Exhibit 10.12
 
 
REVOLVING CREDIT AND SECURITY AGREEMENT
among
HIGHLAND DISTRESSED OPPORTUNITIES, INC.,
as Borrower
LIBERTY STREET FUNDING LLC,
as Conduit Lender
THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Secondary Lender
and
THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Agent
Dated as of June 27, 2008
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I       DEFINITIONS AND RULES OF CONSTRUCTION     1  
 
           
SECTION 1.01.
  Definitions     1  
SECTION 1.02.
  Rules of Construction     30  
SECTION 1.03.
  Computation of Time Periods     31  
 
            ARTICLE II      ADVANCES TO THE BORROWER     31  
 
           
SECTION 2.01.
  Advance Facility     31  
SECTION 2.02.
  Making of Advances     31  
SECTION 2.03.
  Noteless Agreement; Evidence of Indebtedness     32  
SECTION 2.04.
  Maturity of the Advances     33  
SECTION 2.05.
  Prepayment of the Advances     33  
SECTION 2.06.
  Yield     34  
SECTION 2.07.
  Increased Costs     34  
SECTION 2.08.
  Compensation     35  
SECTION 2.09.
  Additional Yield on Eurodollar Rate Advances     36  
SECTION 2.10.
  Termination or Reduction of the Total Commitment     36  
SECTION 2.11.
  Rescission or Return of Payment     36  
SECTION 2.12.
  Fees Payable by Borrower     37  
SECTION 2.13.
  Post Default Interest     37  
SECTION 2.14.
  Payments     37  
SECTION 2.15.
  Ratable Payments     38  
SECTION 2.16.
  Borrower’s Obligations Absolute     38  
 
            ARTICLE III      CONDITIONS PRECEDENT     38  
 
           
SECTION 3.01.
  Conditions Precedent to the Effectiveness of this Agreement     38  
SECTION 3.02.
  Conditions Precedent to All Advances     40  
 
            ARTICLE IV       REPRESENTATIONS AND WARRANTIES     41  
 
           
SECTION 4.01.
  Representations and Warranties of the Borrower     41  
 
            ARTICLE V       COVENANTS     44  
 
           
SECTION 5.01.
  Affirmative Covenants of the Borrower     44  
SECTION 5.02.
  Negative Covenants of the Borrower     49  
 
            ARTICLE VI       EVENTS OF DEFAULT     52  
 
           
SECTION 6.01.
  Events of Default     52  

i



--------------------------------------------------------------------------------



 



                      Page
 
            ARTICLE VII       PLEDGE OF PLEDGED COLLATERAL; RIGHTS OF THE AGENT
    54  
 
           
SECTION 7.01.
  Security Interests     54  
SECTION 7.02.
  Substitution of Collateral and Release of Security Interest     55  
SECTION 7.03.
  Application of Proceeds     56  
SECTION 7.04.
  Rights and Remedies upon Event of Default     57  
SECTION 7.05.
  Remedies Cumulative     58  
SECTION 7.06.
  Enforcement of Remedies under the Custodial Agreement and Loan Documents    
58  
SECTION 7.07.
  Authorization to File Financing Statements     59  
 
            ARTICLE VIII       THE AGENT     59  
 
           
SECTION 8.01.
  Authorization and Action     59  
SECTION 8.02.
  Delegation of Duties     59  
SECTION 8.03.
  Agent’s Reliance, Etc.     59  
SECTION 8.04.
  Indemnification     60  
SECTION 8.05.
  Successor Agent     60  
SECTION 8.06.
  Notice of Name Change     61  
 
            ARTICLE IX       MISCELLANEOUS     61  
 
           
SECTION 9.01.
  No Waiver; Modifications in Writing     61  
SECTION 9.02.
  Notices, Etc.     61  
SECTION 9.03.
  Taxes     62  
SECTION 9.04.
  Costs and Expenses; Indemnification     65  
SECTION 9.05.
  Execution in Counterparts     66  
SECTION 9.06.
  Assignability     66  
SECTION 9.07.
  Governing Law     67  
SECTION 9.08.
  Severability of Provisions     68  
SECTION 9.09.
  Confidentiality     68  
SECTION 9.10.
  Merger     68  
SECTION 9.11.
  No Proceedings; No Recourse     69  
SECTION 9.12.
  Survival of Representations and Warranties     69  
SECTION 9.13.
  Loan Documents     69  
SECTION 9.14.
  Submission to Jurisdiction; Waivers; Etc.     70  
SECTION 9.15.
  E-Mail Reports     70  
SECTION 9.16.
  Waiver of Jury Trial     71  
SECTION 9.17.
  Several Obligations     71  

ii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  Certain Borrowing Base Advance Rates
Schedule II
  Form of Investor Report
Schedule III
  Form of Weekly Portfolio Report
Schedule IV
  Industry Classification Criteria
Schedule V
  Scope of Audit
Schedule VI
  [Reserved]
Schedule VII
  Principal Office
Schedule VIII
  Foreign Currency Borrowing Base Advance Rates
Schedule IX
  Closing Date TRS Eligible Assets

EXHIBITS

     
EXHIBIT A
  Form of Advance Note (if requested)
EXHIBIT B
  Form of Notice of Borrowing
EXHIBIT C
  Form of Assignment and Acceptance
EXHIBIT D
  Form of Notice of Prepayment
EXHIBIT E
  Perfection Representations, Warranties and Covenants

iii



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AND SECURITY AGREEMENT
          REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of June 27, 2008,
among LIBERTY STREET FUNDING LLC, as the Conduit Lender, THE BANK OF NOVA
SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY and the other Secondary Lenders (as
hereinafter defined) from time to time parties hereto, THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY, as agent for the Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Agent”), and HIGHLAND DISTRESSED OPPORTUNITIES, INC., a Delaware
corporation (together with its permitted successors and assigns, the
“Borrower”).
WITNESSETH:
          WHEREAS, the Borrower desires that the Conduit Lender (as hereinafter
defined) and the Secondary Lenders from time to time make advances to the
Borrower on the terms and subject to the conditions set forth in this Agreement;
and
          WHEREAS, the Conduit Lender and the Secondary Lenders are willing to
make such advances to the Borrower for such purposes on the terms and subject to
the conditions set forth in this Agreement;
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
          SECTION 1.01. Definitions.
          As used in this Agreement, the following terms shall have the meanings
indicated:
          “Advance” means each borrowing by the Borrower pursuant to Article II,
provided that if the Conduit Lender assigns a portion of any Advance made by it
pursuant to an Asset Purchase Agreement or otherwise or any Secondary Lender
assigns a portion of any outstanding Advance made by it pursuant to an
Assignment and Acceptance, the portion of such Advance retained by such Conduit
Lender or Secondary Lender, as the case may be, and the portion of such Advance
acquired by such assignee shall each be deemed to constitute separate Advances
which were made on the same Borrowing Date for purposes of this Agreement.
          “Advance Note” means each promissory note, if any, issued by the
Borrower to the Conduit Lender or a Secondary Lender in accordance with the
provisions of Section 2.03, substantially in the form of Exhibit A hereto, as
the same may from time to time be amended, supplemented, waived or modified.
          “Advantage Data” means the secondary market bond pricing service
maintained by Advantage Data Inc.

 



--------------------------------------------------------------------------------



 



          “Adverse Claim” means any Lien or other right, claim, encumbrance or
any other type of preferential arrangement in, of or on any Person’s assets or
properties in favor of any other Person, other than in the case of the Borrower,
Permitted Liens.
          “Adviser” means Highland Capital or any replacement investment adviser
appointed for the Borrower in accordance with this Agreement.
          “Advisory Agreement” means the Investment Advisory and Management
Agreement, dated as of February 21, 2007, between Highland Capital and the
Borrower, as the same may be amended, supplemented, waived or modified as
permitted under this Agreement.
          “Affected Person” means each Lender, each Secondary Lender, any other
entity which enters into a commitment to make or purchase any Advance or any
interest therein or to provide any liquidity or credit enhancement to the
Conduit Lender, and any of their respective Affiliates, any corporation
controlling any Lender or any Secondary Lender and any permitted assignee or
participant of any Lender or any Secondary Lender.
          “Affiliate” means, in respect of a referenced Person, (a) another
Person controlling, controlled by or under common control with such referenced
Person (which in the case of the Conduit Lender and the Agent shall also include
any entity which is a special purpose entity that issues promissory notes and
has a relationship to the Agent comparable to that of the Conduit Lender) or
(b) any officer (exclusive of a “ministerial officer” with no authority to bind
a Person), director of or partner in the referenced Person. The terms “control,”
“controlling,” “controlled” and the like mean the direct or indirect possession
of the power to direct or cause the direction of the management or policies of a
Person or the disposition of its assets or properties, whether through
ownership, by contract, arrangement or understanding, or otherwise.
          “Agent” shall have the meaning assigned to such term in the
introduction to this Agreement.
          “Agent’s Account” means the special account (account number
2308363CORBK77, ABA No. 02-002-532, Reference: Highland Distressed
Opportunities, Inc. Revolving Credit Facility, Attention: Loan Operations) of
the Agent maintained at the office of BNS at its Principal Office or to such
other account as the Agent shall designate in writing to the Borrower.
          “Aggregate Custodian’s Advance Amount” means the sum of (i) the
aggregate unpaid Dollar amount of all outstanding Custodian’s Overdraft Advances
of cash, (ii) the aggregate Borrowing Base Asset Value of all Custodian’s
Overdraft Advances of securities to the extent not reimbursed by the Borrower,
in the case of clauses (i) and (ii) above, to the extent not incurred to pay any
fee or expense owing to the Custodian (as securities intermediary, collateral
agent, Custodian or otherwise), and (iii) the accrued and unpaid interest, if
any, on the amounts set forth in clauses (i) and (ii) above.
          “Agreement” means this Revolving Credit and Security Agreement, as the
same may from time to time be amended, supplemented, waived or modified.

2



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means in respect of any Advance for any
Settlement Period, a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the sum of (i) the
Applicable Margin plus (ii) the highest of (a) the Base Rate for such Advance
and (b) one-half of one percent (0.5%) per annum above the Federal Funds Rate.
          “Applicable Account” means (i) with respect to amounts owing and
payable to the Conduit Lender under the Program Documents, the special account
(account number 2158-13, ABA No. 026-002532, Reference: Highland Distressed
Opportunities, Inc.) of the Conduit Lender maintained at BNS or to such other
account as the Agent shall designate in writing to the Borrower, and (ii) with
respect to all other amounts owing and payable to any other Secured Party, any
Affected Person or any Indemnified Party under the Program Documents, the
Agent’s Account.
          “Applicable Law” means any Law of any Authority, including, without
limitation, all Federal and state banking or securities laws, to which the
Person in question is subject or by which it or any of its property is bound.
          “Applicable Margin” means, with respect to the Eurodollar Rate, 1.50%
per annum and with respect to the Alternate Base Rate, 1.00% per annum.
          “Asset Coverage Test” means, as of any date of determination, the
Borrower’s “senior securities representing indebtedness” (as defined in Sections
18(g) and 61(a)(4) of the Investment Company Act) have “asset coverage” (as
defined in Section 18(h) of the Investment Company Act) of at least 300%,
computed on such date of determination regardless of whether or not dividends or
distributions are being made on such date, or whether Debt is being incurred on
such date, as if each outstanding Advance constituted a “senior security”
without regard to whether such Advance is a loan for “temporary purposes” or
otherwise excludable from the definition of “senior securities” under Section
18(g) of the Investment Company Act.
          “Asset Purchase Agreement” means the Asset Purchase Agreement or
similar agreement entered into by a Secondary Lender (other than BNS)
concurrently with an Assignment and Acceptance.
          “Assets” means a collective reference to all items which would be
classified as an “asset” on the balance sheet of the Borrower in accordance with
GAAP.
          “Assignee Rate” means, in respect of any Advance made by a Secondary
Lender, acquired by a Lender (other than the Conduit Lender) or funded by the
Conduit Lender through participations, an interest rate per annum equal to the
sum of the Applicable Margin plus the Eurodollar Rate for the applicable
Settlement Period; provided, however, that in case of:
          (i) any Advance with respect to which, on or prior to the first day of
the related Settlement Period, a Lender (other than the Conduit Lender) or
Secondary Lender shall have notified the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for such Lender or Secondary Lender to fund such Advance at the Assignee Rate
set forth above, the “Assignee Rate”

3



--------------------------------------------------------------------------------



 



applicable to such Advance shall be an interest rate per annum equal to the
Alternate Base Rate until the date two Business Days after such Lender or such
Secondary Lender shall have subsequently notified the Agent that such
circumstances no longer exist;
          (ii) any Advance previously funded by the Conduit Lender through the
issuance of promissory notes and with respect to which the Agent receives notice
that such Advance has ceased to be so funded by the Conduit Lender, for a period
of two Business Days following receipt of such notice the “Assignee Rate”
applicable to such Advance shall be an interest rate per annum equal to the
Alternate Base Rate; and
          (iii) any Advance that is less than $500,000, the “Assignee Rate”
applicable to such Advance shall be an interest rate per annum equal to the
Alternate Base Rate.
          “Assignment and Acceptance” means the Assignment and Acceptance, in
substantially the form of Exhibit C hereto, entered into by a Secondary Lender,
an Eligible Assignee, the Agent and, if required by the terms of
Section 9.06(b), the Borrower, pursuant to which such Eligible Assignee became a
party to this Agreement.
          “Authority” means any governmental or quasi-governmental authority
(including the National Association of Securities Dealers, the stock exchanges,
the SEC and any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic), whether executive, legislative, judicial, administrative or other, or
any combination thereof, including, without limitation, any Federal, state,
territorial, county, municipal or other government or governmental or
quasi-governmental agency, arbitrator, board, body, branch, bureau, commission,
corporation, court, department, instrumentality, master, mediator, panel,
referee, system or other political unit or subdivision or other entity of any of
the foregoing, whether domestic or foreign.
          “Base Rate” means, for any day, the rate of interest in effect for
such day as publicly announced from time to time by BNS at its Principal Office
as its “reference rate.” Such “reference rate” is set by BNS based upon various
factors, including BNS’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate.
          “Benefit Arrangement” means an employee benefit plan within the
meaning of Section 3(3) of ERISA which is subject to the provisions of Title I
of ERISA and is not a Plan or a Multiemployer Plan.
          “BNS” means The Bank of Nova Scotia, acting through its New York
Agency, and its successors.
          “Bond Asset” means any Asset that is a direct interest in a corporate
bond obligation.
          “Borrower” shall have the meaning assigned to such term in the
introduction to this Agreement.

4



--------------------------------------------------------------------------------



 



          “Borrower Obligations” means all indebtedness, whether absolute, fixed
or contingent, at any time or from time to time owing by the Borrower to any
Secured Party or any Affected Person under or in connection with this Agreement
or any other Program Document, including without limitation, all amounts payable
by the Borrower in respect of the Advances, with interest thereon, and the
amounts payable under Sections 2.05, 2.06, 2.07, 2.08, 2.09, 2.11, 2.12, 2.13,
7.04(b), 9.03 and 9.04 of this Agreement.
          “Borrower’s Account” means the account designated Account
No. 340120848373 and ABA No. 031000053 maintained with PFPC or such other
account as the Borrower shall designate in writing to the Agent.
          “Borrowing Base” means on the date any determination thereof is made,
an amount equal to (i) the aggregate Borrowing Base Adjusted Asset Value of all
Borrowing Base Eligible Assets as of such date of determination in which the
Agent has a valid and perfected first priority security interest free and clear
of Adverse Claims, minus (ii) the Borrowing Base Excess Amount as of such date
of determination.
          “Borrowing Base Adjusted Asset Value” means in respect of any
Borrowing Base Eligible Asset, as of any date of determination, an amount equal
to the product of (i) the Borrowing Base Asset Value of such Borrowing Base
Eligible Asset as of such date, and (ii) the applicable Borrowing Base Advance
Rate for such Borrowing Base Eligible Asset.
          “Borrowing Base Advance Rate” means (a) in respect of Cash, 100%,
(b) in respect of Eligible Government Securities, Eligible Money Market
Investments and Eligible Repurchase Agreements, (i) if such Asset has a next-day
maturity, 100% and (ii) otherwise, (A) if such Asset is rated by S&P, 90% or
(B) if such Asset is not rated by S&P, 89%, (c) in respect of Eligible
Commercial Paper, 96.6%, (d) in respect of Class A Loan Assets, 82.7%, (e) in
respect of Class B Loan Assets, 76.6%, (f) in respect of Class C Loan Assets,
60.3%,(g) in respect of Class D Loan Assets, 50.5%, (h) in respect of any Bond
Asset, Second Lien Loan Asset or Senior Unsecured Loan Asset, the Borrowing Base
Advance Rate determined according to Schedule I hereto, (i) in respect of Large
Cap Equity Securities, 37.0%, (j) in respect of Mid-Cap Equity Securities,
30.2%, (k) in respect of Small Cap Equity Securities, 15.3% and (l) in respect
of Eligible Convertible Securities, the rate set forth in the foregoing clauses
(j)-(l) for the Eligible Equity Security into which such security is
convertible; provided, that (i) in the case of any Foreign Currency Asset, the
Borrowing Base Advance Rate with respect to such Asset shall be the product of
(A)(1) the rate determined in accordance with the foregoing sentence minus
(2) 5.0% multiplied by (B)(1) if such Foreign Currency Asset is subject to a
currency hedge reasonably satisfactory to the Agent, 1.00, (2) if such Foreign
Currency Asset is not subject to such a currency hedge but is denominated or
payable in a currency specified on Schedule VIII hereto, the foreign currency
Borrowing Base Advance Rate specified with respect to such currency on
Schedule VIII hereto and (3) otherwise, zero and (ii) in the case of any
Emerging Market Equity Security or any Convertible Security convertible into an
Emerging Market Equity Security, the Borrowing Base Advance Rate with respect
thereto shall be 15%.
          “Borrowing Base Asset Value” means, as of any day of determination
(a) in respect of Cash, the amount of such Cash, and (b) in respect of any other
Asset, the Value of such Asset computed in the manner as such Value is required
to be computed by the Borrower in

5



--------------------------------------------------------------------------------



 



accordance with valuation procedures adopted by Borrower’s Board of Directors,
as from time to time in effect, and in accordance with Applicable Law, including
without limitation, the rules, regulations and interpretations of the SEC under
the Investment Company Act; provided, that (i) in respect of any Asset that
constitutes an Equity Security in respect of which a Permitted Call Option has
been sold by the Borrower, the Borrowing Base Asset Value of such Asset shall be
the lesser of (A) the Value of such Asset as computed in accordance with clause
(b) of this definition, and (B) the amount that the holder of such Permitted
Call Option is required to pay to exercise such Permitted Call Option and
purchase such Equity Security, (ii) the Borrowing Base Asset Value of any Asset
shall be net of the Borrower’s liabilities relating thereto, including without
limitation all of the Borrower’s obligations to pay any unpaid portion of the
purchase price thereof, (iii) the Borrowing Base Asset Value of any Eligible
Repurchase Agreement shall be determined by the cost plus accrued interest and
(iv) when calculating the “Borrowing Base Asset Value” of any Asset the Borrower
shall calculate such value in good faith using one of the following procedures:
(A) a quotation received from a Pricing Service, (B) the average of three
quotations received from independent dealers making a market in such security
(or, if only two such quotes are available, the lower of such quotes) (at least
one of which quotations must be in writing) or (C) the last closing price
thereof established on a public trading market; provided, further, that for any
Asset for which independent reliable market quotations (which may consist of
only an independent dealer quotation) are not available (or which is not
otherwise valued for the Borrower by a Pricing Service), the Borrowing Base
Asset Value of such Asset shall be deemed zero for purposes of this definition.
          “Borrowing Base Eligible Asset” means Cash, any Eligible Money Market
Investment, any Eligible Loan Asset, any Eligible Commercial Paper Note, any
Eligible Repurchase Agreement, any Eligible Bond Asset, any Eligible Government
Security, any Eligible Convertible Security and any Eligible Equity Security
(including, without limitation, any such Asset constituting a Foreign Asset)
which the Borrower is permitted to purchase in accordance with the Investment
Policies and Restrictions which are free and clear of all Adverse Claims;
provided, that such Asset (a) does not constitute (i) a Derivatives Transaction,
an Illiquid Asset or a Foreign Security System Asset or (ii) an Asset which is
the subject of a reverse repurchase agreement, dollar roll, short sale, call
option, securities lending transaction or other Derivatives Transaction (other
than (A) Permitted Call Options or (B) Derivatives Transactions entered into
solely to protect against interest rate or currency risk which have not been
entered into for speculative purposes), including, without limitation, any cash
or other Asset maintained in a segregated account with the Custodian relating to
any outstanding reverse repurchase agreement, put option or other Derivatives
Transaction entered into by the Borrower or any cash or Asset subject to a Lien
described in clause (viii) of the definition of Permitted Lien and (b) except
with respect to Eligible Loan Assets and Cash, has an industry CUSIP, SEDOL or
ISIN number that has been provided to the Custodian.
          “Borrowing Base Excess Amount” means as of any date any determination
thereof is made, an amount equal to the sum (without duplication) of:
     (i) the amount by which the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets (other than Cash and Eligible Government
Securities) issued or Guaranteed or owing from by any Person (together with all
Affiliates of such Person), exceeds five

6



--------------------------------------------------------------------------------



 



percent (5%) of the aggregate Borrowing Base Adjusted Asset Value of all
Borrowing Base Eligible Assets;
     (ii) the amount by which the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets issued or Guaranteed by or owing from one
or more Persons in a single Industry Class, exceeds twenty percent (20%) of the
aggregate Borrowing Base Adjusted Asset Value of all Borrowing Base Eligible
Assets;
     (iii) [Intentionally Omitted];
     (iv) the amount by which the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets which constitute Foreign Assets exceeds
twenty percent (20%) of the aggregate Borrowing Base Adjusted Asset Value of all
Borrowing Base Eligible Assets;
     (v) the amount by which the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets which constitute Foreign Assets relating
to Obligors in any single Developed Market (other than the United States of
America) exceeds twenty percent (20%) of the aggregate Borrowing Base Adjusted
Asset Value of all Borrowing Base Eligible Assets;
     (vi) the amount by which the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets which constitute Emerging Market Assets
exceeds ten percent (10%) of the aggregate Borrowing Base Adjusted Asset Value
of all Borrowing Base Eligible Assets;
     (vii) the amount by which the Borrowing Base Adjusted Asset Value of all
Borrowing Base Eligible Assets which constitutes Distressed Loan Assets or
Distressed Bond Assets, in the aggregate, exceeds thirty-five percent (35%) of
the aggregate Borrowing Base Adjusted Asset Value of all Borrowing Base Eligible
Assets; and
     (viii) the amount by which the aggregate Borrowing Base Adjusted Asset
Value of all Borrowing Base Eligible Assets which constitutes participations in
Loan Assets from individual Selling Institutions exceeds ten percent (10%) of
the aggregate Borrowing Base Adjusted Asset Value of all Borrowing Base Eligible
Assets.
          “Borrowing Base Test” means as of any date of determination that the
Borrowing Base shall be equal to or greater than Credits Outstanding.
          “Borrowing Date” shall have the meaning assigned to such term in
Section 2.02.
          “Business Day” means any day on which (i) banks are not authorized or
required to close in New York, New York or Philadelphia, Pennsylvania or the New
York Stock

7



--------------------------------------------------------------------------------



 



Exchange is not authorized or required to close, and (ii) if this definition of
“Business Day” is utilized in connection with a Eurodollar Rate Advance,
dealings in dollar deposits are carried out in the London interbank market.
          “Cash” means United States Dollars immediately available on the day in
question and credited to the Collateral Account.
          “Class A Loan Asset” means as of any date of determination, a
Borrowing Base Eligible Asset which (i) is a Senior Secured Loan Asset, (ii) is
not a Distressed Loan Asset, and (iii) has a Borrowing Base Asset Value which is
greater than ninety percent (90%) of its par value as of such date of
determination.
          “Class B Loan Asset” means as of any date of determination, a
Borrowing Base Eligible Asset which (i) is a Senior Secured Loan Asset, (ii) is
not a Distressed Loan Asset, and (iii) has a Borrowing Base Asset Value which is
equal to or less than ninety percent (90%) of its par value as of such date of
determination.
          “Class C Loan Asset” means as of any date of determination, a
Borrowing Base Eligible Asset which (i) is a Senior Secured Loan Asset, (ii) is
a Distressed Loan Asset, and (iii) has a Borrowing Base Asset Value which is
greater than eighty-five percent (85%) of its par value as of such date of
determination.
          “Class D Loan Asset” means as of any date of determination, a
Borrowing Base Eligible Asset which (i) is a Senior Secured Loan Asset, (ii) is
a Distressed Loan Asset, and (iii) has a Borrowing Base Asset Value which is
equal to or less than eighty-five percent (85%) of its par value as of such date
of determination.
          “Closing Date” means the first date on which the conditions precedent
specified in Section 3.01 shall have been fully satisfied.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, or any successor statute.
          “Collateral Account” shall have the meaning assigned to such term in
the Control Agreement.
          “Conduit Lender” means Liberty Street Funding LLC, together with its
permitted successors and assigns that constitute special purpose entities that
issue promissory notes or other debt securities.
          “Control Agreement” means the Control Agreement dated as of the date
hereof among the Borrower, the Agent and PFPC, as the same may from time to time
be amended, supplemented, waived or modified.
          “Controlling Jurisdiction” means, with respect to any Asset, (a) the
jurisdiction under the laws of which the Borrower is organized, and (b) any
other jurisdiction recourse to the courts of which may be necessary for Agent on
behalf of the Secured Parties to enforce their

8



--------------------------------------------------------------------------------



 



rights as creditors with a first priority perfected security interest the assets
which constitute Pledged Collateral.
          “Convertible Security” means a security that is convertible or
exchangeable into an Equity Security.
          “CP Rate” for each day during a Settlement Period for any Advance
means to the extent the Conduit Lender funds such Advance on such day by issuing
promissory notes, the per annum rate equivalent to the weighted average of the
per annum rates paid or payable by the Conduit Lender from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of those promissory notes issued by the Conduit Lender that are
allocated, in whole or in part, by the Agent (on behalf of the Conduit Lender)
to fund the making or maintenance of such Advance on such day during such
Settlement Period as determined by the Agent (on behalf of the Conduit Lender)
and reported to the Borrower, which rates shall reflect and give effect to the
commissions of placement agents and dealers in respect of such promissory notes,
to the extent such commissions are allocated, in whole or in part, to such
promissory notes by the Agent on behalf of the Conduit Lender; provided,
however, that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such day the Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum.
          “Credits Outstanding” means at any time a determination thereof is
made, an amount equal to the sum of (i) the outstanding principal amount of all
Advances, plus (ii) any unpaid and past due Yield accrued on the outstanding
advances, plus (iii) the Yield that would accrue on the aggregate outstanding
principal amount of the Advances through the sixty (60) day period following
such date of determination, computed by reference to the Assignee Rate based
upon the applicable Eurodollar Rates plus the Applicable Margin for a thirty
(30) day period in effect as of the time of determination, plus (iv) the
Aggregate Custodian’s Advance Amount plus (v) $150,000 plus (vi) an amount equal
to the obligations of the Borrower described in clauses (ii), (iii), (iv), (v),
(vi) and (vii) of the definition of “Permitted Debt” (including, without
limitation, amounts owing to the Adviser under the Advisory Agreement and
Permitted Expenses) reasonably expected to be incurred by the Borrower during
the thirty (30) day period following such date of determination.
          “Custodial Agreement” means the Custodian Services Agreement, dated as
of January 18, 2007, between the Borrower and PFPC, as the same may from time to
time be amended, restated, supplemented, waived or modified as permitted under
the Program Documents.
          “Custodian” means PFPC, as custodian under the Custodial Agreement and
as securities intermediary under the Control Agreement, and its permitted
successors and assigns in such capacities.
          “Custodian’s Overdraft Advances” means any advance of cash, assets or
securities by the Custodian pursuant to or in connection with the Custodial
Agreement.

9



--------------------------------------------------------------------------------



 



          “Debt” means with respect to any Person, at any date, without
duplication, (i) all “senior securities representing indebtedness” (as defined
in Sections 18(g) and 61(a)(4) of the Investment Company Act), (ii) all
obligations of such Person for borrowed money, including without limitation, all
obligations of such Person which are evidenced by letters of credit or letter of
credit reimbursement arrangements, (iii) all obligations of such Person
evidenced by bonds, debentures, notes, acceptances or other similar instruments,
(iv) all obligations of such Person to pay the deferred purchase price of
property or services, (v) all obligations of such Person as lessee which are
capitalized in accordance with GAAP, (vi) all Debt of others secured by a Lien
on any asset of such Person, whether or not such Debt is assumed by such Person,
(vii) payment obligations, fixed or contingent, under investment, financial
derivative or similar contracts (other than covered short sales), (viii) all
Debt of others Guaranteed by such Person, and (ix) to the extent not otherwise
included, all items which in accordance with GAAP would be included in
determining total liabilities as shown on the liabilities side of such Person’s
balance sheet.
          “Default” means any event which, with the passage of time, the giving
of notice, or both, would constitute an Event of Default.
          “Derivatives Transaction” means any financial futures contract,
option, forward contract, warrant, swap, swaption, collar, floor, cap, synthetic
security and any other agreement, instrument and derivative and other
transactions of a similar nature (whether currency linked, index linked,
insurance risk linked, credit linked or otherwise) or any other financial
instrument, traded on or off an exchange, the price of which is directly
dependent upon the value of one or more underlying securities, equity indices,
debt instruments (including Loan Assets), commodities, other derivative
instruments, or any agreed upon pricing index or arrangement; provided, that a
Structured Finance Asset shall not constitute a Derivatives Transaction.
          “Developed Market” means any country which is a member of the
Organization for Economic Cooperation and Development and which has a sovereign
credit rating for “foreign currency” of at least “AA-” and “Aa3” from S&P and
Moody’s, respectively.
          “Developed Market Asset” means any Foreign Asset issued or Guaranteed
by any Person organized under the laws of a Developed Market, and, in the case
of any Loan Asset or Bond Asset, the Obligor of which is organized under the
laws of a Developed Market.
          “DIP Loan Asset” means a Loan Asset with respect to which (i) the
Obligor is a debtor in possession under the Bankruptcy Code and (ii) the related
loan was incurred by such Obligor and secured by assets of such Obligor pursuant
to Section 364(d) of the Bankruptcy Code.
          “Distressed Bond Asset” means, as of any date of determination, a Bond
Asset (a) the Obligor of which is the subject of a bankruptcy, insolvency,
liquidation or other similar proceeding, (b) which is in default beyond the
applicable grace period, if any, as to payment of principal or interest, or
(c) which is rated less than “Ca2” by Moody’s or less than “CC” by S&P or which,
if unrated, is in the reasonable judgment of the Adviser, of equivalent credit
quality; provided, that any such Bond Asset that (i) has a Borrowing Base Asset
Value which is greater than eighty percent (80%) of its par value as of such
date of determination and (ii) is not in default beyond any applicable grace
period as to payment of interest shall not constitute a

10



--------------------------------------------------------------------------------



 



Defaulted Bond Asset and (A) if such Bond Asset is secured, such Bond Asset
shall constitute a Class B Loan Asset for all purposes hereunder and (B) is such
Bond Asset is unsecured, such Bond Asset shall constitute a Bond Asset for all
purposes hereunder having ratings from S&P and Moody’s that correspond to
ratings provided on bonds trading at a price relative to par similar to such
Bond Asset.
          “Distressed Loan Asset” means, as of any date of determination, a Loan
Asset (a) the Obligor of which is the subject of a bankruptcy, insolvency,
liquidation or other similar proceedings, (b) which is in default beyond the
applicable grace period, if any, as to payment of principal or interest,
(c) which is otherwise classified by the Adviser or the Borrower as “distressed”
or “non-performing,” (d) in respect of which the related Obligor is rated less
than “Ca2” by Moody’s or less than “CC” by S&P or which, if unrated, is in the
reasonable judgment of the Adviser of equivalent credit quality or (e) in
respect of which there is a default or a breach of a material provision under
the related Loan Documents or a “default” or “event of default” has occurred and
is continuing under the related Loan Documents; provided, that any such Loan
Asset that (i) has a Borrowing Base Asset Value which is greater than eighty
percent (80%) of its par value as of such date of determination and (ii) is not
in default beyond any applicable grace period as to payment of interest shall
not constitute a Distressed Loan Asset and shall constitute a Class B Loan Asset
for all purposes hereunder.
          “Dollars” and “$” mean lawful money of the United States of America.
          “Eligible Assignee” means any financial or other institution
acceptable to the Agent.
          “Eligible Bond Asset” at any time means a Bond Asset (i) with respect
to which the interest payable on the principal amount thereof by the related
Obligor is payable in cash; (ii) which is part of an issuance of corporate debt
securities with an original aggregate principal amount as of the Origination
Date of such Bond Asset which is at least equal to $50,000,000; and (iii) which
has a scheduled final maturity date no later than the thirtieth (30th)
anniversary after the related Origination Date.
          “EJV” means the secondary market fixed income securities pricing
service database maintained by Reuters.
          “Eligible Commercial Paper Note” means a promissory note (i) issued in
the commercial paper market by an obligor having its principal office in the
United States of America, having a maturity of not more than 270 days and which
(a) is rated at least “A-1” by S&P and at least “P-1” by Moody’s, (ii) custodied
with the Custodian or a sub-custodian pursuant to the Custodial Agreement,
(iii) subject to the Custodian’s control in accordance with the Control
Agreement, (iv) credited to the Collateral Account, and (v) in respect of which
all actions have been taken under this Agreement and the Control Agreement to
create and perfect in the Agent, for the benefit of the Secured Parties, a first
priority perfected security interest.
          “Eligible Convertible Security” means a Convertible Security which is
convertible or exchangeable into an Eligible Equity Security.

11



--------------------------------------------------------------------------------



 



          “Eligible Equity Security” means an Equity Security (other than
Preferred Stock) that (a) is currently listed on, and has been listed for at
least the past fifteen (15) months on, an Eligible Stock Exchange, (b) has a per
share trading price of at least $1.00 (c) was issued by an issuer having an
equity market capitalization of at least $100,000,000 and (d) is not Restricted
Stock.
          “Eligible Government Securities” means direct obligations of the
United States of America or of its agencies or instrumentalities that are
entitled to the full faith and credit of the United States of America and that,
other than treasury bills, provide for the periodic payment of interest and the
full payment of principal at maturity or call for redemption and are held in an
account maintained by the Custodian and in respect of which all actions have
been taken under this Agreement and the Control Agreement to create and perfect
in the Agent, for the benefit of the Secured Parties, a first priority perfected
security interest.
          “Eligible Loan Asset” at any time means a Loan Asset:
     (i) with respect to which the interest payable on the principal amount
thereof by the related Obligor is payable in cash;
     (ii) in respect of which the Borrower’s interest is not a subparticipation;
     (iii) which has a scheduled final maturity date no later than the tenth
(10th) anniversary after the related Origination Date;
     (iv) constitutes a Senior Secured Loan Asset, Second Lien Loan Asset or
Senior Unsecured Loan Asset;
     (v) which is part of a syndicated credit facility with an aggregate
outstanding principal amount of all loans under such facility on the Origination
Date of such Loan Asset which is at least equal to $50,000,000;
     (vi) which relates to Loan Documents in which the Borrower’s interest
(direct or participating) in the aggregate outstanding principal amount of all
loans thereunder is no greater than thirty-three and one-third percent (33.33%);
     (vii) in respect of which the related Loan Documents are not subject to any
confidentiality arrangement which would preclude the Agent from reviewing such
Loan Documents;
     (viii) in which the Borrower’s interest in all collateral security therefor
and principal and interest payments thereunder is no less than pro rata and pari
passu with all other lenders under (or participants in) the related credit
facility or, to the extent such Loan Assets constitutes an interest in a
second-lien facility, is no less than pro rata and pari passu with all other
lenders under (or participants in) such second-lien facility;
     (ix) in respect of which, if the Borrower’s interest therein is that of a
participant, the credit rating of the related Selling Institution is no less
than “A-” from S&P and “A3” from Moody’s;

12



--------------------------------------------------------------------------------



 



     (x) the pledge of which under Article VII of this Agreement, would not
conflict with or constitute a default under or be prohibited by any anti
assignment or other provisions contained in the related Loan Documents, except
for anti-assignment provisions rendered ineffective by applicable law; and
     (xi) in respect of which the credit rating of the related Transaction Agent
or its controlling Affiliate is no less than “A-” from S&P or “A3” from Moody’s.
          “Eligible Money Market Investment” means an investment in a money
market fund having a rating of “AAAm” or “AAAm-g” from S&P and a rating of “P-1”
from Moody’s and held in an account maintained by the Custodian and in respect
of which all actions have been taken under this Agreement and the Control
Agreement to create and perfect in the Agent, for the benefit of the Secured
Parties, a first priority perfected security interest.
          “Eligible Repurchase Agreement” means a repurchase agreement with a
maturity of less than five (5) days with respect to which the Borrower has
purchased the investment which is the subject of such repurchase agreement for
cash, entered into by the Borrower with a third party whose short term debt
instruments are rated “A-1” or “A-1+” by S&P and “P-1” by Moody’s and held in an
account maintained by the Custodian and in respect of which all actions have
been taken under this Agreement and the Control Agreement to create and perfect
in the Agent, for the benefit of the Secured Parties, a first priority perfected
security interest.
          “Eligible Stock Exchange” means any of the New York Stock Exchange,
the American Stock Exchange, the Philadelphia Stock Exchange, the Boston Stock
Exchange, the Washington Stock Exchange, the Midwest Stock Exchange, NASDAQ, and
National Market Quotations.
          “E-Mail Report” shall have the meaning assigned to such term in
Section 9.15.
          “Equity Securities” means common stock, Preferred Stock, warrants,
trust certificates, real estate investment trusts, membership interests or
partnership interests; provided, that any Asset that otherwise constitutes a
Structured Finance Asset shall be deemed not to constitute an Equity Security.
          “Emerging Market Asset” means any Foreign Asset that is not a
Developed Market Asset.
          “Emerging Market Bond Asset” means any Bond Asset that is an Emerging
Market Asset.
          “Emerging Market Equity Security” means any Equity Security that is an
Emerging Market Asset.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

13



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means, with respect to any Person, any other Person
under common control with such Person within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Eurocurrency Liabilities” shall have the meaning assigned to such
term in Regulation D of the Board of Governors of the Federal Reserve System, as
in effect from time to time.
          “Eurodollar Additional Yield” means additional Yield on the
outstanding principal of each Advance during the Settlement Period in respect of
such Advance in respect of which Yield is computed by reference to the
Eurodollar Rate, for such Settlement Period, at a rate per annum equal at all
times during such Settlement Period to the remainder obtained by subtracting
(i) the Eurodollar Rate for such Settlement Period from (ii) the rate obtained
by dividing such Eurodollar Rate referred to in clause (i) above by that
percentage equal to one-hundred percent (100%) minus the Eurodollar Rate Reserve
Percentage of the applicable Lender or Secondary Lender, as the case may be, for
such Settlement Period.
          “Eurodollar Rate” means, for any Eurodollar Rate Advance for any
Settlement Period, an interest rate per annum equal to the rate per annum at
which deposits in Dollars are offered by the principal office of BNS in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two (2) Business Days before the first day of such Settlement Period in an
amount substantially equal to the outstanding principal amount of such
Eurodollar Rate Advance on such first day and for a period substantially equal
to such Settlement Period.
          “Eurodollar Rate Advance” means an Advance the Yield on which is
computed with reference to the Eurodollar Rate.
          “Eurodollar Rate Reserve Percentage” for any Settlement Period for any
Eurodollar Rate Advance means the reserve percentage applicable during such
Settlement Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) (or if more than one
such percentage shall be applicable, the daily average of such percentages for
those days in such Settlement Period during which any such percentage shall be
so applicable) for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a Lender or any Secondary Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or any other
category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Liabilities is determined) having a term
comparable to such Settlement Period.
          “Event of Default” means any of the events, acts or occurrences set
forth in Section 6.01.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC thereunder, all as from time to time in
effect, or any successor law, rules or regulations, and any reference to any
statutory or regulatory provision shall be deemed to be a reference to any
successor statutory or regulatory provision.

14



--------------------------------------------------------------------------------



 



          “Excluded Taxes” means with respect to any Person (a) income,
franchise or similar Taxes imposed on (or measured by) its net income or net
profits by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized, in which its principal office is located
or in which it is otherwise doing business or, in the case of any Secured Party,
in which its applicable lending office is located, (b) any branch profits Taxes
imposed by the United States of America or any similar Tax imposed by any other
jurisdiction in which the Borrower is located, (c) any withholding Tax that is
imposed on amounts payable to such Person at the time such Person becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Person (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower pursuant to Section 9.03(a) and (d) Taxes, to the
extent the imposition of such Taxes is attributable to such Person’s failure to
comply with Section 9.03(e) or any Taxes imposed as a result of such Person’s
gross negligence or willful misconduct.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by BNS from three Federal funds brokers of recognized
standing selected by it.
          “Fee Letter” means that certain letter agreement dated the date hereof
between the Borrower and the Agent, as the same may from time to time be
amended, supplemented, waived or modified.
          “Floating Rate” means an interest rate calculated by reference to the
prime rate, the London interbank offered rate, the certificate of deposit rate,
the federal funds rate or any other per annum rate commonly referred to in the
United States of America banking industry as a “floating rate”.
          “Foreign Asset” means any Asset issued or Guaranteed by any Person
organized under the laws of any country other than the United States of America
and, in the case of any Loan Asset or Bond Asset, the Obligor of which is
organized under the laws of any country other than the United States of America.
          “Foreign Currency Asset” means any Asset which is denominated or
payable in a currency other than Dollars.
          “Foreign Security System Asset” means an Asset held by a sub-custodian
of the Custodian which is not located in the United States of America.
          “GAAP” means generally accepted accounting principles in the United
States of America, in effect from time to time, consistently applied.
          “Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Authorities.

15



--------------------------------------------------------------------------------



 



          “Governmental Filings” means all filings, including franchise and
similar tax filings, and the payment of all fees, assessments, interests and
penalties associated with such filing with all Authorities.
          “Guarantee” by any Person means any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or to maintain financial
statement conditions or otherwise) or (ii) entered into for the purpose of
assuring in any other manner the obligee of such Debt or other obligation of the
payment thereof or to protect such obligee against loss in respect thereof (in
whole or in part); provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Highland Capital” means Highland Capital Management, L.P., a Delaware
limited partnership, and its successors.
          “Illiquid Asset” means as of any date, any Asset (i) for which there
is no established public or private institutional trading market, such that such
Asset may be reasonably expected to be sold in such market within fourteen
(14) days in the ordinary course of business at a price approximating the
Borrowing Base Asset Value of such Asset on such date subject only to
fluctuations in the market price therefor, (ii) the fair market value of which
is not readily ascertainable from recognized independent sources in the market
for such Assets or (iii) otherwise classified as an “illiquid security” by the
Borrower or the Adviser.
          “Indemnified Taxes” means all Taxes other than Excluded Taxes and
Other Taxes.
          “Industry Class” means each industry class determined by the Adviser
based upon the criteria set forth on Schedule IV hereto, as such Schedule IV may
be amended and supplemented from time to time with the prior written consent of
the Agent.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended, and the rules and regulations of the SEC thereunder, as modified or
interpreted by orders of the SEC, or other interpretative releases or letters
issued by the SEC or its staff, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.
          “Investment Policies and Restrictions” means the provisions dealing
with investment objectives, policies, distributions, investment restrictions,
tender offers, repurchases, leverage and non-diversified status as set forth in
the Borrower’s Prospectus in effect on the Closing Date as modified as permitted
under this Agreement.

16



--------------------------------------------------------------------------------



 



          “Investor Report” means the Investor Report of the Borrower
substantially in the form of Schedule II hereto.
          “Large Cap Equity Security” means any Borrowing Base Eligible Asset
that constitutes an Eligible Equity Security issued by an issuer having equity
market capitalization of at least $10,000,000,000.
          “Law” means any action, code, consent decree, constitution, decree,
directive, enactment, finding, guideline, law, injunction, interpretation,
judgment, order, ordinance, policy statement, proclamation, promulgation,
regulation, requirement, rule, rule of law, rule of public policy, settlement
agreement, statute, or writ, of any Authority, or any particular section, part
or provision thereof.
          “Lender” means the Conduit Lender, together with all Persons which
acquire or are obligated to acquire any interest in any Advance from the Conduit
Lender under the Asset Purchase Agreement or in the case of BNS, under any
similar arrangement, or otherwise.
          “Lender Termination Date” means the date which is the earlier to occur
of (i) the Secondary Lender Stated Expiration Date, and (ii) the date on which
the Total Commitment is reduced to zero or terminated pursuant to the terms
hereof, including, without limitation, pursuant to Section 2.10 or Section 6.01.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien or security interest (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction).
          “Liquidation Fee” means, in respect of any Advance for any Settlement
Period which is funded by the Conduit Lender during which the principal on such
Advance is repaid by the Borrower in whole or in part prior to the end of said
Settlement Period, the amount, if any, by which (i) the additional Yield
(calculated without taking into account any Liquidation Fee or any shortened
duration of such Settlement Period) which would have accrued during such
Settlement Period on the reduction of the outstanding principal amount of such
Advance relating to such Settlement Period had such reductions remained as
outstanding principal, exceeds (ii) that income, if any, received by the Conduit
Lender’s investing the proceeds of such reductions of principal.
          “Loan Asset” means any Asset that is a direct or participation or
subparticipation interest in or assignment or novation of a loan or other
extension of credit (other than a Bond Asset).
          “Loan Documents” means with respect to any Loan Asset, each loan
agreement, promissory note, collateral security agreement, participation
certificate, guarantee and any other agreement or document evidencing, securing,
governing or executed in connection with such Loan Asset, including without
limitation, the agreements and instruments in respect of which the Borrower
acquired such Loan Asset.

17



--------------------------------------------------------------------------------



 



          “Loan X Service” means the secondary market loan pricing service
maintained by Markit Group Limited.
          “LSTA/LPC Mark-to-Market Pricing Service” means the secondary market
pricing service for bank loan assets sponsored by The Loan Syndications and
Trading Association, Inc. in association with the Loan Pricing Corporation.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Margin Stock Percentage” means, as of any date of determination, the
then current percentage of market value assigned by the Board of Governors of
the Federal Reserve System under Section 221.7 of Regulation U to Margin Stock
(which percentage, as of the Closing Date, is fifty percent (50%)).
          “Market Maker” means, with respect to any TRS Eligible Asset, a dealer
that is (a) independent of, and unaffiliated with, the Borrower and the Adviser
and (b)(i) in the case of an Asset with respect to which the related Obligor is
domiciled in the United States of America, a leading dealer in the United States
of America secondary loan or bond trading market or (ii) in the case of any
other Asset, a leading dealer in the European secondary loan or bond trading
market.
          “Material Adverse Effect” means (i) a material adverse effect on the
ability of the Borrower to fully perform its material obligations under this
Agreement or any other Program Document, (ii) a material adverse effect on any
Secured Party’s right, title and interest in any material amount of Pledged
Collateral or on the rights and remedies of any Secured Party under any Program
Document, (iii) a material adverse effect on the validity or enforceability of
this Agreement or any other Program Document or (iv) a material adverse effect
on the business, financial position, operations, Assets or properties of the
Borrower or the Adviser.
          “Maturity Date” means (i) with respect to any Advance funded by a
Lender, the Lender Termination Date (or if such day is not a Business Day, the
Business Day immediately preceding such date), and (ii) with respect to any
Advance made by a Secondary Lender, the Secondary Lender Termination Date (or if
such day is not a Business Day, the Business Day immediately preceding such
date).
          “Mid-Cap Equity Security” means any Borrowing Base Eligible Asset that
constitutes an Eligible Equity Security issued by an issuer having equity market
capitalization that is (i) less than $10,000,000,000 and (ii) equal to or
greater than $2,000,000,000.
          “Moody’s” means Moody’s Investors Service, Inc., together with its
successors.
          “Moody’s Rating” means, at any time with respect to any Bond Asset,
Second Lien Loan Asset or Senior Unsecured Loan Asset, the rating issued by
Moody’s and then in effect with respect to such Asset or, if no such rating is
available with respect to such Asset, the rating issued by Moody’s and then in
effect with respect to the Obligor thereof; provided, that, with respect to any
Emerging Market Bond Asset, the Moody’s Rating shall be the lower of (i) the
rating determined in accordance with the foregoing sentence and (ii) the
sovereign credit

18



--------------------------------------------------------------------------------



 



rating for “foreign currency” assigned by Moody’s to the country in which the
related Obligor is organized.
          “Multiemployer Plan” means an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA.
          “Municipal Authority” means any state, territorial, county, municipal
or other local government or any governmental agency, corporation, department,
instrumentality or other political unit or subdivision or other entity of any of
the foregoing.
          “New York UCC” means the UCC as in effect from time to time in the
State of New York.
          “Notice of Borrowing” shall have the meaning assigned to such term in
Section 2.02.
          “Notice of Exclusive Control” shall have the meaning assigned to such
term in the Control Agreement.
          “Obligor” means (i) in respect of any Loan Asset, the Person primarily
obligated under the related Loan Documents to repay the loan or extension of
credit which is the subject of such Loan Asset and (ii) in respect of any Bond
Asset, the issuer thereof and any other Person primarily obligated to repay the
obligations thereunder.
          “Origination Date” means (i) in respect of any Loan Asset the initial
date on which the proceeds of the loan or other extension of credit which is the
subject of such Loan Asset was advanced to the Obligor under the related Loan
Documents and (ii) in respect of any Bond Asset, the initial date on which the
proceeds of the issuance of such Asset was advanced to the Obligor thereof.
          “Other Taxes” has the meaning assigned to such term in
Section 9.03(b).
          “Percentage” of any Secondary Lender means, (i) with respect to BNS,
the percentage set forth on the signature page to this Agreement, or such amount
as reduced by any Assignment and Acceptance entered into with an Eligible
Assignee, or (ii) with respect to a Secondary Lender that has entered into an
Assignment and Acceptance, the percentage set forth therein as such Secondary
Lender’s Percentage, or such amount as reduced by an Assignment and Acceptance
entered into between such Secondary Lender and an Eligible Assignee.
          “Perfection Representations, Warranties and Covenants” means those
perfection representations, warranties and covenants set forth in Exhibit E,
attached hereto.
          “Permitted Call Option” means a call option in respect of common stock
which grants to the buyer of such call option the right to purchase such common
stock at a fixed price before a specified date.
          “Permitted Debt” means (i) Debt arising under this Agreement or the
other Program Documents to the Secured Parties, (ii) accrued expenses and
current trade accounts

19



--------------------------------------------------------------------------------



 



payable incurred in the ordinary course of the Borrower’s business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith by appropriate proceedings, (iii) Debt in favor of the Custodian
relating to Custodian’s Overdraft Advances incurred in the ordinary course of
the Borrower’s business, which are not overdue and which do not exceed the
amount permitted by Section 5.02(m), (iv) fee and expense obligations to the
Custodian and other similar agents which are providing services in respect of
the Borrower’s Assets in each case which have arisen in the ordinary course of
the Borrower’s business which are not overdue for a period in excess of thirty
(30) days, (v) Debt (other than Debt for borrowed money) arising in connection
with transactions in the ordinary course of the Borrower’s business in
connection with its purchasing of Assets, Derivatives Transactions, reverse
repurchase agreements or dollar rolls to the extent such transactions are
permitted under the Investment Company Act and the Borrower’s Investment
Policies and Restrictions, (vi) obligations of the Borrower to fund future
extensions of credit under the Loan Documents relating to its Loan Assets which
do not exceed five percent (5%) of the aggregate Borrowing Base Asset Value of
the Borrower’s Assets, which are not overdue, and (vii) Debt in respect of
judgments or awards that have been in force for less than the applicable period
for taking an appeal so long as such judgments or awards do not constitute an
Event of Default and so long as execution is not levied thereunder or in respect
of which the Borrower (A) shall at the time in good faith be diligently
prosecuting an appeal or proceeding for review and in respect of which a stay of
execution shall have been obtained pending such appeal or review, or (B) shall
have obtained an unsecured performance bond in respect of such judgment or
award.
          “Permitted Expenses” shall mean fees, compensation, costs and expenses
owing to PFPC secured by a prior security interest ahead of the security
interest of Agent in the Pledged Collateral to the extent permitted under
Section 10 of the Control Agreement.
          “Permitted Liens” means in respect of any Asset of the Borrower,
(i) Liens of any Secured Party created by or pursuant to this Agreement or the
Control Agreement, (ii) Liens of the Custodian securing the Custodian’s
Overdraft Advances to the extent such Custodian’s Overdraft Advances do not
exceed the amount permitted by Section 5.02(m), (iii) Liens of the Custodian
securing indemnification payments owing by the Borrower in favor of the
Custodian in an amount not to exceed $100,000, (iv) Liens of the Custodian for
Permitted Expenses which are not overdue for a period of thirty (30) days,
(v) Liens of the Custodian which are by the terms of the Control Agreement
expressly subordinated to the payment of the Borrower Obligations, (vi) Liens
(other than non-possessory Liens which pursuant to Applicable Law are, or may
be, entitled to take priority (in whole or in part) over prior, perfected liens
and security interests) for taxes, assessments or other governmental charges or
levies not at the time delinquent or being diligently contested in good faith by
appropriate actions diligently conducted and for which adequate reserves in
accordance with GAAP shall have been set aside on the Borrower’s books,
(vii) Liens in respect of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default and so long as the Borrower shall
at the time in good faith be diligently prosecuting an appeal or proceeding for
review and in respect of which a stay of execution shall have been obtained
pending such appeal or review, (viii) Liens in respect of Debt permitted under
clause (iv) of the definition of Permitted Debt and (ix) Liens on cash or Assets
posted as collateral for short sales, trades of credit default swaps and other
Derivatives Transactions in the ordinary course of business in accordance with
the Investment Policies and Restrictions (including,

20



--------------------------------------------------------------------------------



 



without limitation, cash or Assets (x) commingled in a pooled account with cash
or Assets deposited therein as collateral for Derivatives Transactions by other
Persons administered or managed by the Advisor and (y) subject to a Lien
securing obligations of the Borrower and such other Persons with respect to
Derivatives Transactions).
          “Permitted Senior Securities” means “senior securities” within the
meaning of the Investment Company Act which constitute Advances under this
Agreement, Derivatives Transactions, repurchase transactions, reverse repurchase
transactions or commitments of the Borrower to fund future advances or other
extensions of credit under any Loan Document, to the extent the issuance of any
such senior security by the Borrower is not in contravention of the Investment
Company Act or the Borrower’s Investment Policies and Restrictions.
          “Person” means an individual or a corporation (including a business
trust), partnership, trust, incorporated or unincorporated association, joint
stock company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.
          “PFPC” means PFPC Trust Company, a Delaware limited purpose trust
company, and its successors.
          “Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 7.01.
          “Post-Default Rate” means a rate per annum equal to the Alternate Base
Rate as in effect from time to time plus two percent (2.00%).
          “Preferred Stock” means a security, including a trust preferred
security, which represents an equity interest in an issuer that entitles the
holder to receive, in preference to holders of other equity interests (other
than other classes of preferred stock) such as common stock, dividends and a
fixed share of the proceeds resulting from the liquidation of such issuer.
          “Pricing Service” means Advantage Data, EJV, Loan X Service and
LSTA/LPC Mark-to-Market Pricing Service.
          “Principal Office” means the principal office of BNS presently located
at New York, New York or at such other location as the Agent shall designate in
writing to the Borrower.
          “Private Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Persons (other than
Authorities) including, without limitation, those with respect to trademarks,
service marks, trade names, copyrights, computer software programs, technical
and other know-how.

21



--------------------------------------------------------------------------------



 



          “Proceeds” shall have, with reference to any asset or property, the
meaning assigned to it under the UCC and, in any event, shall include, but not
be limited to, any and all amounts from time to time paid or payable under or in
connection with such asset or property.
          “Program Documents” means this Agreement, the Advance Notes, the Asset
Purchase Agreement, the Control Agreement, the Custodial Agreement, the Advisory
Agreement, the Fee Letter and the other agreements, documents and instruments
entered into or delivered in connection herewith or therewith.
          “Program Termination Date” means the later to occur of (i) the
Secondary Lender Termination Date, and (ii) the date that all Borrower
Obligations have been finally paid in full; provided, however, that if any
payment in respect of any Borrower Obligation made to any Secured Party must be
rescinded or returned for any reason whatsoever (including the insolvency or
bankruptcy of the Borrower) such Borrower Obligation shall be deemed to be
reinstated as though such payment had not been made and the Program Termination
Date shall be deemed to have not occurred.
          “Prospectus” means with respect to the Borrower the prospectus dated
February 21, 2007 filed with the SEC as a part of the Borrower’s registration
statement on Form N-2, as amended (or any successor SEC form), and all
supplements, amendments and modifications thereto as of the Closing Date, and as
further supplemented, amended or modified in accordance with Applicable Law,
including, without limitation, the Securities Act and the Investment Company
Act.
          “Rating Agencies” shall have the meaning assigned to such term in
Section 9.09(a).
          “Rating Agency Condition” means, with respect to any amendment,
modification, supplement, termination or waiver of this Agreement, that prior
confirmation has been obtained from each Rating Agency that such action will not
result in the reduction, withdrawal or suspension of such Rating Agency’s rating
of the Advances.
          “Rating Termination Event” means that the Conduit Lender shall not
have received a “credit estimate” from Moody’s with respect to this Agreement
and the interests of the Conduit Lender hereunder, in form and substance
acceptable to the Conduit Lender in its sole discretion, on or prior to
August 22, 2008.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Requested Amount” shall have the meaning assigned to such term in
Section 2.02.
          “Responsible Officer” means in respect of any Person, the president,
the executive vice president, the senior vice president, any vice president, the
treasurer, general

22



--------------------------------------------------------------------------------



 



counsel or any other duly authorized officer of such Person; provided that the
Agent shall have received a manually signed certificate of the Secretary or
Assistant Secretary of such Person as to the incumbency of, and bearing a manual
specimen signature of, such duly authorized officer.
          “Restricted Payments” means (i) the declaration of any distribution or
dividends (other than distributions payable solely in shares of beneficial
interest in the Borrower) on, or the payment on account of, or the setting apart
of assets for a sinking or other analogous fund for, or the purchase,
redemption, retirement or other acquisition of any class of stock of the
Borrower or of any warrants, options or other rights to acquire the same (or to
make any payment to any Person, such as “phantom stock” payments), whether now
or hereafter outstanding, either directly or indirectly, whether in cash,
property or in obligations of the Borrower, and (ii) the payment of fees and
expenses to the Adviser or the Administrator or any Affiliate of the Adviser or
the Administrator, as applicable, as compensation for the provision of
managerial, administrative services or otherwise.
          “Restricted Stock” means any Equity Security that (i) constitutes a
“Restricted Security” (as defined in Rule 144(a)(e) under the Securities Act) or
(ii) is traded on Pink Sheets or a similar quotation system for over-the-counter
securities.
          “Revolving Credit Facility” means any credit facility in respect of
which the Borrower has or may have any direct or indirect obligation to fund any
additional loans or extensions of credit.
          “RIC/BDC Requirement” means each requirement (including, without
limitation, Code requirements pertaining to asset diversification) the Borrower
must satisfy to maintain its status as a “business development company,” within
the meaning of the Investment Company Act and its status as a “regulated
investment company” under the Code.
          “S&P” means Standard & Poor’s, a division of The McGraw Hill
Companies, Inc., together with its successors.
          “S&P Rating” means, at any time with respect to any Bond Asset, Second
Lien Loan Asset or Senior Unsecured Loan Asset, the rating issued by S&P and
then in effect with respect to such Asset or, if no such rating is available
with respect to such Asset, the rating issued by S&P and then in effect with
respect to the Obligor thereof; provided, that, with respect to any Emerging
Market Bond Asset, the S&P Rating shall be the lower of (i) the rating
determined in accordance with the foregoing sentence and (ii) the sovereign
credit rating for “foreign currency” assigned by S&P to the country in which the
related Obligor is organized.
          “SEC” means the Securities and Exchange Commission or any other
governmental authority of the United States of America at the time
administrating the Securities Act, the Investment Company Act or the Exchange
Act.
          “Secondary Lender Commitment” means (i) with respect to BNS, an amount
equal to the Total Commitment, as such amount shall be adjusted by any
Assignment and Acceptance entered into between BNS and an Eligible Assignee in
accordance with and subject to Section 9.06(b), or (ii) with respect to a
Secondary Lender that has entered into an Assignment and Acceptance, the amount
set forth therein as such Secondary Lender’s “Secondary Lender

23



--------------------------------------------------------------------------------



 



Commitment” in each case as such amount may be reduced by an Assignment and
Acceptance entered into between such Secondary Lender and an Eligible Assignee
in accordance with and subject to Section 9.06(b), and as may be further reduced
(or terminated) pursuant to the next sentence. Any reduction (or termination) of
the Total Commitment pursuant to the terms of this Agreement shall reduce
ratably (or terminate) each Secondary Lender’s Secondary Lender Commitment.
References to the unused portion of any Secondary Lender’s Secondary Lender
Commitment shall mean, at any time, such Secondary Lender’s Secondary Lender
Commitment then in effect, minus the outstanding principal amount of the
Advances funded by such Secondary Lender.
          “Secondary Lender Stated Expiration Date” means December 1, 2008;
provided that prior to such date (or the date so extended pursuant to this
proviso), upon the Borrower’s written request to the Agent, which request shall
be received by the Agent, not more than sixty (60) days nor less than thirty
(30) days prior to the then current Secondary Lender Stated Expiration Date, one
or more Secondary Lenders having in the aggregate 100% of the Total Commitment
may, in their sole discretion, consent, which consent shall be given not less
than twenty (20) days after the date the Agent receives such request to extend
the Secondary Lender Stated Expiration Date (the date any such consent is given,
the “Extension Date”), to the extension of the Secondary Lender Stated
Expiration Date to the date occurring 364 days after such Extension Date;
provided, however, that any failure of any Secondary Lender to respond to the
Borrower’s request for such extension shall be deemed a denial of such request
by such Secondary Lender.
          “Secondary Lender Termination Date” means the earlier of (i) the
Secondary Lender Stated Expiration Date or (ii) the date the Total Commitment
shall terminate pursuant to Section 2.10 or Section 6.01.
          “Secondary Lenders” means BNS and each Eligible Assignee that becomes
a party to this Agreement pursuant to Section 9.06(b).
          “Second Lien Loan Asset” means a Secured Loan Asset (other than a
Senior Secured Loan Asset) that (a) is only subordinated in right of payment to
a Senior Secured Loan Asset and (b) is secured by a valid second priority
perfected security interest in or lien on specified collateral securing the
applicable Obligor’s obligation under such Secured Loan Asset that in the
opinion of the Adviser has value at least equal to the amount of such Secured
Loan Asset, which specified collateral does not consist solely of common stock
or shares issued by such Obligor or any Affiliates or intangible assets.
          “Secured Loan Asset” means a Loan Asset that is secured by a valid and
perfected security interest in specified collateral.
          “Senior Secured Loan Asset” means a Secured Loan Asset that is not
subordinated by its terms to indebtedness of the applicable Obligor for borrowed
money, trade claims, capitalized leases, or other similar obligations, with a
first priority security interest in collateral, with a valid and perfected first
security interest in collateral that in the opinion of the Adviser has value at
least equal to the amount of such Secured Loan Asset and is not a DIP Loan
Asset.

24



--------------------------------------------------------------------------------



 



          “Senior Unsecured Loan Asset” means a Loan Asset that is not
(i) subordinated by its terms to indebtedness of the borrower for borrowed money
or (ii) secured by a valid and perfected security interest in collateral.
          “Secured Parties” means the Agent, the Lenders, the Secondary Lenders
and their respective successors and assigns.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as from time to time in effect,
or any successor law, rules or regulations, and any reference to any statutory
or regulatory provisions shall be deemed to be a reference to any successor
statutory or regulatory provision.
          “Security Entitlement” shall have the meaning assigned to such term in
Section 8-102(a)(17) of the UCC.
          “Selling Institution” means in respect of any Loan Asset which
constitutes a participation interest, the Person which has granted or sold to
the Borrower a participation interest in the loan or other extension of credit
which is the subject of such Loan Asset.
          “Settlement Date” means the date which is two (2) Business Days after
the end of each Settlement Period; provided that (i) for purposes of the payment
of Yield, with respect to any Settlement Period for which Yield is computed by
reference to the Eurodollar Rate, the Settlement Date shall be the last day of
the Settlement Period and (ii) for purposes of the payment of any fees, the
Settlement Date shall be the date which is two (2) Business Days after the end
of each calendar month.
          “Settlement Period” means in respect of any Advance:
          (a) in the case of any Advance in respect of which Yield is computed
by reference to the CP Rate, the period beginning on the date such Advance was
made and ending on the last day of the calendar month in which such Advance was
made, and thereafter each successive period commencing on the first day of each
calendar month during the term of this Agreement and ending on the last day of
such calendar month during the term of this Agreement;
          (b) in the case of any Advance in respect of which Yield is computed
by reference to the Eurodollar Rate, the period beginning on either (i) the date
such Advance was made as, or converted to, a Eurodollar Rate Advance or (ii) as
applicable, the date on which the previous Settlement Period with respect
thereto determined in accordance with this paragraph expired, and ending on the
numerically corresponding day in the following calendar month; provided, that
(A) if any such Settlement Period would end on a day other than a Business Day,
such Settlement Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Settlement Period shall end on the next preceding Business
Day and (B) any such Settlement Period that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the following calendar month) shall end on the last Business Day of the
following calendar month;

25



--------------------------------------------------------------------------------



 



          (c) in the case of any Advance in respect of which Yield is computed
by reference to the Alternate Base Rate, the period beginning on the date such
Advance was made as, or converted to, an Advance accruing Yield at such rate and
ending on the last day of the calendar month in which such Advance was made and,
thereafter each successive period commencing on the first day of each calendar
month during the term of this Agreement and ending on the last day of such
calendar month during the term of this Agreement;
provided, however, that in the case of any Settlement Period for any Advance
which commences before the Maturity Date for such Advance and would otherwise
end on a date occurring after such Maturity Date, such Settlement Period shall
end on such Maturity Date and the duration of each Settlement Period which
commences on or after the Maturity Date for such Advance may be any period
(including, without limitation, a period of one day) as shall be selected from
time to time by the Agent; provided, further, that if pursuant to the terms
hereof the interest rate applicable to any Advance shall change during the term
of any Settlement Period, such Settlement Period shall end on the date of such
change of rate.
          “Small Cap Equity Security” means any Borrowing Base Eligible Asset
that constitutes an Eligible Equity Security issued by an issuer having equity
market capitalization of less than $2,000,000,000.
          “Specified Jurisdiction” means United States of America, United
Kingdom, Germany, France, Switzerland, Belgium, Sweden, Netherlands and Canada.
          “Structured Finance Asset” means any Asset that is a debt obligation
or pass-through security issued by a special purpose trust or other entity
structured to be bankruptcy remote and representing a direct or indirect
participation in, or that is secured by, a diversified pool of assets,
including, without limitation, commercial or residential real property,
commercial loans, bonds, credit card receivables, leases or other financial
assets.
          “Taxes” means any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security, franchise, intangibles, stamp or recording taxes imposed by any
taxing Authority, and all interest, penalties and similar liabilities relating
thereto.
          “Termination Event” means the occurrence of any of the following:
          (a) the Borrower shall purchase any Asset not contemplated by the
Prospectus or the Investment Policies and Restrictions in effect on the Closing
Date and shall not have sold such Asset within ten (10) Business Days after the
earlier of (i) the Borrower or the Adviser obtaining knowledge that such Asset
does not comply with the Prospectus or the Investment Policies and Restrictions
or (ii) receipt by the Borrower of notice from the Agent detailing such
non-compliance;
          (b) the Borrower shall, without the prior written consent of the
Agent, engage in any line of business not contemplated by the Prospectus or the
Investment Policies and Restrictions in effect on the Closing Date; or

26



--------------------------------------------------------------------------------



 



          (c) the Borrower shall, without the prior written consent of the
Agent, permit any material change in the Investment Policies and Restrictions in
effect on the Closing Date or the fundamental investment objectives, policies
and restrictions (as such term is defined in the Investment Company Act) of the
Borrower (it being agreed that any such change requiring the consent or approval
of the shareholders of the Borrower shall be deemed material for purposes of
this paragraph (c)).
          “Total Commitment” means $100,000,000, as such amount may be reduced
pursuant to Section 2.10.
          “Transaction Agent” means a commercial bank, insurance company,
finance company or other financial institution that is acting as agent or
trustee under the Loan Documents relating to any Loan Asset.
          “TRS Adjusted Asset Value” means, with respect to any TRS Eligible
Asset as of any date of determination, an amount equal to the product of (i) the
TRS Asset Value of such TRS Eligible Asset as of such date and (ii) the
applicable TRS Advance Rate for such TRS Eligible Asset.
          “TRS Advance Rate” means (i) in the case of any TRS Class I Asset,
80%, (ii) in the case of any TRS Class II Asset, 70%, (iii) in the case of any
TRS Class III Asset, 50%, (iv) in the case of any TRS Class IV Asset, 25%,
(v) in the case of any TRS Class V Asset, 25% and (vi) in the case of any other
TRS Eligible Asset, zero.
          “TRS Approved Index” means any of the following: AEX (Netherlands),
ATX (Austria), ASX All Ordinaries (Australia), BEL20 (Belgium), CAC 40 (France),
DAX (Germany), Dow Jones Euro Stoxx 50 (Europe), Dow Jones Industrial Average
(US), FTSE 100 (UK), Hang Seng (Hong Kong), IBEX 35 (Spain), IPC (Mexico), MIB
30 (Italy), Nasdaq Composite (US), Nikkei 225 (Japan), OMX Helsinki (Finland),
OMX Stockholm (Sweden), OBX (Norway), SMI (Switzerland) and S&P/TSX Composite
Index.
          “TRS Asset Value” means, with respect to any TRS Eligible Asset,
(a) with respect to any Bond Asset or Loan Asset, the product of (i) the par
amount of such Asset multiplied by (ii)(A) if a TRS Price Quote for such TRS
Eligible Asset is available from a Pricing Service, such TRS Price Quote or
(B) if a TRS Price Quote for such TRS Eligible Asset is not available from a
Pricing Service, (1) if a TRS Price Quote is available for such TRS Eligible
Asset from one Market Maker, such TRS Price Quote, (2) if a TRS Price Quote is
available for such TRS Eligible Asset from two Market Makers, the average of
such TRS Price Quotes, (3) if a TRS Price Quote is available for such TRS
Eligible Asset from three Market Makers, the TRS Price Quote remaining after
disregarding the highest and lowest TRS Price Quotes and (4) if a TRS Price
Quote is available for such TRS Eligible Asset from more than three Market
Makers, the arithmetic mean of such TRS Price Quotes and (b) in the case of any
Equity Security, the trading price of such Equity Security as quoted on the
applicable TRS Approved Index.
          “TRS Class I Asset” means any TRS Eligible Asset (a) that is a Bond
Asset or Loan Asset, (b) with respect to which the Obligor is organized under
the laws of a Specified

27



--------------------------------------------------------------------------------



 



Jurisdiction, (c) that (i) has a TRS Price Quote as of such date of not less
than 75% provided by a Pricing Service that reflects bid pricing provided by at
least two Market Makers or (ii) has at least two separate TRS Price Quotes
provided by Market Makers each of which is not less than 75%, (d)(i) in the case
of a Loan Asset, that is part of a syndicated credit facility with an aggregate
outstanding principal amount of all loans under such facility on the Origination
Date of such Loan Asset which is at least equal to $100,000,000 or (ii) in the
case of a Bond Asset, that is part of an issuance of corporate debt securities
with an original aggregate principal amount as of the Origination Date of such
Bond Asset which is at least equal to $100,000,000 and (e) that is rated at
least “B-” by S&P and at least “B3” by Moody’s (either though a public or
private rating).
          “TRS Class II Asset” means any TRS Eligible Asset (a) that is a Bond
Asset or Loan Asset, (b) that is not a TRS Class I Asset, (c) with respect to
which the Obligor is organized under the laws of a Specified Jurisdiction,
(d) that (i) has a TRS Price Quote as of such date of not less than 65% provided
by a Pricing Service that reflects bid pricing provided by at least two Market
Makers or (ii) has at least two separate TRS Price Quotes provided by Market
Makers each of which is not less than 65%, (e)(i) in the case of a Loan Asset,
that is part of a syndicated credit facility with an aggregate outstanding
principal amount of all loans under such facility on the Origination Date of
such Loan Asset which is at least equal to $100,000,000 or (ii) in the case of a
Bond Asset, that is part of an issuance of corporate debt securities with an
original aggregate principal amount as of the Origination Date of such Bond
Asset which is at least equal to $100,000,000 and (f) that is rated at least
“CCC” by S&P and at least “Caa2” by Moody’s (either though a public or private
rating).
          “TRS Class III Asset” means any TRS Eligible Asset (a) that is a Bond
Asset or Loan Asset, (b) that is not a TRS Class I Asset or TRS Class II Asset,
(c) with respect to which the Obligor is organized under the laws of a Specified
Jurisdiction, (d) that (i) has a TRS Price Quote as of such date of not less
than 50% provided by a Pricing Service that reflects bid pricing provided by at
least one Market Maker or (ii) has at least one TRS Price Quote provided by a
Market Maker that is not less than 50%, (e)(i) in the case of a Loan Asset, that
is part of a syndicated credit facility with an aggregate outstanding principal
amount of all loans under such facility on the Origination Date of such Loan
Asset which is at least equal to $75,000,000 or (ii) in the case of a Bond
Asset, that is part of an issuance of corporate debt securities with an original
aggregate principal amount as of the Origination Date of such Bond Asset which
is at least equal to $75,000,000 and (f) that is rated at least “CCC-” by S&P
and at least “Caa3” by Moody’s (either though a public or private rating).
          “TRS Class IV Asset” means any TRS Eligible Asset (a) that is a Bond
Asset or Loan Asset, (b) with respect to which the Obligor is organized under
the laws of Japan or Italy, (c) that (i) has a TRS Price Quote as of such date
of not less than 75% provided by a Pricing Service that reflects bid pricing
provided by at least two Market Makers or (ii) has at least two separate TRS
Price Quotes provided by Market Makers each of which is not less than 75%,
(d)(i) in the case of a Loan Asset, that is part of a syndicated credit facility
with an aggregate outstanding principal amount of all loans under such facility
on the Origination Date of such Loan Asset which is at least equal to
$100,000,000 or (ii) in the case of a Bond Asset, that is part of an issuance of
corporate debt securities with an original aggregate principal amount as of the

28



--------------------------------------------------------------------------------



 



Origination Date of such Bond Asset which is at least equal to $100,000,000 and
(e) that is rated at least “B-” by S&P and at least “B3” by Moody’s (either
though a public or private rating).
          “TRS Class V Asset” means any TRS Eligible Asset that is (i) an Equity
Security and (ii) quoted on at least one TRS Approved Index.
          “TRS Eligible Asset” means any Bond Asset, Loan Asset or Equity
Security that has been approved in writing by the Agent, in its sole discretion,
as a TRS Eligible Asset, which approval has not been withdrawn; provided, that
each Asset set forth on Schedule IX hereto shall constitute a TRS Eligible Asset
as of the Closing Date.
          “TRS Portfolio Excess Amount” means, as of any date any determination,
an amount equal to the sum (without duplication) of:
     (i) the amount by which the aggregate TRS Adjusted Asset Value of all TRS
Eligible Assets which constitute Bond Assets or Second Lien Loan Assets exceeds
forty percent (40%) of the aggregate TRS Adjusted Asset Value of all TRS
Eligible Assets; and
     (ii) the amount by which the aggregate TRS Adjusted Asset Value of all TRS
Eligible Assets which constitute Bond Assets or Loan Assets with respect to
which a TRS Price Quote is available from only one Market Maker exceeds
twenty-five percent (25%) of the aggregate TRS Adjusted Asset Value of all TRS
Eligible Assets.
          “TRS Portfolio Test” means, as of any date of determination, that the
TRS Portfolio Value shall be equal to or greater than the outstanding principal
amount of all Advances.
          “TRS Portfolio Value” means, as of any date of determination, an
amount equal to (i) the aggregate TRS Adjusted Asset Value of all TRS Eligible
Assets as of such date of determination in which the Agent has a valid and
perfected first priority security interest free and clear of Adverse Claims
minus (ii) the TRS Portfolio Excess Amount as of such date of determination plus
(iii) the aggregate value of all Cash maintained by the Borrower as of such date
of determination in which the Agent has a valid and perfected first priority
security interest free and clear of Adverse Claims,
          “TRS Price Quote” means, with respect to any Bond Asset or Loan Asset
as of any date of determination, a bid price therefor (expressed as a percentage
of par value) (i) listed by a Pricing Service on such date or (ii) quoted to the
Borrower on such date by a Market Maker selected by the Borrower in its
reasonable discretion.
          “UCC” means the Uniform Commercial Code, as from time to time in
effect in the applicable jurisdictions.
          “Value” shall have the meaning assigned to such term in
Section 2(a)(41) of the Investment Company Act.

29



--------------------------------------------------------------------------------



 



          “Weekly Portfolio Report” shall have the meaning assigned to such term
in Section 5.01(e)(viii).
          “Yield” means for any Advance during any Settlement Period:
          (i) if such Advance will be funded or maintained by the Conduit Lender
during such Settlement Period through the issuance of promissory notes, for each
day during such Settlement Period,

                 
CPR x P
  +   LF    
 
           
360
       

          (ii) if such Advance will be funded or maintained during such
Settlement Period by the Conduit Lender through the sale of a participation, or
by a Secondary Lender or a Lender (other than the Conduit Lender), for each day
during such Settlement Period,

                 
AR x P
  +   LF    
 
           
360
       

          where:

                  AR   =  
the Assignee Rate for such Advance on such day
           
 
    P   =  
the outstanding principal amount of such Advance on such day
           
 
    CPR   =  
the CP Rate for such Advance on such day
           
 
    LF   =  
the Liquidation Fee, if any, for such Advance for such Settlement Period
(expressed as a daily amount);

provided, further, that Yield for any Advance shall not be considered paid by
any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.
          SECTION 1.02. Rules of Construction.
          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires (i) singular words shall
connote the plural as well as the singular, and vice versa (except as
indicated), as may be appropriate, (ii) the words “herein,” “hereof” and
“hereunder” and other words of similar import used in this Agreement refer to
this Agreement as a whole and not to any particular appendix, article, schedule,
section, paragraph, clause, exhibit or other subdivision, (iii) the headings,
subheadings and table of contents set forth in this Agreement are solely for
convenience of reference and shall not constitute a part of this Agreement nor
shall they affect the meaning, construction or effect of any provision hereof,
(iv) references in this Agreement to “including” shall mean including without
limiting the generality

30



--------------------------------------------------------------------------------



 



of any description preceding such term, and for purposes hereof the rule of
ejusdem generis shall not be applicable to limit a general statement, followed
by or referable to an enumeration of specific matters, to matters similar to
those specifically mentioned, and (v) each of the parties to this Agreement and
its counsel have reviewed and revised, or requested revisions to, this
Agreement, and the usual rule of construction that any ambiguities are to be
resolved against the drafting party shall be inapplicable in the construction
and interpretation of this Agreement.
          SECTION 1.03. Computation of Time Periods.
          Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” both mean “to but
excluding”.
ARTICLE II
ADVANCES TO THE BORROWER
          SECTION 2.01. Advance Facility.
          On the terms and conditions hereinafter set forth, including without
limitation, Sections 3.01 and 3.02, the Conduit Lender may, in its sole
discretion, make Advances to the Borrower on any Borrowing Date from the date
hereof to the Lender Termination Date. On the terms and conditions hereinafter
set forth, including without limitation, Sections 3.01 and 3.02 and during the
period from the date hereof to the Secondary Lender Termination Date, the
Secondary Lenders shall make Advances to the Borrower, ratably in accordance
with their respective Secondary Lender Commitments, to the extent the Conduit
Lender has determined not to make such Advance. Under no circumstances shall the
Conduit Lender or any Secondary Lender make any such Advance, to the extent that
after giving effect to the making of such Advance the aggregate principal amount
of all outstanding Advances would exceed the Total Commitment; provided, that
unless and until the Borrower shall have received net proceeds with an aggregate
value of at least $100,000,000 (with the value of any such non-cash proceeds
being determined by reference to the Borrowing Base Asset Value thereof as of
the date of receipt by the Borrower) from the issuance of additional common
stock of the Borrower after the Closing Date, the aggregate principal amount of
all outstanding Advances under this Agreement shall not exceed $80,000,000.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Advances.
          SECTION 2.02. Making of Advances.
          The Borrower shall give the Agent written notice (which notice shall
be irrevocable and effective only upon receipt by the Agent) of each request for
an Advance (each such request a “Notice of Borrowing”) not later than 12:00 noon
(New York City time) on the day which is two (2) Business Days prior to the
proposed borrowing date, which notice shall specify (i) the proposed borrowing
date therefor (each such date, a “Borrowing Date”), and (ii) the aggregate
principal amount of the proposed borrowing (the “Requested Amount”). Any such
Notice of Borrowing shall be substantially in the form of Exhibit B hereto,
dated the date such request is being made, signed by a Responsible Officer of
the Borrower and otherwise appropriately completed. The Requested Amount
specified in any Notice or Borrowing shall be

31



--------------------------------------------------------------------------------



 



at least $1,000,000 and in integral multiples of $100,000 in excess thereof.
During the period prior to the Lender Termination Date, the Conduit Lender shall
promptly notify the Agent whether it has determined to make a proposed Advance
and the Agent shall promptly thereafter notify the Borrower whether the Conduit
Lender has determined to make such Advance. If the Conduit Lender has declined
to make such proposed Advance, the Agent shall promptly send notice of the
proposed borrowing to all of the Secondary Lenders concurrently by telecopier,
telex or cable specifying the Borrowing Date for such borrowing, each Secondary
Lender’s Percentage multiplied by the Requested Amount and whether the Yield for
such Advance is calculated based on the Eurodollar Rate or the Alternate Base
Rate. On each Borrowing Date, the Conduit Lender or the Secondary Lenders shall,
subject to the terms and conditions of this Agreement, make available to the
Borrower at the Borrower’s Account Advances in an amount equal to the Requested
Amount in immediately available funds. To the extent not covered by
Section 2.08, the Borrower shall indemnify the Conduit Lender, each Secondary
Lender and the Agent against any loss or expense incurred by them as a result of
any failure by the Borrower to accept any Advance requested in a Notice of
Borrowing or as a result of the failure of the Borrower to receive any Advance
requested in a Notice of Borrowing as a result of the failure of any condition
precedent to the making of such Advance to be satisfied, including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of funds acquired or requested to fund such Advance.
          SECTION 2.03. Noteless Agreement; Evidence of Indebtedness.
          (a) Each Lender and each Secondary Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender or such Secondary Lender, as applicable, resulting
from each Advance made by such Lender or such Secondary Lender, as applicable,
from time to time, including the amounts of principal and Yield thereon and paid
to such Lender or Secondary Lender, as applicable, from time to time hereunder.
          (b) The Agent shall maintain accounts in which it will record (i) the
amount of each Advance made hereunder and the Settlement Period with respect
thereto, (ii) the amount of any principal and Yield due and payable or to become
due and payable from the Borrower to each Lender and each Secondary Lender
hereunder, and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s and each Secondary Lender’s share thereof.
          (c) The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) of this Section 2.03 shall be rebuttable presumptive
evidence of the existence and amounts of the Borrower Obligations therein
recorded; provided, however, that the failure of the Agent, any Lender or any
Secondary Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Borrower Obligations
in accordance with their terms.
          (d) The Conduit Lender or any Secondary Lender may request that its
Advances be evidenced by an Advance Note. In such event, the Borrower shall
promptly prepare, execute and deliver to the Conduit Lender or such Secondary
Lender, as applicable, an Advance Note payable to the order of the Conduit
Lender or such Secondary Lender, as

32



--------------------------------------------------------------------------------



 



applicable. Thereafter, the Advances evidenced by such Advance Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 9.06) be represented by one or more Advance Notes payable to the order
of the payee named therein or any assignee pursuant to Section 9.06, except to
the extent that the Conduit Lender, such Secondary Lender or assignee
subsequently returns to the Borrower any such Advance Note for cancellation and
requests that such Advance once again be evidenced as described in clauses
(a) and (b) of this Section 2.03. In connection with any assignment pursuant to
Section 9.06, if the assigning Secondary Lender shall have an Advance Note
issued to it, the assigning Secondary Lender shall promptly return its Advance
Note to the Borrower marked “cancelled”.
          SECTION 2.04. Maturity of the Advances.
          The principal amount of and the accrued and unpaid Yield on each
outstanding Advance shall be due and payable by the Borrower on the Maturity
Date for such Advance.
          SECTION 2.05. Prepayment of the Advances.
          (a) The Borrower shall have the right at any time and from time to
time, upon not less than one (1) Business Day’s prior written notice in the form
of Exhibit D hereto or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing in the form of Exhibit D hereto) to the Agent
specifying the date and amount of such prepayment, to prepay (without any
premium or penalty, except for any Liquidation Fee or amount payable under
Section 2.08) all or a portion of the outstanding Advances, together with unpaid
Yield on all Advances that are paid in full on such date of prepayment, on a
Business Day; provided that any such prepayment, if a partial prepayment, shall
be at least $1,000,000 and in integral multiples of $100,000 in excess thereof.
          (b) If on any Business Day the Borrower is not in full compliance with
the Borrowing Base Test, the Borrower shall on such date of date of
determination (a “Determination Date”) (I) notify the Agent of such failure to
comply, and (II) on the Business Day next succeeding such Determination Date
(each such date, a “Compliance Certification Date”) prepay Advances (together
with Yield thereon) in an amount necessary to cause the Borrower to be in full
compliance with the Borrowing Base Test on such Compliance Certification Date;
provided, however, that to the extent the Borrower does not have sufficient
available funds to fully cure such compliance shortfall on such Compliance
Certification Date, then the Borrower shall (i) on such Compliance Certification
Date prepay outstanding Advances in the amount of its available funds; (ii) as
promptly as practicable and in any event no later than the close of business on
the twelfth (12th) Business Day following such Determination Date prepay
Advances in a principal amount (and pay the Yield thereon) at least sufficient
to cause the Borrowing Base to be at least equal to the product of (x) 1.05 and
(y) the Credits Outstanding, as determined on such Compliance Certification
Date; and (iii) no later than the close of business on such Compliance
Certification Date, deliver to the Agent a certificate, signed by an Responsible
Officer of the Borrower, that (1) certifies the amount of the compliance
shortfall and (2) certifies that the requirements of this Section 2.05(b) shall
be satisfied on or prior to the twelfth (12th) Business Day following such
Determination Date.

33



--------------------------------------------------------------------------------



 



          (c) If at any time the aggregate credit extended by the Lenders and
the Secondary Lenders in connection with this Agreement exceeds the sum of
(x) the product of (a) the Margin Stock Percentage multiplied by (b) the current
market value (as defined in Regulation U) of all Margin Stock of the Borrower,
plus, (y) the good faith loan value (as determined in accordance with
Regulation U) of all other Assets of the Borrower, the Borrower shall
immediately prepay the outstanding Advances in an amount equal to such excess,
together with all accrued and unpaid Yield thereon.
          (d) Subject to Section 7.03, the amount of each prepayment under this
Section 2.05 shall be applied ratably to the Advances of each Lender and each
Secondary Lender in the order in which such Advances were made by such Lender or
Secondary Lender; provided, however, that the amount of such prepayment shall be
applied first to any outstanding Advances of the applicable Lender or Secondary
Lender in respect of which Yield is computed by reference to the Alternate Base
Rate, second to any outstanding Advances of the applicable Lender or Secondary
Lender in respect of which Yield is computed by reference to the Eurodollar
Rate, and third to any outstanding Advances of the applicable Lender or
Secondary Lender in respect of which Yield is computed by reference to the CP
Rate.
          (e) If at any time the aggregate outstanding principal balance of the
Advances exceeds the Total Commitment, the Borrower shall immediately repay the
outstanding Advances in an amount equal to such excess, together with all
accrued and unpaid Yield thereon.
          SECTION 2.06. Yield.
          (a) The Borrower hereby agrees to pay the Yield computed with
reference to the principal amount of each Advance outstanding from time to time.
Yield accruing in respect of any Advance for any Settlement Period shall be due
and payable on the Settlement Date immediately succeeding such Settlement Period
and as required by Section 2.05.
          (b) The Agent shall prepare and send to the Borrower an invoice with
respect to each Settlement Date on the second Business Day preceding such
Settlement Date setting forth (i) amounts due on such Settlement Date in respect
of Yield and fees hereunder and (ii) the rates of interest used in determining
such Yield.
          (c) It is the intention of the parties hereto that the Yield on the
Advances shall not exceed the maximum rate permissible under applicable law.
Accordingly, anything herein or in any Advance Note to the contrary
notwithstanding, in the event any Yield is charged to, collected from or
received from or on behalf of the Borrower by the Lenders or the Secondary
Lenders pursuant hereto or thereto in excess of such maximum lawful rate, then
the excess of such payment over that maximum shall be applied first to the
payment of amounts then due and owing by the Borrower to the Secured Parties
under the Program Documents (other than in respect of principal and Yield on
Advances) and then to the reduction of the outstanding principal balance of the
Advances.
          SECTION 2.07. Increased Costs.
          (a) If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
reflected in the Eurodollar Rate

34



--------------------------------------------------------------------------------



 



Reserve Percentage) in or in the interpretation of any Applicable Law or
(ii) the compliance with any directive or guideline issued by, or request from
any central bank or other Authority (whether or not having the force of law),
there shall be any increase in the cost to any Affected Person of agreeing to
make or making, funding or maintaining Eurodollar Rate Advances to the Borrower,
then the Borrower shall from time to time, upon demand by such Affected Person
pay to the Agent for the account of such Affected Person additional amounts
sufficient to compensate such Affected Person for such increased cost. A
certificate setting forth in reasonable detail the amount of such increased
cost, submitted to the Borrower by an Affected Person, shall be conclusive and
binding for all purposes, absent manifest error. Notwithstanding anything to the
contrary contained in this Agreement, in no event shall this Section 2.07(a)
apply to any Taxes, which shall be governed exclusively by Section 9.03.
          (b) If an Affected Person determines that compliance with (i) any
Applicable Law or (ii) any directive or guideline issued by, or request from,
any central bank or other Authority charged with the interpretation or
administration thereof (whether or not having the force of law), in either case,
(A) affects or would affect the amount of capital required or reasonably
expected to be maintained by such Affected Person and that the amount of such
capital is increased by or based upon the existence of such Affected Person’s
commitment under the Program Documents or upon such Affected Person’s making,
funding or maintaining Advances, (B) increases the cost of making or maintaining
such commitment under the Program Documents or making, funding or maintaining
such Advances to any Affected Person or (C) reduces the return of an Affected
Person in connection with the Program Documents, then, promptly upon written
demand of such Affected Person (with a copy of such demand to the Agent), the
Borrower shall immediately pay to the Agent for the account of such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased cost
and/or reduced return in light of such circumstances. A certificate setting
forth in reasonable detail such amounts and the circumstances giving rise
thereto submitted to the Borrower by such Affected Person shall be conclusive
and binding for all purposes, absent manifest error. Notwithstanding anything to
the contrary contained in this Agreement, in no event shall this Section 2.07(b)
apply to any Taxes, which shall be governed exclusively by Section 9.03.
          (c) Failure or delay on the part of any Affected Person to demand
compensation pursuant to this Section 2.07 shall not constitute a waiver of such
Affected Person’s right to demand such compensation; provided that the Borrower
shall not be required to compensate an Affected Person pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Affected Person notifies the Borrower of the event giving rise to
such costs or reductions and of such Affected Person’s intention to claim
compensation therefor; provided, that if any change giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
          SECTION 2.08. Compensation.
          Without duplication of any amount due by the Borrower in respect of
any Liquidation Fee, the Borrower shall compensate each Affected Person, upon
its written request (which request shall set forth the basis for requesting such
amounts), for all reasonable losses,

35



--------------------------------------------------------------------------------



 



expenses and liabilities (including, without limitation, any interest paid by
such Affected Person to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Advances and any loss sustained by such Affected Person in
connection with the re-employment of such funds), which such Affected Person may
sustain: (i) if for any reason (other than a default by such Affected Person) a
borrowing of any Eurodollar Rate Advance by the Borrower does not occur on a
date specified therefor in the Notice of Borrowing (whether or not withdrawn),
(ii) if any prepayment of any of the Borrower’s Eurodollar Rate Advances occurs
on a date which is not the last day of a Settlement Period applicable thereto,
(iii) if any prepayment of any of the Borrower’s Eurodollar Rate Advances is not
made on any date specified in a notice of prepayment given by the Borrower, or
(iv) as a consequence of any other default by the Borrower to repay its
Eurodollar Rate Advances when required by the terms of this Agreement.
          SECTION 2.09. Additional Yield on Eurodollar Rate Advances.
          So long as any Affected Person shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities, the Borrower shall pay to such Affected Person Eurodollar
Additional Yield on the principal amount of each outstanding Advance on each
date on which Yield is payable on such Advance. Such Eurodollar Additional Yield
shall be determined by such Affected Person and notified to the Borrower through
the Agent within thirty (30) days after any payment is made with respect to
which such additional Yield is requested. A certificate as to such Eurodollar
Additional Yield submitted to the Borrower and the Agent shall be conclusive and
binding for all purposes, absent manifest error.
          SECTION 2.10. Termination or Reduction of the Total Commitment.
          (a) The Borrower may at any time, upon ten (10) Business Days prior
written notice to the Agent, terminate in whole or reduce in part the unused
portion of the Total Commitment; provided that each such partial reduction of
the Total Commitment shall be in an amount equal to at least $5,000,000 or an
integral multiple thereof. Upon any such reduction in the Total Commitment, the
Borrower shall immediately make any repayment required pursuant to
Section 2.05(e).
          (b) The Total Commitment shall automatically terminate in whole on the
date seventy-five (75) days following delivery of a notice of termination by the
Agent after the occurrence of a Termination Event.
          (c) The Total Commitment shall automatically terminate in whole on the
date thirty (30) Business Days following delivery of a notice of termination by
the Agent after the occurrence of a Rating Termination Event.
          (d) The Borrower shall provide each Rating Agency prompt written
notice of any termination or reduction of the Total Commitment pursuant to this
Section 2.10.
          SECTION 2.11. Rescission or Return of Payment.
          The Borrower further agrees that, if at any time all or any part of
any payment theretofore made by it to any Secured Party or their designees is or
must be rescinded or returned

36



--------------------------------------------------------------------------------



 



for any reason whatsoever (including, without limitation, the insolvency,
bankruptcy or reorganization of the Borrower or any of its Affiliates), the
obligation of the Borrower to make such payment to such Secured Party shall, for
the purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence and this
Agreement shall continue to be effective or be reinstated, as the case may be,
as to such obligations, all as though such payment had not been made.
          SECTION 2.12. Fees Payable by Borrower.
          The Borrower agrees to pay to the Agent and the Secondary Lenders such
fees as are set forth in the Fee Letter.
          SECTION 2.13. Post Default Interest.
          Upon the occurrence and during the continuation of any Event of
Default, the outstanding principal amount of all Advances and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws, whether or not such interest is allowed or
allowable in any such proceeding) at the Post-Default Rate. Interest at the
Post-Default Rate shall accrue from the initial date of the applicable Event of
Default until that Event of Default is cured or waived and shall be payable upon
demand.
          SECTION 2.14. Payments.
          (a) All amounts owing and payable to any Secured Party, any Affected
Person or any Indemnified Party in respect of the Advances and other Borrower
Obligations, including, without limitation, the principal thereof, Yield, fees,
indemnities, expenses or other amounts payable under the Program Documents,
shall be paid in Dollars, in immediately available funds on or prior to
11:00 a.m. (New York City time) on the date due without counterclaim, setoff,
deduction, defense, abatement, suspension or deferment to the Applicable
Account. Any payment paid after 11:00 a.m. (New York City time) on any day shall
be deemed to have been made on the next Business Day for all purposes of this
Agreement (other than Section 6.01(a)).
          (b) All computations of interest at the Post-Default Rate and all
computations of Yield, fees and other Borrower Obligations shall be made on the
basis of a year of 360 days for the actual number of days elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
          (c) Except as otherwise expressly provided in this Agreement, upon
receipt of funds deposited into the Agent’s Account, the Agent shall distribute
such funds, first to the Lenders and the Secondary Lenders on a pro rata basis
in accordance with such amounts owed to each Lender and Secondary Lender in
payment in full of all accrued and unpaid Yield owing to the Lenders and
Secondary Lenders, second to the Lenders, the Secondary Lenders or the Agent, on
a pro rata basis in accordance with such amounts owed to each such Person in
payment of any other fees or other amounts owed by the Borrower to the Lenders,
the Secondary Lenders and the

37



--------------------------------------------------------------------------------



 



Agent under this Agreement and the other Program Documents (other than in
respect of the principal amount of the Advances), third to the payment of the
principal amount of the Advances owing to such Lenders and Secondary Lenders,
and fourth to the Secured Parties on a pro rata basis in accordance with the
amounts owed to each such Person.
          (d) During the continuance of an Event of Default all payments in
respect of the Borrower Obligations, payable by or on behalf of the Borrower,
including all Proceeds resulting from the sale or disposition of the Pledged
Collateral shall be remitted to the Agent’s Account and applied in accordance
with Section 7.03(a).
          SECTION 2.15. Ratable Payments.
          If any Secondary Lender or Lender (other than the Conduit Lender),
whether by set-off, bankers’ lien, counterclaim or otherwise, has any payment
made to it with respect to any Borrower Obligations owing to it in a greater
proportion than that received by any other Lender or Secondary Lender entitled
to receive a ratable share of such payments, such Lender or Secondary Lender
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of the unpaid Borrower Obligations held by the other Lenders and
Secondary Lenders so that after such purchase each Lender and Secondary Lender
will hold its ratable proportion of such unpaid Borrower Obligations; provided
that if all or any portion of such excess amount is thereafter recovered from
such Secondary Lender or Lender, as the case may be, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
          SECTION 2.16. Borrower’s Obligations Absolute.
          The Borrower’s obligations under this Agreement and under the other
Program Documents shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms hereof and thereof, under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower, the Adviser or any other Person may have or have had against
any Secured Party or any other Person.
ARTICLE III
CONDITIONS PRECEDENT
          SECTION 3.01. Conditions Precedent to the Effectiveness of this
Agreement.
          The effectiveness of this Agreement and the Conduit Lender’s and the
Secondary Lenders’ obligations hereunder shall be subject to the conditions
precedent that the Agent shall have received (or waived receipt thereof) on or
before the initial Borrowing Date the following, each (unless otherwise
indicated) in form and substance reasonably satisfactory to the Agent in
sufficient copies for the Conduit Lender and the Secondary Lenders:
          (a) each of the Program Documents duly executed and delivered by the
parties thereto, which shall be in full force and effect;
          (b) the Prospectus, as in effect on the Closing Date;

38



--------------------------------------------------------------------------------



 



          (c) the signed opinions of counsel to the Borrower addressed to the
Agent, the Conduit Lender and each Secondary Lender as to such matters as the
Agent, the Conduit Lender and each Secondary Lender shall have reasonably
requested;
          (d) if requested by the Conduit Lender or any Secondary Lender
pursuant to Section 2.03 on or prior to the Closing Date, an Advance Note duly
executed and completed by the Borrower to such Conduit Lender or the Secondary
Lender, as applicable;
          (e) copies of all Governmental Authorizations, Private Authorizations
and Governmental Filings, if any, which may be required in connection with the
transactions contemplated by the Program Documents;
          (f) a certificate of a Responsible Officer of the Borrower certifying
(i) as to its certificate of incorporation and by-laws, (ii) as to the
resolutions of its Board of Directors approving this Agreement and the other
Program Documents to which it is a party and the transactions contemplated
hereby and thereby, (iii) that its representations and warranties set forth in
the Program Documents to which it is a party are true and correct, and (iv) the
incumbency and specimen signature of each of its officers authorized to execute
the Program Documents to which it is a party and of each of its Responsible
Officers for purposes of this Agreement;
          (g) copies of proper financing statements naming the Borrower as
debtor and the Agent as secured party to be filed under the UCC in all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
the Agent’s interests in the Pledged Collateral contemplated by this Agreement;
          (h) copies of proper financing statements, if any, necessary to
release all security interests and other rights of any Person in the Assets of
the Borrower previously granted by the Borrower;
          (i) completed requests for information, dated on or before the date of
such initial Advance, listing the financing statements referred to in clause
(h) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (g) above that name the Borrower (under
its present name and any previous name) as debtor, together with copies of such
other financing statements (none of which shall cover any Assets of the
Borrower);
          (j) a pro-forma Investor Report, which shall evidence compliance with
the terms of the Program Documents, including compliance with the Borrowing Base
Test, the TRS Portfolio Test and the Asset Coverage Test, after giving effect to
the initial borrowing of Advances under this Agreement;
          (k) the fees to be received by it on or prior to the Closing Date
under this Agreement and the Fee Letter; and
          (l) such other instruments, certificates and documents from the
Borrower as the Agent shall have reasonably requested, all in form and substance
satisfactory to the Agent.

39



--------------------------------------------------------------------------------



 



          SECTION 3.02. Conditions Precedent to All Advances.
          The obligation of the Conduit Lender and the Secondary Lenders to make
any Advance (including the initial Advances) on any Borrowing Date shall be
subject to the fulfillment of the following conditions:
          (a) each of the representations and warranties of the Borrower and the
Custodian contained in this Agreement, the Control Agreement, and the other
Program Documents shall be true and correct as of such date and shall continue
to be true immediately after giving effect to such Advance;
          (b) no Default or Event of Default shall have occurred and be
continuing at or prior to the time of the making of such Advance or shall result
from the making of such Advance;
          (c) the conditions precedent set forth in Section 3.01 shall have been
fully satisfied or waived;
          (d) immediately after giving effect to such Advance and all other
Advances to be made on such date the Borrower shall be in full compliance with
each of the Borrowing Base Test, the TRS Portfolio Test and the Asset Coverage
Test;
          (e) immediately after the making of any such Advance and all other
Advances to be made on such date, the aggregate outstanding principal amount of
all Advances shall not exceed the Total Commitment (or such lesser amount as
shall be specified in Section 2.01);
          (f) the Agent shall have received a pro-forma Investor Report, which
shall evidence compliance with the terms of this Agreement, including compliance
with the Asset Coverage Test, the TRS Portfolio Test and the Borrowing Base
Test, after giving effect to all borrowings on such Borrowing Date;
          (g) the aggregate credit extended by the Lenders and the Secondary
Lenders in connection with this Agreement does not exceed the sum of (x) the
Margin Stock Percentage of the current market value (as defined in Regulation U)
of all Margin Stock of the Borrower, plus (y) the good faith loan value (as
determined in accordance with Regulation U) of all other Assets of the Borrower;
          (h) the Agent shall have received (i) with respect to the initial
Advance to the Borrower, a Form FR G-3 and a Form FR U-1, each duly completed,
executed and delivered by the Borrower demonstrating the compliance of such
initial borrowing with Regulation U, and (ii) with respect to each subsequent
Advance to the Borrower, a Notice of Borrowing that shall constitute an
amendment to the Form FR G-3 and the Form FR U-1 previously delivered in
accordance with the provisions of Section 221.3(c)(2)(iv) of Regulation U; and
          (i) the Agent shall have received such other instruments, certificates
and documents as the Agent shall reasonably request.

40



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower.
          The Borrower represents and warrants to each of the Secured Parties on
and as of the Closing Date, each Borrowing Date and each date that any Asset is
credited to or removed from the Collateral Account (and in respect of clause
(l) below, each date such information is provided), as follows:
          (a) Due Organization. The Borrower is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
with full power and authority to own and operate its assets and properties,
conduct the business in which it is now engaged and to execute and deliver and
perform its obligations under this Agreement and the other Program Documents to
which it is a party.
          (b) Due Qualification and Good Standing. The Borrower is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business, assets and properties, including, without
limitation, the performance of its obligations under this Agreement and the
other Program Documents to which it is a party, requires such qualification.
          (c) Due Authorization; Execution and Delivery; Legal, Valid and
Binding; Enforceability. The execution and delivery by the Borrower of, and the
performance by the Borrower of its obligations under the Program Documents to
which it is a party and the other instruments, certificates and agreements
contemplated thereby are within its corporate powers and have been duly
authorized by all requisite corporate action by the Borrower and have been duly
executed and delivered by the Borrower and constitute the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
          (d) Noncontravention. Neither the execution and delivery by the
Borrower of this Agreement, the other Program Documents to which it is a party,
or any instrument, certificate or agreement referred to herein or therein, or
contemplated hereby or thereby, nor the consummation of the transactions herein
or therein contemplated, nor compliance with the terms, conditions and
provisions hereof or thereof by it, will (i) conflict with, or result in a
breach or violation of, or constitute a default under its certificate of
incorporation, by-laws or other organizational documents, (ii) conflict with or
contravene (A) any Applicable Law, (B) any contractual restriction binding on or
affecting the Borrower or any of its Assets, or (C) any order, writ, judgment,
award, injunction or decree binding on or affecting the Borrower or any of its
Assets, (iii) result in a breach or violation of, or constitute a default under,
or permit the acceleration of any obligation or liability in, or but for any
requirement of the giving of notice or the passage of time (or both) would
constitute such a conflict with, breach or violation of, or default under, or
permit any such acceleration in, any contractual obligation or any agreement or
document to which it is a party or by which it or any of its properties is bound
(or to which any

41



--------------------------------------------------------------------------------



 



such obligation, agreement or document relates), or (iv) result in any Adverse
Claim upon any Asset of the Borrower.
          (e) Governmental Authorizations; Private Authorizations; Governmental
Filings. The Borrower has obtained all necessary Governmental Authorizations and
Private Authorizations, and made all Governmental Filings necessary for the
execution and delivery by the Borrower of, and the performance by the Borrower
of its obligations under this Agreement, the other Program Documents to which it
is a party and the agreements, certificates and instruments contemplated hereby
or thereby, and no Governmental Authorization, Private Authorization or
Governmental Filing which has not been obtained or made, is required to be
obtained or made by it in connection with the execution and delivery by the
Borrower of, or the performance of its obligations under this Agreement and the
other Program Documents.
          (f) Security Interest. All Borrowing Base Eligible Assets and TRS
Eligible Assets of the Borrower (including Cash but excluding Loan Assets) are
held in or credited to the Collateral Account. This Agreement and the Control
Agreement and the actions required to be taken pursuant to the terms hereof and
thereof are, and at all times shall be, effective to create and perfect in the
Agent for the benefit of the Secured Parties a first priority perfected security
interest in the Pledged Collateral (subject to the Lien of the Custodian
securing (i) the Custodian’s Overdraft Advances to the extent permitted by
Section 5.02(m), (ii) indemnification payments owing by the Borrower in favor of
the Custodian in an amount not to exceed $100,000 and (iii) Permitted Expenses
of the Custodian in an amount not to exceed $50,000) free and clear of all
Adverse Claims.
          (g) Borrowing Base Eligible Assets, TRS Eligible Assets, Adverse
Claims, Etc. The Borrower owns each Borrowing Base Eligible Asset and TRS
Eligible Asset free and clear of Adverse Claims and as of the initial Borrowing
Date and at all times thereafter, the Agent has a first priority perfected
security interest in the Pledged Collateral (subject to the Lien of the
Custodian securing (i) the Custodian’s Overdraft Advances to the extent
permitted by Section 5.02(m), (ii) indemnification payments owing by the
Borrower in favor of the Custodian in an amount not to exceed $100,000 and
(iii) Permitted Expenses of the Custodian in an amount not to exceed $50,000)
free and clear of all Adverse Claims and no actions, except as have been taken,
are necessary or advisable to perfect or protect such security interest free and
clear of Adverse Claims.
          (h) No Financing Statement. No effective financing statements or other
instruments similar in effect covering any Asset of the Borrower are on file in
any recording office, except those filed in favor of the Agent pursuant to this
Agreement.
          (i) Principal Office; Organization. The Borrower’s principal place of
business and chief executive office is at the addresses set forth in
Schedule VII, the Borrower’s jurisdiction of incorporation is the State of
Delaware and the Borrower has not transacted any business under any name other
than “Highland Distressed Opportunities, Inc.”
          (j) Pending Litigation or Other Proceeding. There are no pending or,
to the best of the Borrower’s knowledge, threatened investigations, actions,
suits or proceedings

42



--------------------------------------------------------------------------------



 



involving the Borrower which could give rise to a reasonable possibility of a
Material Adverse Effect.
          (k) RIC/BDC Requirements; Investment Policies. The Borrower is and
will continue to be a non-diversified, closed-end company that has filed its
election under the Investment Company Act to be treated as a business
development company and is in full compliance with each RIC/BDC Requirement and
the Investment Policies and Restrictions.
          (l) Information and Reports. The Prospectus, each Investor Report,
each Weekly Portfolio Report, each Notice of Borrowing and all other written
information, reports, certificates and statements (with respect to which, other
than the Investor Report, the Weekly Portfolio Report and each Notice of
Borrowing, shall be taken as a whole) provided by or on behalf of the Borrower
to any Secured Party for purposes of or in connection with this Agreement, the
other Program Documents or the transactions contemplated hereby or thereby is,
and all such information hereafter provided by or on behalf of the Borrower to
any Secured Party is and will be (except for projections and forward looking
statements (other than any pro forma Investor Report)) true, correct and
complete in all material respects as of the date to which such information
speaks and no such information contains, or will contain, any material
misrepresentation or any omission to state therein matters necessary to make the
statements made therein not misleading in any material respect when considered
in its entirety.
          (m) Applicable Law. The Borrower is in full compliance with all
Applicable Law, including, without limitation, the Securities Act and the
Investment Company Act, including the rules and regulations promulgated
thereunder.
          (n) ERISA. Neither the Borrower nor any ERISA Affiliate of the
Borrower (i) is now or has during the past five years been a member of an ERISA
Group or (ii) has or during the past five years has had any liability or
obligation with respect to any Plan, Multiemployer Plan or Benefit Arrangement.
          (o) No Default or Event of Default. No Default or Event of Default has
occurred and is continuing and on each Borrowing Date and immediately after the
making of each Advance each of the conditions precedent to the making of
Advances set forth in Section 3.02 are fully satisfied.
          (p) Borrowing Base Test; TRS Portfolio Test; Asset Coverage Test, Etc.
The Borrowing Base Test, the TRS Portfolio Test and the Asset Coverage Test are
fully satisfied; provided that if on any date this representation is made (other
than a Borrowing Date) the Borrower is in full compliance with the requirements
set forth in clause (b) of Section 2.05, the Borrower shall be deemed to be in
compliance with the Borrowing Base Test for purposes of this clause (p) as of
such date.
          (q) Internal Revenue Code. The Borrower is qualified, and intends to
continue to qualify, as a “regulated investment company” within the meaning of
the Code, and as such its income is not and will not be subject to tax at the
trust level under the Code.
          (r) Taxes. The Borrower has filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by it,
if any, and has paid

43



--------------------------------------------------------------------------------



 



all taxes due pursuant to such returns, if any, or pursuant to any assessment
for material taxes received by the Borrower, except for any taxes or assessments
which are being contested in good faith by appropriate proceedings and with
respect thereto adequate reserves have been established in accordance with GAAP
and the non-payment of which would otherwise not give rise to a Material Adverse
Effect and the charges, accruals and reserves on the books of the Borrower in
respect of taxes or other governmental charges, if any, are, in the opinion of
the Borrower, adequate.
          (s) Financial Condition. The statement of assets and liabilities of
the Borrower as of December 31, 2007, certified by PricewaterhouseCoopers LLP
independent auditors, fairly presents in conformity with GAAP the financial
position of the Borrower at such date and since such date there has been no
material adverse change in the business, Assets, condition (financial or
otherwise) or operations of the Borrower.
          (t) Regulations U and X. Neither the making of any Advance nor the use
of proceeds thereof will violate or be inconsistent with the provisions of
Regulation U or Regulation X.
          (u) Perfection Representations, Warranties and Covenants. The
Perfection Representations, Warranties and Covenants set forth in Exhibit E
shall be a part of this Agreement for all purposes.
ARTICLE V
COVENANTS
          SECTION 5.01. Affirmative Covenants of the Borrower.
          The Borrower covenants and agrees that it shall:
          (a) Compliance with Agreements, Laws, Etc. (i) Duly observe, comply
with and conform to all requirements of Applicable Law relative to the conduct
of its business or to its Assets, including without limitation the Investment
Company Act, (ii) preserve and keep in full force and effect the legal existence
of the Borrower, (iii) preserve and keep in full force and effect all rights,
privileges, qualifications and franchises of the Borrower material to the
conduct of its business, (iv) comply with the terms and conditions of each
Program Document to which it is a party, and (v) obtain, maintain and keep in
full force and effect all material Governmental Authorizations, Private
Authorizations and Governmental Filings which are necessary or appropriate to
properly carry out its business and the transactions contemplated to be
performed by the Borrower under this Agreement and the other Program Documents.
          (b) Taxes. Cause to be computed, paid and discharged when due all
taxes, assessments and other governmental charges or levies imposed upon it, or
upon any income or Assets of the Borrower, prior to the day on which penalties
are attached thereto, unless and to the extent that the same shall be contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been established on the books of the Borrower in accordance with
GAAP and the non-payment of which would not otherwise give rise to a Material
Adverse Effect.

44



--------------------------------------------------------------------------------



 



          (c) Further Assurances. Promptly, at its expense, execute and deliver
such further instruments and take such further action in order to (i) establish
and protect the rights, interests and remedies created, or intended to be
created, in favor of the Secured Parties including, without limitation, all such
actions which are necessary or advisable to maintain and protect the Agent’s
first priority perfected security interest in the Pledged Collateral for the
benefit of the Secured Parties free and clear of Adverse Claims, (ii) enable the
Secured Parties to enforce their rights and remedies under the Program
Documents, including, without limitation, to do all things necessary at the
request of the Agent during the continuance of an Event of Default to have each
Loan Asset which constitutes Pledged Collateral and the related Loan Documents
assigned to the Agent or its designee, and (iii) effectuate the intent and
purpose of, and to carry out the terms of, the Program Documents.
          (d) Continued Existence. Keep the State of Delaware as its
jurisdiction of incorporation and keep its principal place of business and chief
executive office at the address of the Borrower set forth in Section 9.02 or,
upon thirty (30) days’ prior written notice to the Agent, in any other
jurisdiction of incorporation or at any other locations in jurisdictions where
all actions reasonably requested by the Agent to protect and perfect the Agent’s
first priority perfected security interest in the Pledged Collateral have been
taken and completed.
          (e) Financial Statement; Accountants’ Reports; Other Information.
Provide to the Agent (with enough additional copies for the Conduit Lender and
each Secondary Lender):
          (i) as soon as available, and in any event within one hundred twenty
(120) days after the end of each fiscal year of the Borrower, a statement of
assets and liabilities of the Borrower as at the end of such fiscal year, and
statements of operations and of changes in net assets of the Borrower for such
fiscal year, and the Borrower’s portfolio of investments as of the end of such
fiscal year, with an audit report thereon issued by PricewaterhouseCoopers LLP
or other independent certified public accountants of nationally recognized
standing, together with the comparable report for the prior fiscal year;
          (ii) as soon as available and in any event within sixty (60) days
after the end of each quarterly fiscal period of the Borrower, a statement of
assets and liabilities of the Borrower as at the end of such period, a statement
of operations and of changes in net assets of the Borrower for such period, and
the Borrower’s portfolio of investments as of the end of such period, all in
reasonable detail and stating in comparative form the respective figures for the
comparable period in the preceding year, prepared in accordance with GAAP,
consistently applied and all certified (subject to normal year-end adjustment)
as to fairness of presentation in all material respects by a Responsible Officer
of the Borrower;
          (iii) simultaneously with the delivery of each set of financial
statements referred to in clauses (i) and (ii) above, a statement of a
Responsible Officer of the Borrower to the effect that nothing has come to the
attention of such Responsible Officer to cause such Responsible Officer to
believe that any Default or Event of Default existed on the date of such
statements;

45



--------------------------------------------------------------------------------



 



          (iv) as soon as possible, and in any event within two (2) Business
Days after a Responsible Officer of the Borrower has knowledge of the occurrence
of any Termination Event, Default or Event of Default, a certificate of a
Responsible Officer of the Borrower setting forth the details thereof and, in
the case of a Default or Event of Default, the action which the Borrower is
taking or proposes to take with respect thereto;
          (v) as soon as possible, and in any event within two (2) Business
Days, after a Responsible Officer of the Borrower has knowledge of any failure
by the Custodian to perform or observe any term, covenant or agreement on its
part to be performed under the Custodial Agreement or the Control Agreement
which failure gives rise to a reasonable possibility of a Material Adverse
Effect, written notice thereof executed by a Responsible Officer of the
Borrower;
          (vi) promptly upon the mailing thereof to the shareholders of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;
          (vii) promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form N-2 or its equivalent) and annual and semi-annual reports which the
Borrower shall have filed with the SEC;
          (viii) on or before the third Business Day of each week, weekly
portfolio reports and weekly covenant compliance certificates in substantially
the form of Schedule III attached hereto (each a “Weekly Portfolio Report”) with
respect to the immediately preceding calendar week, signed by a Responsible
Officer of the Borrower (which certificate shall include a calculation of the
Borrower’s compliance with the Borrowing Base Test, Asset Coverage Test and TRS
Portfolio Test as of the end of such calendar week);
          (ix) on or before the tenth (10th) Business Day of each calendar month
(or (A) as more frequently as the Agent shall request at the direction of a
Rating Agency or (B) during the continuance of a Default or Event of Default,
more frequently as the Agent shall reasonably request (which may be daily)), an
Investor Report substantially in the form of Schedule II hereto, as of the last
Business Day of the immediately preceding calendar month (or other relevant
period if delivered on a daily or weekly basis), together with a certificate of
a Responsible Officer of the Borrower in substantially the form of Annex A to
the Investor Report;
          (x) promptly upon its receipt of and contemporaneously with its giving
of any notice relating to the termination of the Custodial Agreement or the
Control Agreement, copies of any such notice;
          (xi) prior to the issuance by the Borrower of any preferred shares,
notice of such issuance which notice shall include the offering materials to be
used in connection with the issuance of such preferred shares;

46



--------------------------------------------------------------------------------



 



          (xii) prompt notice of any amendment or modification to the Investment
Policies and Restrictions or the Asset valuation procedures of the Borrower,
which notice shall include, in reasonable detail, a description of any such
change;
          (xiii) from time to time upon the reasonable request of the Agent,
copies of a current report identifying the locations of any Pledged Collateral
maintained by the Borrower or which is in the possession of or is maintained in
securities accounts with an agent or sub-custodian of the Custodian which report
shall specify the Pledged Collateral held by each agent or sub-custodian;
          (xiv) as soon as possible, and in any event within one (1) Business
Day after a Responsible Officer of the Borrower has knowledge that (A) the
Borrowing Base as of any date is equal to or less than 105% of the Credits
Outstandings as of such date, (B) the Borrowing Base as of any date is equal to
or less than the Credits Outstandings as of such date or (C) following any
occurrence described in the foregoing clause (B), the Borrower shall have caused
the Borrowing Base of any date to be equal to or greater than the Credits
Outstanding as of such date, a certificate of a Responsible Officer of the
Borrower setting forth the details of such occurrence; and
          (xv) from time to time such additional information regarding the
financial position or business of the Borrower as the Agent may reasonably
request.
The Borrower shall provide each Rating Agency a copy of each item delivered to
the Agent pursuant to the foregoing clauses (i), (ix) and (xiv).
          (f) Maintenance of Insurance. Maintain in force with financially sound
and reputable insurers, policies with respect to its assets and property and
business against such risks and contingencies and in such amounts as are
customary in the case of closed-end funds engaged in similar lines of business
of comparable size and financial strength and as may be required by the RIC/BDC
Requirements.
          (g) Maintenance of Business. Remain at all times a non-diversified,
closed-end company that has filed its election under the Investment Company Act
to be treated as a business development company and continue to engage in
business of the same general type as now conducted by the Borrower, and will
continue to be a Delaware corporation and will preserve, renew and keep in full
force and effect its existence and rights, privileges and franchises necessary
or desirable in the normal conduct of business and will at all times comply with
each RIC/BDC Requirement.
          (h) Audits. Annually within 120 days of the end of each fiscal year of
the Borrower (or more frequently as the Agent, for itself and as agent for the
Secured Parties may require after the occurrence of and during the continuance
of a Default or an Event of Default) and at the sole cost and expense of the
Borrower (i) cause PricewaterhouseCoopers LLP, or another independent nationally
recognized accounting firm selected by the Borrower and reasonably satisfactory
to the Agent, to enter the premises of the Borrower and any Person to whom the
Borrower delegates all or any portion of its duties under any Program Document
and examine and audit the books, records and accounts of the Borrower and such
other Person

47



--------------------------------------------------------------------------------



 



relating to its business, financial condition, operations and the Borrower’s and
such other Person’s performance under the Program Documents as determined
pursuant to the scope of audit set forth on Schedule V hereto, (ii) permit such
accounting firm to discuss the Borrower’s and such other Person’s affairs and
finances with the officers, partners, employees and accountants of any of them,
(iii) cause such accounting firm to provide to the Agent, for itself and as
agent for the Secured Parties, and each Rating Agency with a certified report in
respect of the foregoing, which shall be in form and scope reasonably
satisfactory to the Agent, for itself and as agent for the Secured Parties, and
(iv) authorize such accounting firm to discuss such affairs, finances and
performance with representatives of the Agent and its designees; it being
understood that any such annual audit and report of such accountants may be
coordinated with the Borrower’s regular audits by the Borrower’s accountants
provided, however, that upon the occurrence or continuance of a Default or Event
of Default the scope of such audit specified in Schedule V may be expanded upon
the request of the Agent to explore the cause and nature of such Default or
Event of Default or to confirm that any such event has been cured or rectified.
          (i) Access to Records. Permit the Agent or any Person designated by
the Agent to, upon reasonable advance notice and during normal hours, visit and
inspect at reasonable intervals its and any Person to which it delegates any of
its duties under the Program Documents, books, records and accounts relating to
its business, financial condition, operations, Assets and its performance under
the Program Documents and to discuss the foregoing with its and such Person’s
officers, partners, employees and accountants, all as often as the Agent may
reasonably request.
          (j) Investment Policies and Restrictions. At all times (i) be in
compliance in all material respects with the Investment Policies and
Restrictions, (ii) maintain necessary liquidity to meet its obligations and
(iii) cause all Derivatives Transactions entered into by the Borrower to be in
compliance with the applicable criteria therefor established by S&P.
          (k) Defense of Secured Parties’ Interest. Warrant and defend each of
the Secured Parties’ right and interest in, to and under the Pledged Collateral
against all Adverse Claims of all Persons whomsoever.
          (l) Custody and Control. At all times cause all Borrowing Base
Eligible Assets and TRS Eligible Assets of the Borrower (including all
instruments and other investments, if any, evidencing the same and all Loan
Documents) to constitute Pledged Collateral and to be (i) custodied with the
Custodian or a sub-custodian of the Custodian pursuant to the Custodial
Agreement, and (ii) subject to the control and custody of the Custodian or a
sub-custodian of the Custodian in accordance with the Custodial Agreement and
the Control Agreement; provided that if such Borrowing Base Eligible Asset or
TRS Eligible Asset is a Loan Asset and concurrently with any request to register
such Loan Asset in the name of the Borrower, the Borrower shall deliver
instructions to all Selling Institutions, Transaction Agents and Obligors
related to such Loan Asset requiring that any instrument evidencing such Loan
Asset be delivered to the Custodian. At all times cause (x) all Borrowing Base
Eligible Assets and TRS Eligible Assets of the Borrower (including Cash but
excluding Loan Assets) to be held or credited to the Collateral Account and (y)
all Assets of the Borrower (including Cash but excluding (1) Loan Assets,
(2) cash held in the Borrower’s Account in connection with any Restricted
Payment permitted under 5.02(k) and (3) any cash or Assets maintained in a

48



--------------------------------------------------------------------------------



 



segregated account with the Custodian subject to a Lien described in clause
(viii) of the definition of Permitted Lien) to be held or credited to the
Collateral Account. At all times cause all Loan Documents to be held at the
address of the Borrower set forth in Section 9.02 or, such other location as the
Borrower shall designate upon twenty (20) days’ prior written notice to the
Agent. Provide to the Custodian a CUSIP, SEDOL or ISIN number with respect to
each Borrowing Base Eligible Asset (other than Loan Assets and Cash). Following
delivery of any notice of termination of the Control Agreement by the Agent in
accordance with Section 21(a) thereof, upon the request of the Agent, the
Borrower shall give to the Custodian immediate notice of termination of the
Custodial Agreement in accordance with the terms thereof.
          (m) Notice of Litigation or Other Proceedings. Promptly give notice in
writing to the Agent of all litigation, arbitration proceedings and regulatory
proceedings affecting the Borrower or the Assets of the Borrower, except such
proceedings which could not give rise to a reasonable possibility of a Material
Adverse Effect.
          (n) Maintenance of Books of Record and Account. Keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities in
accordance with the requirements of the SEC or under the Investment Company Act.
          (o) Proceeds of Pledged Collateral. Cause all Proceeds of the Pledged
Collateral to be subject to the control and custody of the Custodian or a
sub-custodian of the Custodian in accordance with the Custodial Agreement and
the Control Agreement if a Default or Event of Default shall be continuing or
would occur as a result of the failure to so cause such control and custody to
occur.
          (p) Use of Proceeds. Use the net proceeds of any Advance made
hereunder solely for the purpose of (i) financing the purchasing and holding of
Assets of the Borrower or (ii) for general corporate purposes.
          (q) Perfection Representations, Warranties and Covenants. The
Perfection Representations, Warranties and Covenants set forth in Exhibit E
shall be a part of this Agreement for all purposes.
          SECTION 5.02. Negative Covenants of the Borrower.
          The Borrower covenants and agrees that the Borrower shall not:
          (a) Impairment of Rights. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations under any Program Document.
          (b) Creation of Debt. Create, assume or suffer to exist any Debt or
any Guarantee, except for Permitted Debt.
          (c) Mergers; Sale of Assets. Adopt or carry out any plan of
liquidation, partial liquidation, reorganization, incorporation,
recapitalization, merger or consolidation nor

49



--------------------------------------------------------------------------------



 



sell, transfer or otherwise dispose of all or any substantial portion of its
Assets (whether in one transaction or a series of related transactions), without
the prior written consent of the Agent.
          (d) Investments. Purchase or acquire the obligations or stock of, or
any other interest in, or make loans, advances or capital contributions to, any
Person, except such obligations, stocks, loans, advances, capital contributions
or other interests as comply with Borrower’s Investment Policies and
Restrictions.
          (e) Custodial Agreement; Investment Policies and Restrictions;
Advisory Agreement. Without the prior written consent of the Agent (i) cancel or
terminate the Custodial Agreement, (ii) permit or consent to any material
amendment, modification or waiver of the Custodial Agreement unless the Borrower
has delivered to the Agent a copy thereof together with a certificate of a
Responsible Officer of the Borrower certifying that such amendment, modification
or waiver could not reasonably be expected to have a Material Adverse Effect,
(iii) take any action inconsistent in any material respect with the Prospectus
or the Investment Policies and Restrictions, (iv) permit or cause the Advisory
Agreement to be terminated or (v) permit or cause the Advisory Agreement to be
amended, waived or otherwise modified in any respect that (A) could reasonably
be expected to be adverse to any Secured Party or (B) would require the consent
or approval of the shareholders of the Borrower; provided, that with respect to
the foregoing clause (v) such consent of the Agent shall not be unreasonably
withheld; or.
          (f) Amendments to Organizational Documents. Amend, terminate,
supplement or otherwise modify its certificate of incorporation, by-laws or
other organizational documents in any manner that could reasonably be expected
to be materially adverse to any Secured Party.
          (g) ERISA. (i) Become an ERISA Affiliate of any Person that has any
liability to any Plan, Multiemployer Plan or Benefit Arrangement or (ii) incur
any liability or obligation with respect to any Plan, Multiemployer Plan or
Benefit Arrangement.
          (h) Liens. Create, assume or suffer to exist any Adverse Claim on any
Asset now owned or hereafter acquired by it.
          (i) Senior Securities. Issue any “senior securities”, as such term is
defined and used in the Investment Company Act, other than (i) shares of
preferred stock of the Borrower with respect to which the Agent has received
prior written notice as to such issuance and (ii) Permitted Senior Securities.
          (j) Margin Requirements. Extend credit to others for the purpose of
buying or carrying any “margin stock” in such a manner as to violate
Regulation U or Regulation X or use any portion of any Advance in violation of
Regulation U or Regulation X.
          (k) Restricted Payments. Make any Restricted Payment (i) if any
Default or Event of Default shall be continuing or shall result therefrom,
(ii) if immediately after giving effect to such payment the Borrower will not be
in full compliance with the Borrowing Base Test, the TRS Portfolio Test and the
Asset Coverage Test, (iii) at any time after the Agent shall have delivered a
Notice of Exclusive Control to the Custodian (unless such Notice of Exclusive
Control has been revoked in writing by the Agent), or (iv) at any time after the
Maturity Date of

50



--------------------------------------------------------------------------------



 



the Advances shall have occurred. Notwithstanding anything in clause (i) of this
Section 5.02(k) to the contrary, the Borrower shall not be prohibited from
making a Restricted Payment which constitutes a dividend during the continuance
of a Default if (i) such dividend was declared prior to the occurrence of such
Default, and (ii) after the payment of such dividend the Borrower will be in
full compliance with the Borrowing Base Test, the TRS Portfolio Test and the
Asset Coverage Test.
          (l) Name Change. Change its name (i) without giving the Agent at least
thirty (30) days prior written notice, and (ii) unless all actions necessary and
appropriate to protect and perfect the Secured Parties’ first priority perfected
security interest in the Pledged Collateral have been taken and completed.
          (m) Custodian’s Overdraft Advances. Permit the Aggregate Custodian’s
Advance Amount to at any time exceed $5,000,000.
          (n) Pledged Collateral; Notice of Exclusive Control. Without the prior
written consent of the Agent, sell, dispose of or substitute any Pledged
Collateral or originate any entitlement orders or other instructions with
respect to any Pledged Collateral unless immediately following any such sale,
disposition or substitution the Borrower will be in full compliance with the
Borrowing Base Test and the TRS Portfolio Test. After the Borrower has received
written notice of delivery by the Agent to the Custodian of a Notice of
Exclusive Control, unless such Notice of Exclusive Control is revoked in writing
by the Agent, give any instruction to the Custodian in respect of the Pledged
Collateral without the prior written consent of the Agent.
          (o) Equity Securities. Purchase or otherwise possess publicly-traded
Equity Securities or Convertible Securities issued by a single issuer that
exceed (or are convertible into Equity Securities that exceed) five percent (5%)
of the aggregate Asset Value of the outstanding Equity Securities of such issuer
as the number of such Equity Securities are reported in the most recent report
or statement published by such issuer. Purchase publicly-traded Equity
Securities or Convertible Securities of any class issued by a single issuer that
exceed (or are convertible into publicly-traded Equity Securities of any class
that exceed) the average reported weekly trading volume of such class of Equity
Security.
          (p) Subsidiaries. Establish any Subsidiaries without the prior written
consent of the Agent.
          (q) Industry Classifications. Without the prior written consent of the
Agent, permit any change in any industry classification criteria set forth on
Schedule IV hereto.

51



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default.
          If any of the following events (each an “Event of Default”) shall
occur:
          (a) the Borrower or the Custodian shall fail to make or cause to be
made in the manner and when due any payment or deposit to be made or to be
caused to be made by it under this Agreement or any of the other Program
Documents to which it is a party and such failure shall continue for (i) in the
case of any principal payments on any Advance (other than the failure to comply
with Section 2.05(b) in which no grace period or requirement of notice shall
apply), two (2) Business Days, and (ii) in the case of all other payments (other
than the failure to comply with Section 2.05(b) in which no grace period or
requirement of notice shall apply), three (3) Business Days; or
          (b) the Borrower shall (i) fail to be in compliance with the Asset
Coverage Test, provided that if a Responsible Officer of the Borrower has
certified that the Borrower is taking all steps necessary to cause the Borrower
to be in full compliance with the Asset Coverage Test within five (5) Business
Days after such date of determination, such event shall not constitute an Event
of Default unless such non-compliance shall continue for five (5) Business Days
after such date of determination, (ii) fail to be in compliance with the TRS
Portfolio Test, provided that if a Responsible Officer of the Borrower has
certified that the Borrower is taking all steps necessary to cause the Borrower
to be in full compliance with the TRS Portfolio Test within five (5) Business
Days after such date of determination, such event shall not constitute an Event
of Default unless such non-compliance shall continue for five (5) Business Days
after such date of determination or (iii) fail to comply with clause (b) of
Section 2.05, clauses (d), (e)(iv), (e)(v), (g), (l) or (p) of Section 5.01,
Section 5.02 or Section 9.11; or
          (c) the Borrower or the Custodian shall fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed under
this Agreement or any other Program Document and (except with respect to any
such failure of the Custodian that gives rise to a reasonable possibility of a
Material Adverse Effect) such failure shall continue for thirty (30) Business
Days; or
          (d) any representation or warranty made or deemed made by the Borrower
or the Custodian under or in connection with this Agreement or any other Program
Document or any other certificate, information or report delivered by or on
behalf of the Borrower or the Custodian shall be deemed to have been false or
incorrect in any material respect when made or deemed made or delivered; or
          (e) the Agent shall for any reason cease to have a valid and perfected
first priority security interest in the Pledged Collateral (subject to the Lien
of the Custodian securing (i) the Custodian’s Overdraft Advances to the extent
permitted by Section 5.02(m), (ii) indemnification payments owing by the
Borrower in favor of the Custodian in an amount not to exceed $100,000 and
(iii) Permitted Expenses of the Custodian in an amount not to exceed $50,000)
free and clear of all Adverse Claims or the Custodian, as collateral agent
and/or

52



--------------------------------------------------------------------------------



 



securities intermediary under the Control Agreement, shall not have custody and
control, as contemplated by the Control Agreement, of the Pledged Collateral; or
          (f) the Borrower, the Adviser or the Custodian shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower, the
Adviser or the Custodian seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either (x) such proceeding shall remain undismissed or
unstayed for a period of sixty (60) days, (y) an order for relief against the
Borrower shall have been entered and such order remains unstayed for a period of
sixty (60) days, or (z) an order shall have been entered appointing a receiver,
trustee, custodian or other similar official for it, or for any substantial part
of its property and such order remains unstayed and in effect for a period of
sixty (60) days; or the Borrower, the Adviser or the Custodian shall take any
corporate action to authorize any of the actions set forth above in this
subsection; provided, however, that the occurrence of any event set forth in
this clause (f) in respect of the Custodian shall not constitute an Event of
Default if, prior to the day which is forty-five (45) days after the Borrower
has actual knowledge of circumstances which give rise to such event, a successor
custodian, reasonably satisfactory to the Agent, shall have been appointed as
custodian under the Custodial Agreement and shall have assumed the obligations
of the Custodian under the Custodial Agreement and the Control Agreement and the
Agent shall have received such certificates and opinions as it shall have
reasonably requested, all in form, scope and substance reasonably satisfactory
to the Agent; or
          (g) any provision of any Program Document shall cease to be a legal,
valid and binding obligation of any of the parties purported to be bound
thereby, enforceable in accordance with its respective terms or the Borrower or
the Custodian shall so assert in writing; or
          (h) any judgment or order, or any series of judgments or orders, shall
have been entered against the Borrower, provided that (i) such judgments or
orders shall aggregate to $5,000,000 or more, and (ii) enforcement actions have
been commenced with respect thereto and have not been dismissed or stayed
pending appeal for sixty (60) days of such entry; or
          (i) either (1) PFPC (or (i) an Affiliate of PFPC to the extent
permitted to succeed PFPC as Custodian under the Custodial Agreement without the
consent of the Borrower or (ii) any other successor approved of in writing by
the Agent (such consent not to be unreasonably withheld)) shall at any time
cease to serve as Custodian under the Custodial Agreement or the Control
Agreement, unless a successor thereto reasonably satisfactory to the Agent shall
have assumed the duties of Custodian thereunder and in accordance with the terms
of the Program Documents, or (2) the Custodian shall have given notice of the
termination of the Custodial Agreement or the Control Agreement; provided,
however, that the event specified in clause (2) above shall not constitute an
Event of Default if prior to the tenth (10th) Business Day immediately preceding
the effective date of such termination a successor custodian reasonably

53



--------------------------------------------------------------------------------



 



satisfactory to the Agent shall have been appointed as custodian under the
Custodial Agreement and shall have assumed the obligations of the Custodian
under the Custodial Agreement and the Control Agreement and the Agent shall have
received such certificates and opinions as it shall have reasonably requested;
or
          (j) any event or condition shall occur which results in the
acceleration of the maturity of any Debt of the Borrower which Debt in the
aggregate is at least $5,000,000 or enables (or, with the giving of notice or
lapse of time or both would enable) the holder of such Debt or any Person acting
on such holder’s behalf to accelerate the maturity thereof; or
          (k) Highland Capital (or (i) an Affiliate of Highland Capital
reasonably acceptable to the Agent or (ii) any other Person acceptable to the
Agent in its sole discretion) is not the current investment adviser for the
Borrower; or
          (l) the Adviser shall acquire all or substantially all of the assets
of another Person, unless the Agent has consented to the same in writing (such
consent not to be unreasonably withheld);
then, and in any such event, in addition to all rights and remedies specified in
this Agreement, including without limitation, Article VII, and the rights and
remedies of a secured party under Applicable Law including, without limitation
the UCC, the Agent, upon the direction of the Conduit Lender, may, by notice to
the Borrower, declare the Lender Termination Date and the Secondary Lender
Termination Date to have occurred and declare the outstanding Advances to be due
and payable (in which case the Lender Termination Date and the Secondary Lender
Termination Date and the Maturity Date shall be deemed to have occurred);
provided that, upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice, or both) described in subsection (f) of
this Section 6.01 with respect to the Borrower, the Lender Termination Date, the
Secondary Lender Termination Date and the Maturity Date shall be deemed to have
automatically occurred.
ARTICLE VII
PLEDGE OF PLEDGED COLLATERAL;
RIGHTS OF THE AGENT
          SECTION 7.01. Security Interests.
          In consideration of the Lenders and the Secondary Lenders making and
maintaining the Advances, and as collateral security for the prompt, complete
and unconditional payment and performance of all of the Borrower Obligations,
the Borrower hereby grants to the Agent for the benefit of the Secured Parties a
continuing Lien upon and security interest in, all of the Borrower’s right,
title and interest in, to and under all of the Borrower’s accounts, equipment,
fixtures, inventory, investment property, payment intangibles, goods, chattel
paper (both tangible and intangible), general intangibles, letter-of-credit
rights, financial assets, supporting obligations, commercial tort claims,
contract rights, instruments, promissory notes and documents, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto, and all
products and proceeds thereof, whether now owned or existing or hereafter
arising or acquired and

54



--------------------------------------------------------------------------------



 



wheresoever located, including, without limitation, each of the following
(collectively, the “Pledged Collateral”):
          (i) all of the cash, Assets, investments and property from time to
time credited to the Collateral Account, and all Security Entitlements with
respect to the Collateral Account and all Loan Assets of the Borrower evidenced
by, secured by or governed by any Loan Document;
          (ii) the Collateral Account (together with all other accounts in which
the distributions referred to in clause (iii) below are remitted);
          (iii) all interest, dividends, stock dividends, stock splits,
distributions and other money or property of any kind distributed in respect of
the Assets, investments, property and Security Entitlements described in clause
(i) above, including without limitation the principal, interest, fees and other
payments in respect of such Loan Assets;
          (iv) all rights and remedies of the Borrower under the Loan Documents
and the Custodial Agreement in respect of the Assets, investments, property and
Security Entitlements described in clause (i) above;
          (v) all security interests, liens, collateral, property, guaranties,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of the
Assets, investments, property and Security Entitlements described in clause
(i) above;
          (vi) all accounts, contract rights, documents, instruments,
securities, investment property, chattel paper, general intangibles (including
payment intangibles), inventory, goods, equipment and all other property of
every kind and nature, now owned or hereafter acquired in respect of the Assets,
investments, property and Security Entitlements described in clause (i) above;
          (vii) all books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property and rights) relating to the Assets, investments,
property and Security Entitlements described in clause (i) above; and
          (viii) all Proceeds of any and all of the foregoing.
Terms not otherwise defined in this Section 7.01 shall have the meaning set
forth in Article 8 or 9, as applicable, of the New York UCC.
          SECTION 7.02. Substitution of Collateral and Release of Security
Interest.
          (a) Subject to Section 5.02(n), so long as no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence of
such sale, disposition or substitution and the Borrowing Base Test and TRS
Portfolio Test will be satisfied immediately following such sale, disposition or
substitution, the Borrower may originate entitlement orders and instructions
with respect to the Collateral Account and may sell or dispose of or substitute

55



--------------------------------------------------------------------------------



 



Pledged Collateral in accordance with the terms of this Agreement and the
Control Agreement. The Agent and the Secured Parties acknowledge and agree that
upon the sale or disposition of an Asset which constitutes Pledged Collateral by
the Borrower in compliance with the terms and conditions of this
Section 7.02(a), the security interest of the Secured Parties in such Asset
shall immediately terminate.
          (b) After the Program Termination Date, the Agent at the request of
the Borrower shall execute, deliver and file such instruments as the Borrower
shall reasonably request in order to reassign, release or terminate its security
interest in the Pledged Collateral. Any and all actions under this Section 7.02
shall be without any recourse to, or representation or warranty by, the Agent or
any Secured Party and shall be at the sole cost and expense of the Borrower.
          SECTION 7.03. Application of Proceeds.
          (a) After the occurrence and during the continuance of an Event of
Default, all amounts remitted to the Agent’s Account in respect of the Borrower
Obligations, including without limitation all Proceeds resulting from the sale
or other disposition of the Pledged Collateral shall be applied by the Agent in
the following order and priority:
          First, to the payment of all amounts advanced or expended by the Agent
and all costs and expenses incurred by the Agent in connection with the
enforcement of the Secured Parties’ rights and remedies under the Program
Documents;
          Second, to the extent funds are remaining after the above application,
to the Lenders and the Secondary Lenders for the payment of all accrued and
unpaid Yield on all outstanding Advances on a pro-rata basis according to the
amount of accrued Yield owing to each Lender and each Secondary Lender;
          Third, to the extent funds are remaining after the above applications,
to the Secured Parties for the payment of all fees payable under the Fee Letter
on a pro rata basis according to the amount of such fees owing to each Secured
Party;
          Fourth, to the extent funds are remaining after the above
applications, to the Lenders and the Secondary Lenders for the payment of the
principal amount of each outstanding Advance on a pro-rata basis according to
the amount of principal owing to each Lender and each Secondary Lender; and
          Fifth, to the extent funds are remaining after the above applications,
to the Secured Parties and any Affected Person for the payment of all other
Borrower Obligations owing pursuant to this Agreement and the other Program
Documents on a pro rata basis according to the amounts owed to each Person.
               The Agent shall, after the final payment in full of all Advances
and the occurrence of the Program Termination Date, remit the remaining excess
Proceeds which it had received from the sale or disposition of the Pledged
Collateral to the Borrower’s Account.

56



--------------------------------------------------------------------------------



 



          (b) For purposes of determining the application to be made of such
monies and other cash proceeds by the Agent to the Lenders and the Secondary
Lenders pursuant to this Section 7.03, the Agent may rely exclusively upon a
certificate or other statement of a Lender or a Secondary Lender, as the case
may be, setting forth in reasonable detail the amount then owing to such Lender
and such Secondary Lender, as the case may be. The Agent shall not be liable for
any application of funds in accordance with any certificate or direction
delivered pursuant to this Section 7.03; provided, however, that no application
of funds in accordance with any certificate delivered pursuant to this
Section 7.03 shall be deemed to restrict or limit the right of any party to
contest with the purported obligee its respective liability in respect of the
amount set forth in such certificate.
          SECTION 7.04. Rights and Remedies upon Event of Default.
          (a) The Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law, subject to compliance with all contractual provisions
applicable to Pledged Collateral which are required to be complied with by the
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Agent or its designees may (i) deliver a Notice of Exclusive Control to the
Custodian; (ii) instruct the Custodian to deliver any or all of the Pledged
Collateral and any Loan Documents relating to the Pledged Collateral to the
Agent or its designees and otherwise give all instructions and entitlement
orders to the Custodian regarding the Pledged Collateral; (iii) require the
Borrower to terminate the purchase of any additional Assets, whereupon the
Borrower agrees to cease purchasing Assets (other than, as set forth in the
Control Agreement, with respect to any transaction which is in the process of
being executed prior to the delivery of a Notice of Exclusive Control); (iv) in
accordance with the Control Agreement, require that the Custodian immediately
take action to liquidate the Assets to pay amounts due and payable in respect of
the Borrower Obligations; (v) sell or otherwise dispose of the Pledged
Collateral, all without judicial process or proceedings; (vi) take control of
the Proceeds of any such Pledged Collateral; (vii) subject to the provisions of
the applicable Loan Documents, exercise any consensual or voting rights in
respect of the Pledged Collateral; (viii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Pledged
Collateral; (ix) enforce the Borrower’s rights and remedies under the Custodial
Agreement with respect to the Pledged Collateral; (x) institute and prosecute
legal and equitable proceedings to enforce collection of, or realize upon, any
of the Pledged Collateral; (xi) require that the Borrower and the Custodian
immediately take action to liquidate the Assets to pay amounts due and payable
in respect of the Borrower Obligations; (xii) remove from the Borrower’s, the
Adviser’s and their respective agents’ (other than, except as set forth in the
Control Agreement, the Custodian) place of business all books, records and
documents relating to the Pledged Collateral unless copies thereof shall have
been provided to the Agent which copies of such books and records shall
thereafter be deemed to be originals thereof; and/or (xiii) notify all Selling
Institutions, Transaction Agents and Obligors related to the Loan Assets which
constitute Pledged Collateral to make payments in respect thereof directly to
the Agent’s Account; (xiv) at the request of the Agent execute all documents and
agreements which are necessary or appropriate to have the Pledged Collateral
which constitutes Loan Assets to be assigned to the Agent or its designee; and
(xv) endorse the name of the Borrower upon any items of payment relating to the
Pledged Collateral or upon any proof of claim in bankruptcy against an account
debtor. For purposes of taking the actions described in Subsections (i) through
(xv) of this Section 7.04(a) the Borrower

57



--------------------------------------------------------------------------------



 



hereby irrevocably appoints the Agent as its attorney-in-fact (which appointment
being coupled with an interest is irrevocable while any of the Borrower
Obligations remain unpaid), with power of substitution, in the name of the Agent
or in the name of the Borrower or otherwise, for the use and benefit of the
Agent, but at the cost and expense of the Borrower and without notice to the
Borrower. The Agent shall comply in all material respects with any applicable
law binding upon it with respect to its sale of the Pledged Collateral,
including, without limitation, any obligation to act in a commercially
reasonable manner.
          (b) All sums paid or advanced by the Agent in connection with the
foregoing and all costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection therewith, together with
interest thereon at the Post-Default Rate from the date of payment until repaid
in full, shall be paid by the Borrower to the Agent on demand and shall
constitute and become a part of the Borrower Obligations secured hereby.
          SECTION 7.05. Remedies Cumulative.
          Each right, power, and remedy of the Agent and the other Secured
Parties, or any of them, as provided for in this Agreement or in the other
Program Documents or now or hereafter existing at law or in equity or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power, or remedy provided for in this Agreement or in the
other Program Documents or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by the Agent
or any other Secured Party of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by such Persons
of any or all such other rights, powers, or remedies.
          SECTION 7.06. Enforcement of Remedies under the Custodial Agreement
and Loan Documents.
          (a) The Borrower agrees that it shall (i) upon the request of the
Agent (and at the Borrower’s own expense) diligently enforce the rights and
remedies under the Custodial Agreement and at law or equity against the
Custodian for the breach by the Custodian of any term, covenant or agreement
thereunder relating to or affecting any Pledged Collateral, and (ii) diligently
enforce its rights and remedies under the Loan Documents relating to the Pledged
Collateral. The Borrower shall at all times enforce its rights and remedies
under the Custodial Agreement and the Loan Documents with the same degree of
care and diligence that it would exercise if this Agreement had not been entered
into; provided that the Borrower shall not, in enforcing such rights and
remedies, settle any claim against the Custodian without the prior written
consent of the Agent (which consent shall not be unreasonably withheld).
          (b) The Borrower agrees that to the extent not expressly prohibited by
the terms of the related Loan Documents, after the occurrence and during the
continuance of an Event of Default, it shall (i) upon the written request of the
Agent promptly forward to the Agent all information and notices which it
receives under or in connection with the Loan Documents relating to the Pledged
Collateral, and (ii) act and refrain from acting in respect of any request, act,
decision or vote under the Loan Documents relating to the Pledged Collateral
only in accordance with the direction of the Agent.

58



--------------------------------------------------------------------------------



 



          SECTION 7.07. Authorization to File Financing Statements. The Borrower
hereby irrevocably authorizes the Agent at any time and from time to time to
file in any filing office in any UCC jurisdiction any initial financing
statements and amendments thereto that indicate the Pledged Collateral as all
assets of the Borrower or words of similar effect or as being of an equal or
lesser scope or with greater detail.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Action.
          Each Lender and each of the Secondary Lenders hereby irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement and the other Program Documents as
are delegated to the Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto. The Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Program Documents, or any fiduciary relationship with any Secured Party, and no
implied covenants, functions, responsibilities, duties or obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Program Document or otherwise exist for the Agent. As to any matters not
expressly provided for by this Agreement or the other Program Documents, the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Lenders or
the Secondary Lenders; provided, however, that the Agent shall not be required
to take any action which exposes the Agent to personal liability or which is
contrary to this Agreement, the other Program Documents or Applicable Law. Each
Lender and each Secondary Lender agrees that in any instance in which the
Program Documents provide that the Agent’s consent may not be unreasonably
withheld, provide for the exercise of the Agent’s reasonable discretion, or
provide to a similar effect, it shall not in its instructions to the Agent
withhold its consent or exercise its discretion in an unreasonable manner.
          SECTION 8.02. Delegation of Duties.
          The Agent may execute any of its duties under this Agreement and each
other Program Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
          SECTION 8.03. Agent’s Reliance, Etc.
          Neither the Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or any of the other Program
Documents, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, the Agent: (i) may consult
with legal counsel (including counsel for the Borrower or the Adviser) and
independent public accountants and other experts selected by it and shall not be
liable for any action taken or

59



--------------------------------------------------------------------------------



 



omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Secured Party or any other Person and shall not be responsible to any Secured
Party or any Person for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or the other
Program Documents; (iii) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement, the other Program Documents or any Loan Documents on the part of
the Borrower, the Adviser, the Custodian or any other Person or to inspect the
property (including the books and records) of the Borrower, the Adviser, the
Custodian or any other Person; (iv) shall not be responsible to any Secured
Party or any other Person for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the other
Program Documents, any Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall incur no liability under or
in respect of this Agreement or any other Program Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be
delivered by telecopier, telegram, cable or telex) believed by it to be genuine
and signed or sent by the proper party or parties.
          SECTION 8.04. Indemnification.
          Each of the Secondary Lenders agrees to indemnify and hold the Agent
harmless (to the extent not reimbursed by or on behalf of the Borrower) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any other
Program Document or any action taken or omitted by the Agent under this
Agreement or any other Program Document; provided that no Secured Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each of the Secondary Lenders agrees to reimburse the Agent
promptly upon demand for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent in connection with the administration or
enforcement (whether through negotiations, legal proceedings or otherwise) or
legal advice in respect of rights or responsibilities under this Agreement or
the other Program Documents, to the extent that the Agent is not reimbursed for
such expenses by or on behalf of the Borrower. Each Secondary Lender shall be
obligated to pay its Pro Rata Share of all amounts payable to the Agent under
this Section 8.04. As used in this Section 8.04, the term “Pro Rata Share” in
respect of any Secondary Lender means the fraction, expressed as a percentage,
the numerator of which is the Secondary Lender Commitment of such Secondary
Lender and the denominator of which is the Total Commitment.
          SECTION 8.05. Successor Agent.
          The Agent may, upon thirty (30) days’ notice to the Conduit Lender and
the Secondary Lenders, resign as Agent. If the Agent shall resign, then the
Lenders during such thirty (30) day period shall appoint from among the
Secondary Lenders a successor agent. If for any reason a successor agent is not
so appointed and does not accept such appointment during such thirty (30) day
period, the Agent may appoint a successor agent. Any resignation of the

60



--------------------------------------------------------------------------------



 



Agent shall be effective upon the appointment of a successor agent pursuant to
this Section 8.05 and the acceptance of such appointment by such successor.
After the effectiveness of any retiring Agent’s resignation hereunder as Agent,
the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Program Documents and the provisions of this Article VIII
and Section 9.04 shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and under the other Program Documents.
          SECTION 8.06. Notice of Name Change.
          In the event the Agent shall receive notice from the Borrower pursuant
to Section 5.02(l) that the Borrower intends to change its name, the Agent shall
promptly provide notice of such name change to each Rating Agency.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. No Waiver; Modifications in Writing.
          No failure or delay on the part of any Secured Party in exercising any
right, power or remedy hereunder or with respect to the Advances shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
Secured Party, at law or in equity. No amendment, modification, supplement,
termination or waiver of this Agreement shall be effective unless the same shall
be in writing and signed by the Borrower, the Agent and the Conduit Lender and
the Rating Agency Condition shall have been satisfied with respect thereto. Any
waiver of any provision of this Agreement, and any consent to any departure by
the Borrower from the terms of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
given. No notice to or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.
          SECTION 9.02. Notices, Etc.
          Except where telephonic instructions are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be personally delivered or sent by registered, certified or express mail,
postage prepaid, or by prepaid telegram (with messenger delivery specified in
the case of a telegram), or by facsimile transmission, or by prepaid courier
service, and shall be deemed to be given for purposes of this Agreement on the
day that such writing is received by the intended recipient thereof in
accordance with the provisions of this Section 9.02. Unless otherwise specified
in a notice sent or delivered in accordance with the foregoing provisions of
this Section 9.02, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers) indicated below,
and, in the case

61



--------------------------------------------------------------------------------



 



of telephonic instructions or notices, by calling the telephone number or
numbers indicated for such party below:

     
If to the Conduit Lender:
  LIBERTY STREET FUNDING LLC
 
  c/o The Bank of Nova Scotia
 
  One Liberty Plaza
 
  New York, NY 10006
 
  Attention: William Sun
 
  Telephone No. 212-225-5331
 
  Facsimile No. 212-225-5290
 
   
If to the Agent:
  THE BANK OF NOVA SCOTIA
 
  Asset-Backed Finance
 
  One Liberty Plaza, 26th Floor
 
  New York, NY 10006
 
  Attention: Darren Ward
 
  Telephone No. 212-225-5264
 
  Facsimile No. 212-225-5274
 
   
If to the Borrower:
  HIGHLAND DISTRESSED OPPORTUNITIES, INC.
 
  13455 Noel Rd., Suite 800
 
  Dallas, TX 75240
 
  Attention: Joe Dougherty
 
  Telephone No. 972-628-4100
 
  Facsimile No. 972-628-4171
 
   
If to a Rating Agency:
  To such address as the Agent shall specify from time to time.

          SECTION 9.03. Taxes.
          (a) Any and all payments by the Borrower under this Agreement, the
Advance Notes or any other Program Document shall be made, in accordance with
this Agreement, free and clear of and without deduction for any Indemnified
Taxes. If the Borrower shall be required by law to deduct any Indemnified Taxes
from or in respect of any sum payable hereunder, under any Advance Note or under
any other Program Document to any Secured Party, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 9.03) such Secured Party receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made by the Borrower hereunder,
under the Advance Notes or under any

62



--------------------------------------------------------------------------------



 



other Program Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the Advance Notes or under any other
Program Document (hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each of the Secured Parties for the
full amount of Indemnified Taxes or Other Taxes (including, without limitation,
any Indemnified Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 9.03) paid by any Secured Party in respect of the
Borrower and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date the Secured Party makes written
demand therefor to the Borrower.
          (d) Within thirty (30) days after the date of any payment of
Indemnified Taxes or Other Taxes, the Borrower will furnish to the Agent the
original or a certified copy of a receipt evidencing payment thereof.
          (e) No increased payments by the Borrower to any Secured Party or
Eligible Assignee shall be required pursuant to this Section 9.03 if the
applicable Secured Party or Eligible Assignee has not complied with the
requirements of this Section 9.03(e) unless such Secured Party or Eligible
Assignee is unable to comply with this Section 9.03(e) because of (x) a change
in applicable law, regulation or official interpretation thereof or (y) an
amendment, modification or revocation of any applicable tax treaty or a change
in official position regarding the application or interpretation thereof, in
each case after the date hereof (or, in the case of any Eligible Assignee, after
the date of the applicable assignment):
          (i) Each Secured Party and Eligible Assignee that is a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower, in the case of a Secured Party, on or prior to the
Closing Date or, in the case of an Eligible Assignee, on or prior to the date of
such assignment, and at such other times as may be necessary in the
determination of the Borrower (in the reasonable exercise of its discretion),
two properly completed and duly executed originals of United States Internal
Revenue Service Form W-9 (or any successor form) certifying that such Secured
Party or Eligible Assignee is not subject to United States federal backup
withholding tax.
          (ii) Each Secured Party and Eligible Assignee that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower, in the case of a Secured Party, on or prior to the
Closing Date or, in the case of an Eligible Assignee, on or prior to the date of
such assignment, and at such other times as may be necessary in the
determination of the Borrower (in the reasonable exercise of its discretion),
either of the following:
          (x) if such Secured Party or Eligible Assignee is not (1) a “bank” as
described in Section 881(c)(3)(A) of the Code, (2) a 10% shareholder of the
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) or (3) a
controlled foreign corporation related to the Borrower within the meaning of
Section 864(d)(4) of the Code, a statement, signed und penalty of perjury, to
the

63



--------------------------------------------------------------------------------



 



effect that such Secured Party or Eligible Assignee is eligible for a complete
exemption from withholding of United States federal income tax under the
“portfolio interest” exemption and two properly complete and duly executed
originals of United States Internal Revenue Service Form W-8BEN (or any
successor form); or
          (y) two (2) properly completed and duly executed originals of United
States Internal Revenue Service Form W-8BEN or Form W-8ECI (or any successor
forms), certifying in either case that such Secured Party or Eligible Assignee
is entitled to receive any payment under this Agreement or any of the other Loan
Documents without deduction or withholding of any United States federal income
tax, and such other documentation required under the Code and reasonably
requested by the Borrower to establish that such Secured Party or Eligible
Assignee is not subject to any such deduction or withholding of United States
federal income tax.
          (f) If any Secured Party or Eligible Assignee determines, in its sole
discretion, that it has received a refund with respect to any Indemnified Taxes
or Other Taxes or with respect to which the Borrower has paid additional amounts
pursuant to Section 9.03, it shall promptly pay to the Borrower an amount equal
to such refund actually received (but only to the extent of the indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 9.03 with respect to Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out of pocket expenses of such Secured Party or
Eligible Assignee; provided that the Borrower, upon the request of such Secured
Party or Eligible Assignee, agrees to repay the amount paid over to the Borrower
to such Secured Party or Eligible Assignee (plus any interest or other charges
imposed by the relevant Authority) in the event the Secured Party or Eligible
Assignee is required to repay such refund to an Authority.
          (g) Each Secured Party shall take all reasonable actions (consistent
with its internal policy and with legal and regulatory restrictions) requested
by Borrower to assist Borrower, at the sole expense of Borrower, to recover from
the relevant Authority any Indemnified Taxes or Other Taxes in respect of which
amounts were paid by Borrower pursuant to Sections 9.03(a), (b) or (c). However,
a Secured Party will not be required to take any action that would be, in the
sole judgment of such Secured Party, legally inadvisable, or commercially or
otherwise disadvantageous to such Secured Party, and in no event shall such
Secured Party be required to disclose any Tax returns or any other information
that, in the sole judgment of such Secured Party, is confidential.
          (h) Any Secured Party claiming any increased or additional payments
pursuant to Section 9.03(a), (b) or (c) or that becomes aware that such
increased or additional payment will be required shall use its reasonable
efforts (consistent with legal and regulatory restrictions) to change the
jurisdiction of its lending office or any other office from which such Secured
Party makes or maintains any extension of credit under any Loan Documents, if
the making of such would avoid the need for or reduce the amount of any such
increased or additional payment amount that may thereafter accrue. In addition,
each Secured Party shall take all actions that would not result in unreasonable
costs, administrative burdens or other hardships on such Secured Party and that
are consistent with applicable Law to (i) maintain all exemptions

64



--------------------------------------------------------------------------------



 



available to it from withholding taxes (whether available by treaty or
administrative waiver) and (ii) minimize any increased or additional payment
amounts payable by the Borrower hereunder.
          SECTION 9.04. Costs and Expenses; Indemnification.
          (a) The Borrower agrees to promptly pay on demand all reasonable costs
and expenses of each of the Secured Parties (including, without limitation, the
fees and disbursements of counsel (whether through negotiations, legal
proceedings or otherwise)), in connection with the preparation, review,
negotiation, reproduction, execution, delivery, administration, modification and
amendment of this Agreement, the Advance Notes or any other Program Document,
including, without limitation, the reasonable fees and disbursements of counsel
for the Secured Parties with respect thereto and with respect to advising the
Secured Parties, as to its rights, remedies and responsibilities under this
Agreement and the other Program Documents, all actuarial fees, UCC filing fees,
periodic auditing expenses and all other related fees and expenses. The Borrower
agrees to promptly pay on demand all costs and expenses of each of the Secured
Parties (including, without limitation, the fees and disbursements of counsel
(whether through negotiations, legal proceedings or otherwise)), in connection
with the enforcement of this Agreement, the Advance Notes or any other Program
Document, including, without limitation, the reasonable fees and disbursements
of counsel for the Secured Parties with respect thereto and with respect to
advising the Secured Parties, as to its rights, remedies and responsibilities
under this Agreement and the other Program Documents.
          (b) In addition, the Borrower shall pay on demand in connection with
the transaction contemplated by the Program Documents, the applicable pro rata
costs and expenses of the rating agencies’ rating the Conduit Lender’s
promissory notes.
          (c) The Borrower agrees to indemnify and hold harmless each Secured
Party and each of their Affiliates and the respective officers, directors,
employees, agents, managers of, and any Person controlling any of, the foregoing
(each, an “Indemnified Party”) from and against any and all claims, damages,
losses, liabilities, obligations, expenses, penalties, actions, suits, judgments
and disbursements of any kind or nature whatsoever, (including, without
limitation, the reasonable fees and disbursements of counsel) (collectively the
“Liabilities”) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of the execution, delivery, enforcement, performance, administration of
or otherwise arising out of or incurred in connection with this Agreement or any
other Program Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated), including,
without limitation any such Liability that is incurred or arises out of or in
connection with, or by reason of any one or more of the following:
(i) preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with this Agreement or any other
Program Document or any of the transactions contemplated hereby or thereby;
(ii) any breach or alleged breach of any covenant by the Borrower or the
Custodian contained in any Program Document; (iii) any representation or
warranty made or deemed made by the Borrower or the Custodian, contained in any
Program Document or in any certificate, statement or report delivered in
connection therewith is, or is alleged to be, false or misleading; (iv) any
failure by the Borrower or the Adviser to comply with any Applicable Law or
contractual obligation binding upon it; (v) any failure to vest, or delay in
vesting, in the Secured Parties a first priority perfected security

65



--------------------------------------------------------------------------------



 



interest in all of the Pledged Collateral; (vi) any action or omission, not
expressly authorized by the Program Documents, by the Borrower or the Adviser
which has the effect of reducing or impairing the Pledged Collateral or the
rights of the Agent or the Secured Parties with respect thereto; (vii) any
Default or Event of Default; and (viii) any claim that any Secured Party has
assumed any obligation or liability of the Borrower under any Loan Document or
otherwise; and (ix) any transactions related to the funding, carrying or
repayment of the outstanding principal amount of the Advances in connection with
the Program Documents; except to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted solely from such Indemnified Party’s gross negligence or willful
misconduct.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 9.04 shall survive the termination of this Agreement and the
payment in full of principal and Yield on the Advances.
          SECTION 9.05. Execution in Counterparts.
          This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
agreement.
          SECTION 9.06. Assignability.
          (a) This Agreement and the Conduit Lender’s rights and obligations
herein (including the outstanding Advances) shall be assignable by the Conduit
Lender and its successors and assigns to an Eligible Assignee; provided that
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed and which consent shall in any event not be
required if an Event of Default shall have occurred and be continuing) such
Conduit Lender shall not assign its rights and obligations under this Agreement
to any Person other than to a U.S. Affiliate of the Agent which is a special
purpose entity that issues promissory notes. Each such assignor shall notify the
Agent and the Borrower of any such assignment. Each such assignor may, in
connection with the assignment or participation, disclose to the assignee or
participant any information relating to the Borrower, including the Pledged
Collateral, furnished to such assignor by or on behalf of the Borrower or by the
Agent; provided that, prior to any such disclosure, the assignee or participant
agrees to preserve the confidentiality of any confidential information relating
to the Borrower received by it from any of the foregoing entities.
Notwithstanding the foregoing, without the consent of the Borrower, the Conduit
Lender may, pursuant to the Asset Purchase Agreement or otherwise, sell, assign,
transfer and convey all or any portion of the Advances maintained by the Conduit
Lender, together with all rights hereunder and under the Program Documents in
respect thereof, to BNS and any other bank or financial institution which is
also a Secondary Lender.
          (b) Each Secondary Lender may, with the written consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and which
consent shall, in any event, not be required if an Event of Default shall have
occurred and be continuing), assign to any Eligible Assignee or to any other
Secondary Lender all or a portion of its rights and

66



--------------------------------------------------------------------------------



 



obligations under this Agreement (including, without limitation, all or a
portion of its Secondary Lender Commitment and the outstanding Advances or
interests therein owned by it); provided that the Borrower’s consent to any such
assignment shall not be required if the assignee is an existing Secondary Lender
or a U.S. Affiliate of an existing Secondary Lender. The parties to each such
assignment shall execute and deliver to the Agent an Assignment and Acceptance.
Notwithstanding any other provision of this Section 9.06, any Secondary Lender
may at any time pledge or grant a security interest in all or any portion of its
rights (including, without limitation, rights to payment of principal and Yield)
under this Agreement to secure obligations of such Secondary Lender, without
notice to or consent of the Borrower or the Agent; provided that no such pledge
or grant of a security interest shall release such Secondary Lender from any of
its obligations hereunder or substitute any such pledgee or grantee for such
Secondary Lender as a party hereto.
          (c) The Borrower may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Agent.
          (d) The Borrower acknowledges and agrees that each Lender’s (other
than the Conduit Lender) and each Secondary Lender’s source of funds may derive
in part from its participants. Accordingly, references in Sections 2.06, 2.07,
2.08, 9.03 and 9.04 and the other terms and provisions of this Agreement and the
other Program Documents to rates, determinations, reserve and capital adequacy
requirements, accounting principles, expenses, increased costs, reduced receipts
and the like as they pertain to the Lender and the Secondary Lenders shall be
deemed also to include those of each of its participants; provided that the
Borrower shall not be required to reimburse a participant of a Secondary Lender
pursuant to Sections 2.06, 2.07, 2.08, 9.03 and 9.04 in an amount in excess of
the amount that would have been payable to such Secondary Lender had such
participation not been made.
          (e) The Agent shall maintain at its address specified in Section 9.02
or such other address as the Agent shall designate in writing to the Lenders and
Secondary Lenders, a copy of this Agreement and each signature page hereto and
each Assignment and Acceptance delivered to and accepted by it and a register
(the “Register”) for the recordation of the names and addresses of the Lender
and Secondary Lenders, their Secondary Lender Commitment, effective dates and
Secondary Lender Stated Expiration Date, and the aggregate outstanding principal
amount of the outstanding Advances made by each Lender and Secondary Lender
under this Agreement. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agent,
the Lender and the Secondary Lenders shall treat each Person whose name is
recorded in the Register as a Lender or Secondary Lender, as applicable,
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Secondary Lender at any reasonable time
and from time to time upon reasonable prior notice. No interest hereunder may be
transferred unless entered in the Register.
          SECTION 9.07. Governing Law.
          THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF
THE STATE OF NEW YORK, AND FOR ALL PURPOSES

67



--------------------------------------------------------------------------------



 



SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE.
          SECTION 9.08. Severability of Provisions.
          Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
          SECTION 9.09. Confidentiality.
          (a) Each of the Secured Parties agrees (i) to keep all non-public
information with respect to the Borrower and the Adviser and their respective
Affiliates which such Secured Party receives pursuant to the Program Documents
(collectively, the “Borrower Information”) confidential and to disclose Borrower
Information only to those of its officers, employees, agents, accountants, legal
counsel and other representatives of the Secured Parties (collectively, the
“Secured Party Representatives”), to providers of program-wide credit
enhancement for the Conduit Lender, and to S&P, Moody’s and any other rating
agency that rates the promissory notes of the Conduit Lender (collectively, the
“Rating Agencies”) which, in each case, may have a need to know or review such
Borrower Information for the purpose of assisting in the negotiation,
completion, administration and evaluation of this Agreement; (ii) to use the
Borrower Information only in connection with this Agreement and not for any
other purpose; and (iii) to cause its related Secured Party Representatives to
comply with the provisions of this Section 9.09(a).
          The provisions of this Section 9.09(a) shall not apply to any Borrower
Information that is a matter of general public knowledge or that has heretofore
been made available to the public by any Person other than any Secured Party or
any Secured Party Representative or that is required to be disclosed by
applicable law or regulation or is requested by any Authority with jurisdiction
over any Secured Party or Secured Party Representative or any of its Affiliates.
          (b) Notwithstanding the foregoing, the Borrower Information may be
disclosed by any Secured Party Representative to permitted assignees and
participants and potential assignees and participants under this Agreement to
the extent such disclosure is made pursuant to a written agreement of
confidentiality substantially similar to this Section 9.09.
          (c) The obligations of the Borrower, the Agent, each Secondary Lender
and each Lender under this section shall be in effect from the date of this
Agreement until seven years from the date of the termination of this Agreement
          SECTION 9.10. Merger.
          The Program Documents taken as a whole incorporate the entire
agreement between the parties thereto concerning the subject matter thereof. The
Program Documents supersede any prior agreements among the parties relating to
the subject matter thereof.

68



--------------------------------------------------------------------------------



 



          SECTION 9.11. No Proceedings; No Recourse.
          Each of the Borrower, the Agent, the Secondary Lenders and each
assignee of an Advance or any interest therein and each entity which enters into
a commitment to make Advances to the Borrower hereunder hereby agrees that it
will not institute against the Conduit Lender any proceeding of the type
referred to in Section 6.01(f) so long as any promissory notes or other senior
indebtedness issued by the Conduit Lender shall be outstanding or there shall
not have elapsed one year plus one day since the last day on which any such
promissory notes or other senior indebtedness shall have been outstanding. The
obligations of the Conduit Lender under and in connection with this Agreement
and the other Program Documents are solely the obligations of the Conduit
Lender. It is expressly agreed that no recourse shall be had for the payment of
any amount owing in respect of this Agreement or any other Program Document or
for any other obligation or claim arising out of or based upon this Agreement or
any other Program Document, against any member, stockholder, employee, officer,
manager, director, organizer or incorporator of the Conduit Lender or against
any member, stockholder, employee, officer, manager, director, organizer or
incorporator of any such member, stockholder or manager.
          SECTION 9.12. Survival of Representations and Warranties.
          All representations and warranties made hereunder, in the other
Program Documents and in any document, certificate or statement delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the making of the Advances
hereunder. The agreements in Sections 9.03, 9.04, 9.09 and 9.11 shall survive
the termination of this Agreement.
          SECTION 9.13. Loan Documents.
          No obligation or liability of the Borrower is intended to be assumed
by the Agent or any other Secured Party under or as a result of this Agreement
or the other Program Documents, and the transactions contemplated hereby and
thereby, including, without limitation, under any Loan Document and, to the
maximum extent permitted under provisions of law, the Agent and the other
Secured Parties expressly disclaim any such assumption. The Borrower shall
indemnify, defend and hold harmless the Agent and the other Secured Parties from
any loss, liability or expense incurred as a result of any claim that any such
obligation or liability has been so assumed.
          If an Event of Default under Section 6.01(f) in respect of the
Borrower shall have occurred and is continuing or the Agent shall have delivered
a Notice of Exclusive Control to the Custodian, and such notice has not been
revoked by the Agent, the Borrower will use its best efforts to obtain and give
all necessary consents under all Loan Documents relating to any Pledged
Collateral and execute and deliver all agreements and documents which are
necessary or appropriate in order to enable the Secured Parties to enforce their
rights and remedies hereunder and under the other Program Documents, including
without limitation, to permit the Pledged Collateral which constitutes Loan
Assets to be assigned to the Agent or its designees. In addition, the Borrower
shall pay all assignment fees which are required to be paid pursuant to the Loan
Documents relating to the Pledged Collateral in connection with the foregoing.
The Agent

69



--------------------------------------------------------------------------------



 



and the Secured Parties acknowledge that in order to enforce certain of their
remedies in respect of the Pledged Collateral which constitutes Loan Assets
after the occurrence of an Event of Default, certain provisions of the related
Loan Documents may need to be complied with, including provisions requiring the
consent of the related Transaction Agent and/or Obligor.
          SECTION 9.14. Submission to Jurisdiction; Waivers; Etc.
          The Borrower hereby irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement or the other Program Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and the appellate courts of any of them;
          (b) consents that any such action or proceeding may be brought in any
of such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.02 or at such other address as may be permitted
thereunder;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction or court;
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding against any
Secured Party arising out of or relating to this Agreement or any other Program
Document any special, exemplary, punitive or consequential damages; and
          (f) acknowledges and agrees that in addition to any right of setoff,
banker’s lien or counterclaim a Secured Party may otherwise have, each Secured
Party shall be entitled, at its option, to set-off any amount owing by it to the
Borrower or any balances held by it for the account of the Borrower against any
Borrower’s Obligations which is not paid when due.
          SECTION 9.15. E-Mail Reports.
          Subject to the following terms and conditions the Borrower may, unless
otherwise notified to the contrary by the Agent, transmit Investor Reports and
Weekly Portfolio Reports to the Agent by electronic mail (each an “E-Mail
Report”). Each E-Mail Report shall be formatted as the Agent may designate from
time to time. Each E-Mail Report shall be sent to the Agent at an electronic
mail address designated by the Agent, and the executed “summary sheet” for each
E-Mail Report shall be transmitted via facsimile transmission to the Agent at
the facsimile numbers specified for the Agent in Section 9.02.

70



--------------------------------------------------------------------------------



 



          SECTION 9.16. Waiver of Jury Trial.
          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER PROGRAM DOCUMENT OR FOR ANY COUNTERCLAIM THEREIN OR
RELATING THERETO.
          SECTION 9.17. Several Obligations.
          Except for the commitment of the Secondary Lenders to make Advances if
the Conduit Lender has declined to make an Advance to the extent expressly
required by Section 2.02, no Lender or Secondary Lender shall be responsible for
the failure of any other Lender or Secondary Lender to make any Advance or to
perform any obligation on this Agreement or any other Program Document. The
Agent shall not have any liability to the Borrower, any Lender or any Secondary
Lender for the Borrower’s, any Lender’s or any Secondary Lender’s, as the case
may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other Program Document. The
Agent shall not have any liability to the Borrower, any Lender or any Secondary
Lender for the Borrower’s, any Lender’s or any Secondary Lender’s, as the case
may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other Program Document.
[REMAINDER OF PAGE INTENTIONALLY BLANK]

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            HIGHLAND DISTRESSED OPPORTUNITIES, INC.,
as Borrower
      By:   /s/ Joe Dougherty         Name:   Joe Dougherty        Title:  
Senior Vice President     

Signature Page to
Revolving Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC,
as Conduit Lender
      By:   /s/ Jill A. Gordon         Name:   Jill A. Gordon        Title:  
Vice President     

Signature Page to
Revolving Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Agent
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director     

Signature Page to
Revolving Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Secondary Lender
      By:   /s/ Norman Last         Name:   Norman Last        Title:   Managing
Director
Percentage: 100%     

Signature Page to
Revolving Credit and Security Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Certain Borrowing Base Advance Rates
     The Borrowing Base Advance Rate with respect to any Bond Asset, Second Lien
Loan Asset or Senior Unsecured Loan Asset shall be determined according to the
chart set forth below as the rate corresponding to the lower of the Moody’s
Rating and S&P Rating applicable to such Asset; provided, that (a) if such Asset
is rated by only S&P, the Borrowing Base Advance Rate with respect thereto shall
be the rate corresponding to such rating and (b) if such Asset is rated only by
Moody’s or is rated by neither Moody’s nor S&P, the Borrowing Base Advance Rate
with respect thereto shall be the rate corresponding to the rating one level
below the Moody’s Rating applicable to such Asset (or, if such Asset is unrated
by Moody’s, the rate corresponding to the rating one level below the Moody’s
Rating that, in the reasonable judgment of that the Adviser, is equivalent to
the credit quality of such Asset); provided, further, that the Borrowing Base
Advance Rate with respect to any such Asset that constitutes a Distressed Bond
Asset or Distressed Loan Asset shall be 0.0%.

                  Borrowing Base S&P Rating   Moody’s Rating   Advance Rate AAA
  Aaa   90.2% AA+   Aa1   88.9% AA   Aa2   87.7% AA-   Aa3   86.7% A+   A1  
85.1% A   A2   84.3% A-   A3   83.1% BBB+   Baa1   81.1% BBB   Baa2   79.9% BBB-
  Baa3   78.5% BB+   Ba1   64.6% BB   Ba2   64.2% BB-   Ba3   60.8% B+   B1  
55.9% B   B2   49.6% B-   B3   43.5% CCC+   Caa1   41.9% CCC   Caa2   32.1% CCC-
  Caa3   19.3%

 



--------------------------------------------------------------------------------



 



SCHEDULE II
FORM OF INVESTOR REPORT
See attached.

 



--------------------------------------------------------------------------------



 



     
 
  Annex A
 
  to
 
  Schedule II

Investor Report Officer’s Certificate
     The undersigned, _______________, [INSERT TITLE] of HIGHLAND DISTRESSED
OPPORTUNITIES, INC. (the “Borrower”) pursuant to Section 5.01(e)(ix) of that
certain Revolving Credit and Security Agreement, dated as of June 27, 2008 (the
“Credit Agreement”) among the Borrower, LIBERTY STREET FUNDING LLC, as Conduit
Lender, THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY, the other
banks and financial institutions parties thereto and THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY, as agent (the “Agent”), as the same may be
amended, modified or supplemented from time to time, hereby certifies that:

  1.  
The Investor Report furnished herewith to the Agent pursuant to Section 5.01(e)
of the Credit Agreement is true, accurate and complete as of the date hereof.
    2.  
Except as expressly disclosed in writing to the Agent, no event has occurred and
is continuing which would constitute a Default or an Event of Default.
    3.  
Except as expressly disclosed in writing to the Agent, as of the date hereof,
the Borrower is in compliance with the Borrowing Base Test, the TRS Portfolio
Test and the Asset Coverage Test.

     Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly signed on behalf of the
Borrower as of the date set forth below.

     
DATED: __________________
   
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE III
FORM OF WEEKLY PORTFOLIO REPORT
See attached.

 



--------------------------------------------------------------------------------



 



     
 
  Annex A
 
  to
 
  Schedule II

Weekly Portfolio Report and Officer’s Certificate
     The undersigned, __________________, [INSERT TITLE] of HIGHLAND DISTRESSED
OPPORTUNITIES, INC. (the “Borrower”) pursuant to Section 5.01(e)(viii) of that
certain Revolving Credit and Security Agreement, dated as of June 27, 2008 (the
“Credit Agreement”) among the Borrower, LIBERTY STREET FUNDING LLC, as Conduit
Lender, THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY, the other
banks and financial institutions parties thereto and THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY, as agent (the “Agent”), as the same may be
amended, modified or supplemented from time to time, hereby certifies that:
     The aggregate outstanding principal balance of Advances as of the date
hereof is $_________.
     The aggregate Borrowing Base Asset Value of Borrowing Base Eligible Assets
as of the date hereof is $_________. The Borrowing Base as of the date hereof is
$_________.
     The aggregate TRS Asset Value of TRS Eligible Assets as of the date hereof
is $_________. The TRS Portfolio Value as of the date hereof is $_________.
     Except as expressly disclosed in writing to the Agent, no event has
occurred and is continuing which would constitute a Termination Event, Default
or an Event of Default.
     The Weekly Portfolio Report to which this certificate is attached is true,
accurate and complete.
     Except as expressly disclosed in writing to the Agent, as of the date
hereof, the Borrower is in compliance with the Borrowing Base Test, the TRS
Portfolio Test and the Asset Coverage Test.
     Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to such terms in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has duly signed on behalf of the
Borrower as of the date set forth below.

     
DATED: _____________________
   
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
INDUSTRY CLASSIFICATION CRITERIA
Aerospace and Defense
Automobile
Banking
Beverage, Food and Tobacco
Buildings and Real Estate
Chemicals, Plastics and Rubber
Containers, Packaging and Glass
Personal and Non Durable Consumer Products (Manufacturing Only)
Diversified/Conglomerate Manufacturing
Diversified/Conglomerate Service
Diversified Natural Resources, Precious Metals and Minerals
Ecological
Electronics
Finance
Farming and Agriculture
Grocery
Healthcare, Education and Childcare
Home and Office Furnishings, Housedress, and Durable Consumer Products
Hotels, Motels, Inns and Gaming
Insurance
Leisure, Amusement, Entertainment
Machinery (Non-Agriculture, Non-Construction, Non-Electronic)
Mining, Steel, Iron and Non-Precious Metals
Oil and Gas
Personal, Food and Miscellaneous
Printing and Publishing
Cargo Transport
Retail Stores
Structured Finance
Telecommunications
Textiles and Leather
Transportation
Utilities
Broadcasting and Entertainment

 



--------------------------------------------------------------------------------



 



SCHEDULE V
SCOPE OF AUDIT
Agreed — Upon Procedures to be Performed Annually by External Auditors
     Select three Investor Reports, including the monthly Investor Report
corresponding to the Borrower’s year-end (the “Year-End Investor Report”).
Perform the following procedures for each Investor Report, except as otherwise
specified:
I. Calculation of the Borrowing Base

1.  
Agree the aggregate Borrowing Base Asset Value of Borrowing Base Eligible Assets
and the aggregate Borrowing Base Adjusted Asset Value of Borrowing Base Eligible
Assets to the Calculations worksheet. Additionally, agree Cash to the Borrower’s
supporting documentation.

2.  
Agree all Borrowing Base Excess Concentrations the total of Sections [___] of
the Investor Reports.
  3.  
Recalculate the Borrowing Base.

II. Calculation of the TRS Portfolio Value

1.  
Agree the aggregate TRS Asset Value of TRS Eligible Assets and the aggregate TRS
Adjusted Asset Value of TRS Eligible Assets to the Calculations worksheet.

2.  
Agree all TRS Excess Concentrations the total of Sections [___] of the Investor
Reports.
  3.  
Recalculate the TRS Portfolio Value.

III. Calculation of Credits Outstanding

1.  
Recalculate the principal balance of the Advances.
  2.  
Recalculate the accrued Yield for 30 Days (accrued Yield is calculated at the
Assignee Rate (1-Month LIBOR plus the Applicable Margin)).
  3.  
Agree Custodian Overdraft Amounts outstanding (if any) to the Borrower’s
supporting documentation.
  4.  
Recalculate Credits Outstanding.

IV. Compliance Tests

1.  
Recalculate compliance with the Borrowing Base Test as defined in the Program
Documents.
  2.  
Recalculate compliance with the Asset Coverage Test as defined in the Program
Documents.

 



--------------------------------------------------------------------------------



 



3.  
Recalculate compliance with the TRS Portfolio Test as defined in the Program
Documents.

V. Excess Obligor Concentration (Borrowing Base)

1.  
Select the top ten obligors in this section and perform the following steps:

  •  
Verify the accuracy of the obligor rating in the Calculation worksheet.
    •  
Verify that the Borrowing Base Advance Rate applied in the Calculation worksheet
corresponds to the Program Documents.
    •  
Recalculate the Borrowing Base Adjusted Asset Value in the Calculation
worksheet.

2.  
Recalculate the Excess Concentrations (for each obligor and in aggregate).
  3.  
Determine if outstanding balances among affiliated obligors are being properly
aggregated in calculating the total outstanding balance.

VI. Excess Industry Concentration (Borrowing Base)

1.  
Select five industries (based on highest aggregate Borrowing Base Adjusted Asset
Value per industry) in this section and perform the following steps:

  •  
Agree the industry name in the Calculation worksheet to the Borrower’s
supporting documentation.
    •  
Recalculate the aggregate Borrowing Base Adjusted Asset Value per industry.

2.  
Recalculate the Excess Concentrations (for each industry and in aggregate).

VII. Other Excess Concentrations (Borrowing Base)

1.  
Single Asset Type
     
For one (selected at random) of the types of Asset Type Concentration listed on
the Report worksheet perform the following steps:

  •  
Verify the accuracy of the asset type in the Calculation worksheet.
    •  
Recalculate the aggregate Borrowing Base Adjusted Asset Value for such Asset
Type Concentration.
    •  
Recalculate the Excess Concentrations (by category and in aggregate).

2.  
Single Developed Market
     
Select one Developed Market (based on highest aggregate Borrowing Base Adjusted
Asset Value) in this section and perform the following steps:

  •  
Agree the country name in the Calculations worksheet to the Borrower’s
supporting documentation.
    •  
Recalculate the aggregate Borrowing Base Adjusted Asset Value for such Developed
Market.

 



--------------------------------------------------------------------------------



 



  •  
Recalculate the Excess Concentrations (by category and in total) for each
Developed Market.

VIII. Borrowing Base Eligible Asset Test

1.  
Select a sample of 25 Borrowing Base Eligible Assets from the Calculation
worksheet. Agree the information by obligor in the Calculation worksheet to the
Borrower’s supporting documentation.

2.  
For the sample selected in step 1, test that the Assets satisfy the criteria for
Borrowing Base Eligible Assets per the Program Documents.

IX. TRS Portfolio Value

1.  
Select a sample of 25 TRS Eligible Assets from the Calculation worksheet. Agree
the information by obligor in the Calculation worksheet to the Borrower’s
supporting documentation.

2.  
For the sample selected in step 1, test that the Assets satisfy the criteria for
TRS Eligible Assets per the Program Documents.

X. Excess Concentrations (TRS Portfolio Value)

1.  
Recalculate the Excess Concentrations set forth in the definition of TRS
Portfolio Excess Amount.

XI. Calculation Worksheet

1.  
Agree the total market value of Assets of Borrower to the Borrower’s supporting
documentation and agree the market value of all Assets of Borrower on the
Year-End Investor Report to the total of the portfolio of investments included
in the Borrower’s audited financial statements.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
[Reserved]

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
PRINCIPAL OFFICE
13455 Noel Rd., Suite 800
Dallas, TX 75420

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
FOREIGN CURRENCY BORROWING BASE ADVANCE RATES

          Foreign Currency   Foreign Currency Borrowing Base Advance Rate
 
       
Australian Dollar
    85.68 %
British Pound
    89.29 %
Canadian Dollar
    90.46 %
Danish Krone
    86.65 %
Euro
    87.24 %
Icelandic Krona
    86.06 %
Japanese Yen
    85.57 %
New Zealand Dollar
    84.49 %
Norwegian Krone
    85.83 %
Swedish Krona
    85.60 %
Swiss Franc
    85.77 %

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
CLOSING DATE TRS ELIGIBLE ASSETS
See attached.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ADVANCE NOTE
ADVANCE NOTE

     
$                    
                      , ___

     FOR VALUE RECEIVED, on the Maturity Date (as defined in the Credit
Agreement hereinafter referred to) of each Advance made by the [Conduit Lender]
[Secondary Lender] to the undersigned (the “Borrower”) pursuant to the Credit
Agreement (defined below), the Borrower hereby promises to pay [INSERT NAME OF
CONDUIT LENDER OR SECONDARY LENDER] (together with its successors and assigns
the [”Conduit Lender“] [”Secondary Lender“]) the unpaid principal amount of each
such Advance, in immediately available funds and in lawful money of the United
States of America, and to pay Yield on the unpaid balance of said principal
Advance from the Borrowing Date thereof, until the principal amount thereof
shall have been paid in full, in like funds and money as provided in said Credit
Agreement for Advances made by the [Conduit Lender] [Secondary Lender] and at
the maturity thereof. Capitalized terms used in this promissory note unless
otherwise defined herein shall have the meaning assigned to such terms in the
Credit Agreement.
     This promissory note is an Advance Note referred to in the Revolving Credit
and Security Agreement dated as of June 27, 2008 (as from time to time amended,
modified, or supplemented, the “Credit Agreement”) among the Borrower, [the
Conduit Lender], [Secondary Lender], the other banks and financial institutions
parties thereto, and The Bank of Nova Scotia, acting through its New York
Agency, as agent. The date and principal amount of each Advance made to the
Borrower and of each repayment of principal thereon shall be recorded by the
[Conduit Lender] [Secondary Lender] or its designee on Schedule II attached to
this Advance Note, and the aggregate unpaid principal amount shown on such
schedule shall be rebuttable presumptive evidence of the principal amount owing
and unpaid on the Advances made by the [Conduit Lender] [Secondary Lender]. The
failure to record or any error in recording any such amount on such schedule
shall not, however, limit or otherwise affect the obligations of the Borrower
hereunder or under the Credit Agreement to repay the principal amount of the
Advances together with all Yield accrued thereon.

A-1



--------------------------------------------------------------------------------



 



THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            HIGHLAND DISTRESSED OPPORTUNITIES, INC.
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

SCHEDULE II
TO EXHIBIT A
          This Advance Note evidences Advances made by [INSERT NAME OF CONDUIT
LENDER OR SECONDARY LENDER], (the [”Conduit Lender“] [”Secondary Lender“]) under
the Revolving Credit and Security Agreement dated as of June 27, 2008 (as from
time to time amended, modified, or supplemented, the “Credit Agreement”) among
the Borrower, LIBERTY STREET FUNDING LLC, as Conduit Lender, THE BANK OF NOVA
SCOTIA, ACTING THROUGH ITS NEW YORK AGENCY, the other banks and financial
institutions parties thereto and THE BANK OF NOVA SCOTIA, ACTING THROUGH ITS NEW
YORK AGENCY, as agent, in the principal amounts and on the dates set forth
below, subject to the payments and prepayments of principal set forth below:

                                          PRINCIPAL   PRINCIPAL   PRINCIPAL    
        AMOUNT   AMOUNT PAID   BALANCE   NOTATION DATE   ADVANCED   OR PREPAID  
OUTSTANDING   BY

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Agent
Asset-Backed Finance
One Liberty Plaza, 26th Floor
New York, NY 10006
Attention: Darren Ward
NOTICE OF BORROWING
          This Notice of Borrowing is made pursuant to Section 2.02 of that
certain Revolving Credit and Security Agreement dated as of June 27, 2008, among
LIBERTY STREET FUNDING LLC, as lender (the “Conduit Lender”), The Bank of Nova
Scotia, acting through its New York Agency, and the other lenders parties
thereto, The Bank of Nova Scotia, acting through its New York Agency, as agent
and Highland Distressed Opportunities, Inc., as borrower (the “Borrower”) (as
the same may from time to time be amended, supplemented, waived or modified, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to those terms in the Credit Agreement.
          1. The Borrower hereby requests that on                     , ___(the
“Borrowing Date”) it receive borrowings under the Credit Agreement in an
aggregate principal amount of                      Dollars ($___) (the
“Requested Amount”).
          2. The Borrower hereby gives notice of its request for an Advance or
Advances in the aggregate principal amount equal to the Requested Amount to the
Agent pursuant to Section 2.02 of the Credit Agreement and requests the Conduit
Lender or the Secondary Lender remit, or cause to be remitted, the proceeds
thereof to [the Borrower’s Account] [SPECIFY ACCOUNT, IF APPLICABLE].
          3. The Borrower certifies that (i) the representations and warranties
of the Borrower contained or reaffirmed in Section 4.01 of the Credit Agreement
are true and correct in all material respects on and as of the date hereof to
the same extent as though made on and as of the date hereof (except to the
extent such representations and warranties expressly relate to any earlier
date); (ii) no Default or Event of Default has occurred and is continuing under
the Credit Agreement or will result from the proposed borrowing; (iii) the
Borrower has performed in all material respects all agreements and satisfied all
conditions under the Credit Agreement to be performed by it on or before the
date hereof; (iv) the conditions precedent to the making of the proposed
borrowings set forth in Article III of the Credit Agreement have been fully
satisfied; (v) immediately after the making of any such Advance, the aggregate
outstanding principal amount of all Advances shall not exceed the Total
Commitment for the Borrower (or such lesser amount as shall be specified in
Section 2.01); and (vi) immediately after giving effect to such

B-1



--------------------------------------------------------------------------------



 



           Advance, the aggregate credit extended by the Lenders and the
Secondary Lenders under the Credit Agreement does not exceed the sum of (x) the
Margin Stock Percentage of the current market value (as defined in Regulation U)
of all Margin Stock of the Borrower as specified in Annex A hereto, plus,
(y) the good faith loan value (as determined in accordance with Regulation U) of
all other Assets of the Borrower as specified in Annex A hereto. It is the
intent of the parties to the Credit Agreement that Annex A to this Notice of
Borrowing shall constitute an amendment to the Form FR U-1 or Form FR G-3
purpose statement executed by the applicable Lenders or Secondary Lenders
funding an Advance in connection with this Notice of Borrowing, which amendment
shall be attached to such purpose statement as required by Section 221.3(c)(iv)
of Regulation U. The Borrower further represents and warrants that it owns the
Pledged Collateral free and clear of any Adverse Claims and that the attached
current list of collateral of the Borrower adequately supports all credit
extended under the Credit Agreement as determined in accordance with Regulation
U.

B-2



--------------------------------------------------------------------------------



 



          WITNESS my hand on this       day of                     ,      .

            HIGHLAND DISTRESSED OPPORTUNITIES, INC.
      By:           Name:           Title:        

B-3



--------------------------------------------------------------------------------



 



Annex A
[CURRENT LIST OF COLLATERAL OF BORROWER WHICH ADEQUATELY
SUPPORTS ALL CREDIT EXTENDED UNDER THE CREDIT AGREEMENT]

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Revolving Credit and Security Agreement dated
as of June 27, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among LIBERTY STREET FUNDING LLC (together with
its successors and assigns, the “Conduit Lender”), The Bank of Nova Scotia,
ACTING THROUGH ITS NEW YORK AGENCY, together with the other banks and financial
institutions from time to time parties to the Credit Agreement (the “Secondary
Lenders”), The Bank of Nova Scotia, ACTING THROUGH ITS NEW YORK AGENCY, as agent
for the Secondary Lenders (in such capacity, together with its successors and
assigns, the “Agent”) and HIGHLAND DISTRESSED OPPORTUNITIES, INC. (together with
its permitted successors and assigns, the “Borrower”). Terms defined in the
Credit Agreement are used herein with the same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule II hereto
agree as follows:
     1. As of the Effective Date (as defined below), the Assignor hereby
absolutely and unconditionally sells and assigns, without recourse, to the
Assignee, and the Assignee hereby purchases and assumes, without recourse to or
representation of any kind (except as set forth below) from Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and under the other Program Documents equal to the percentage interest
specified on Schedule II hereto, including the Assignor’s Secondary Lender
Commitment and the percentage interest specified on Schedule II hereto of the
outstanding principal amount of the Advances (such rights and obligations
assigned hereby being the “Assigned Interests”). After giving effect to such
sale, assignment and assumption, the Assignee’s “Secondary Lender Commitment”
and the Assignee’s “Percentage” will be as set forth on Schedule II hereto.
     2. The Assignor (i) represents and warrants that immediately prior to the
Effective Date it is the legal and beneficial owner of the Assigned Interest
free and clear of any Adverse Claim created by the Assignor; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Program Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security or ownership interest created or purported to be created under or in
connection with, the Program Documents or any other instrument or document
furnished pursuant thereto or the condition or value of the Assigned Interest,
Pledged Collateral, or any interest therein; and (iii) makes no representation
or warranty and assumes no responsibility with respect to the condition
(financial or otherwise) of any of the Borrower, the Agent, or any other Person,
or the performance or observance by any Person of any of its obligations under
any Program Document or any instrument or document furnished pursuant thereto.

C-1



--------------------------------------------------------------------------------



 



     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement and the other Program Documents, together with copies of any financial
statements delivered pursuant to Sections 5.01 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the Agent, the
Assignor, the Conduit Lender or any other Secondary Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under or in
connection with any of the Program Documents; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Program
Documents as are delegated to the Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Program Documents are required to be performed by it as a Secondary
Lender; (vi) confirms that the assignment hereunder complies with any applicable
legal requirements including the Securities Act of 1933, as amended;
(vii) confirms that such Assignee is a United States Person (as defined in
Section 7701 (a)(30) of the Code) or that such Assignee shall have provided the
Agent with two Internal Revenue Service forms W-8BEN and W-8ECI (or successor
forms) certifying that the income from the Assigned Interest is effectively
connected with the conduct of such Person’s trade or business in the United
States of America; and (viii) confirms that such Assignee is not a partnership,
grantor trust or S corporation (as such terms are defined in the Internal
Revenue Code).
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless a later effective date is specified on
Schedule II hereto.
     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to and bound by the provisions of the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Secondary Lender thereunder and under any
other Program Document and (ii) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and under any other Program Document.
     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement in
respect of the Assigned Interest to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Assigned Interests for periods prior to the Effective Date directly
between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall

C-2



--------------------------------------------------------------------------------



 



be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of Schedule II to
this Assignment and Acceptance by telecopier shall be effective as a delivery of
a manually executed counterpart of this Assignment and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

C-3



--------------------------------------------------------------------------------



 



Schedule II

          Percentage interest      transferred by Assignor:        %   
Assignee’s “Secondary Lender Commitment”: 
$             
Assignor: 
[INSERT NAME OF ASSIGNOR],                    as Assignor,
      By:           Authorized Signatory,              Assignee:   [INSERT NAME
OF ASSIGNEE]
              as Assignee
      By:           Authorized Signatory           

          Accepted, Consented to and
Acknowledged this       day of
                    ,      

THE BANK OF NOVA SCOTIA,
ACTING THROUGH ITS NEW YORK AGENCY,
as Agent
      By:           Authorized Signatory              [HIGHLAND DISTRESSED
OPPORTUNITIES, INC.
      By:     ]*      Authorized Signatory     

 

*  
If required pursuant to Section 9.06(b)

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF NOTICE OF PREPAYMENT
HIGHLAND DISTRESSED OPPORTUNITIES, INC.
13455 Noel Rd., Suite 800
Dallas, TX 75240
THE BANK OF NOVA SCOTIA ACTING
THROUGH ITS NEW YORK AGENCY, as Agent
Asset-Backed Finance
One Liberty Plaza, 26th Floor
New York, NY 10006
Attention: Darren Ward
NOTICE OF PREPAYMENT
          This Notice of Prepayment is made pursuant to Section 2.05 of that
certain Revolving Credit and Security Agreement dated as of June 27, 2008, among
LIBERTY STREET FUNDING LLC, as lender (the “Conduit Lender”), The Bank of Nova
Scotia, acting through its New York Agency, and the other lenders parties
thereto, The Bank of Nova Scotia, acting through its New York Agency, as agent
and Highland Distressed Opportunities, Inc., as borrower (the “Borrower”) (as
the same may from time to time be amended, supplemented, waived or modified, the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used
herein have the meanings assigned to those terms in the Credit Agreement.
          1. The Borrower hereby gives notice that on                     ,
      (the “Prepayment Date”) it will prepay under the Credit Agreement in the
principal amount of                      Dollars ($          ) (the “Prepayment
Amount”).
          2. The Borrower hereby gives notice of intent to prepay in the
aggregate principal amount equal to the Prepayment Amount to the Agent and the
Conduit Lender pursuant to Section 2.05 of the Credit Agreement and will remit,
or cause to be remitted, the proceeds thereof to [INSERT ACCOUNT INFORMATION].
          3. The Borrower certifies that such prepayment is [a voluntary
prepayment pursuant to Section 2.05(a), requires one (1) Business Day’s prior
written notice, and shall be an integral multiple of $100,000, with a minimum
amount of $1,000,000][due to non-compliance with the Borrowing Base Test
pursuant to Section 2.05(b) and requires payment on the Prepayment Date] [due to
non-compliance with the TRS Portfolio Test and requires payment on the
Prepayment Date] [due to non-compliance with the Asset Coverage Test and
requires payment on the Prepayment Date][due to the requirements of
Section 2.05(c) and requires payment on the Prepayment Date].

D-1



--------------------------------------------------------------------------------



 



          4. The Prepayment Amount shall be applied to the Advances in the order
in which such Advances were made.
WITNESS my hand on this       day of                     ,      .

            HIGHLAND DISTRESSED OPPORTUNITIES, INC.
      By:           Name:           Title:        

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, to induce the Lender, the Secondary Lenders and the Agent to enter
into the Agreement and, in the case of the Lender and the Secondary Lender, to
make Advances thereunder, the Borrower hereby represents, warrants and covenants
to the Agent, the Lender and the Secondary Lenders as to itself as follows:
General
1. The Agreement creates a valid and continuing security interest (as defined in
the applicable UCC) in the Pledged Collateral in favor of the Agent for the
benefit of the Secured Parties, which security interest is prior to all other
Liens (subject to the Lien of the Custodian securing (i) the Custodian’s
Overdraft Advances to the extent permitted by Section 5.02(m),
(ii) indemnification payments owing by the Borrower in favor of the Custodian in
an amount not to exceed $100,000 and (iii) Permitted Expenses of the Custodian
in an amount not to exceed $50,000), and is enforceable as such as against
creditors of and purchasers from the Borrower.
2. The Pledged Collateral held in the Collateral Account constitutes “security
entitlements” arising from “investment property” within the meaning of the
applicable UCC.
3. The Collateral Account constitutes a “securities account” within the meaning
of the applicable UCC.
4. All of the Pledged Collateral that constitute securities entitlements have
been and will have been credited to the Collateral Account. The securities
intermediary for the Collateral Account has agreed to treat all assets credited
to the Collateral Account as “financial assets” within the meaning of the
applicable UCC.
Creation
5. The Borrower owns and has good and marketable title to the Pledged Collateral
free and clear of any Lien, claim or encumbrance of any Person, excepting only
the Liens of the Agent for the benefit of the Secured Parties under the
Agreement and Permitted Liens.
6. The Borrower has received all consents and approvals required by the terms of
the Pledged Collateral that constitute securities entitlements, certificated
securities or uncertificated securities to transfer to the Agent for the benefit
of the Secured Parties a security interest and rights in the Pledged Collateral
under the Agreement.
Perfection
7. The Borrower has caused or will have caused, within thirty (30) days after
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law to
the extent effective under the applicable UCC to

E-1



--------------------------------------------------------------------------------



 



perfect the security interest in the Pledged Collateral granted to the Agent for
the benefit of the Secured Parties under the Agreement.
8. With respect to Pledged Collateral that constitutes securities accounts or
securities entitlements, either:
(a) the Borrower has caused or will have caused, within thirty (30) days after
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted in the Pledged Collateral to the
Agent for the benefit of the Secured Parties; or
(b) the Borrower has delivered to the Agent a fully executed agreement pursuant
to which the securities intermediary has agreed to comply with all entitlement
orders originated by the Agent relating to the Collateral Account without
further consent by the Borrower; or
(c) the Borrower has taken all steps necessary to cause the securities
intermediary to identify in its records the Agent as the person having a
security entitlement against the securities intermediary in the Collateral
Account.
9. With respect to Pledged Collateral that constitutes certificated securities
(other than securities entitlements), either:
(a) the Borrower has caused or will have caused, within thirty (30) days after
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted in the Pledged Collateral to the
Agent for the benefit of the Secured Parties; or
(b) the Agent has received a written acknowledgment from the Custodian that the
Custodian (i) is not a securities intermediary, (ii) is holding the security
certificates that constitute or evidence the Pledged Collateral solely on behalf
of and for the benefit of Agent, and (iii) each such security certificate either
(A) is in bearer form, (B) has been indorsed by an effective indorsement to the
Agent or the Custodian or in blank, or (C) has been registered in the name of
the Agent or the Custodian; or
(c) the Agent has received a written acknowledgment from the Custodian that the
Custodian (i) is a securities intermediary, (ii) is holding the security
certificates in registered form that constitute or evidence the Pledged
Collateral on behalf of and for the benefit of Agent, and (iii) each such
security certificate either: (A) registered in the name of the Agent,
(B) payable to the order of the Agent, or (C) specially indorsed to the Agent by
an effective indorsement and has not been indorsed to the securities
intermediary or in blank.
10. With respect to Pledged Collateral that constitute uncertificated securities
(other than securities entitlements), either:

E-2



--------------------------------------------------------------------------------



 



(a) the Borrower has caused or will have caused, within thirty (30) days after
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest granted in the Pledged Collateral to the
Agent for the benefit of the Secured Parties to the extent such security
interest may be perfected by the filing of financing statements under the UCC;
or
(b) each issuer of any Pledged Collateral that constitutes an uncertificated
security has registered the Agent as the registered owner; or
(c) the Custodian, who is not a securities intermediary, has become the
registered owner of such uncertificated security on behalf of the Agent, and has
acknowledged in writing that it holds for the Agent; or
(d) the Borrower is the registered owner of such uncertificated security and
each issuer of such uncertificated securities has agreed in writing that it will
comply with instructions originated by the Agent without further consent by the
Borrower.
Priority
11. No Other Grants. Other than the security interest granted to the Agent for
the benefit of the Secured Parties pursuant to the Agreement and other than with
respect to Permitted Liens, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Pledged
Collateral. The Borrower has not authorized the filing of, or is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Pledged Collateral other than any financing statement
relating to the security interest granted to the Agent for the benefit of the
Secured Parties under the Agreement or that has been terminated.
12. No Filings. The Borrower is not aware of any judgment, ERISA or tax lien
filings against the Borrower.
13. No Pledge or Assignment. None of the certificated securities that constitute
or evidence the Pledged Collateral has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Secured Parties.
14. Collateral Account in Name of the Borrower. The Collateral Account is not in
the name of any person other than the Borrower. The Borrower has not granted to
the securities intermediary of the Collateral Account the power to comply with
entitlement orders of any person other than the Agent on behalf of the Secured
Parties.
15. Survival of Perfection Representations. Notwithstanding any other provision
of this Agreement or any other Loan Document, the Perfection Representations,
Warranties and Covenants contained in this Exhibit E shall be continuing, and
remain in full force and effect (notwithstanding any termination of the Total
Commitments or any replacement of the Borrower or termination of the Borrower’s
rights to act as such) until such time as all obligations under Agreement have
been finally and fully paid and performed.

E-3



--------------------------------------------------------------------------------



 



16. No Waiver. The parties to this Agreement: (a) shall not, without obtaining a
confirmation of the then-current rating of the Commercial Paper Notes (as
defined below), waive any of the Perfection Representations, Warranties and
Covenants; (b) shall provide the Ratings Agencies with prompt written notice of
any breach of the Perfection Representations, Warranties and Covenants and shall
not, without obtaining a confirmation of the then-current rating of the
Commercial Paper Notes (as determined after any adjustment or withdrawal of the
ratings following notice of such breach) waive a breach of any of the Perfection
Representations, Warranties and Covenants. “Commercial Paper Notes” means
promissory notes issued or to be issued by the Conduit Lender to fund its
Advances or investments in other financial assets.
17. Borrower to Maintain Perfection and Priority. The Borrower covenants that,
in order to evidence the interests of the Agent under the Agreement, the
Borrower shall take such action, or execute and deliver such instruments (other
than effecting a Filing (as defined below), unless such Filing is effected in
accordance with this paragraph 17) as may be necessary or advisable (including,
without limitation, such actions as are requested by the Agent) to maintain and
perfect, as a first priority interest, the Agent’s security interest for the
benefit of the Secured Parties in the Pledged Collateral. The Borrower shall,
from time to time and within the time limits established by law, prepare and
present to the Agent for the Agent to authorize (based in reliance on the
opinion of counsel hereinafter provided for) the Borrower to file, all financing
statements, amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Agent’s security interest for the benefit of the Secured Parties in
the Pledged Collateral as a first-priority interest (each a “Filing”). The
Borrower shall present each such Filing to the Agent together with (x) an
opinion of counsel to the effect that such Filing satisfies the requirements for
a Filing of such type under the UCC in the applicable jurisdiction (or if the
UCC does not apply, the applicable statute governing the perfection of security
interests), and (y) a form of authorization for the Agent’s signature. Upon
receipt of such opinion of counsel and form of authorization, the Agent shall
promptly authorize in writing the Borrower to, and Borrower shall, effect such
Filing under the UCC without the signature of the Borrower, Agent or the Secured
Parties where allowed by applicable law. Notwithstanding anything else in this
Agreement to the contrary, the Borrower shall not have any authority to effect a
Filing without obtaining written authorization from the Agent in accordance with
this paragraph 17.

E-4